 

Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 12 TO

LOAN AND SERVICING

AGREEMENT

 

THIS AMENDMENT NO. 12 TO LOAN AND SERVICING AGREEMENT, dated as of November 8,
2018 (this “Amendment”) is entered into by and among BDCA Funding I, LLC, as the
borrower (in such capacity, the “Borrower”), Business Development Corporation of
America, as the servicer (in such capacity, the “Servicer”) and seller (in such
capacity, the “Seller”), Wells Fargo Bank, National Association, as the
administrative agent (in such capacity, the “Administrative Agent”), each of the
Lenders and Lender Agents party hereto and U.S. Bank National Association, as
Collateral Agent, Account Bank and Collateral Custodian. Capitalized terms used
but not defined herein have the meanings provided in the Agreement (as defined
below).

 

RECITALS

 

WHEREAS, reference is made to the Loan and Servicing Agreement, dated as of July
24, 2012 (as amended, modified, waived, supplemented or restated from time to
time, the “Agreement”), by and among the Borrower, the Servicer, the Seller, the
Conduit Lenders, the Institutional Lenders, the Lender Agents, the
Administrative Agent, the Collateral Agent, the Account Bank and the Collateral
Custodian; and

 

WHEREAS, the parties hereto desire to further amend the Agreement in certain
respects as specified herein, pursuant to and in accordance with Section 11.01
of the Agreement;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

SECTION 1. AMENDMENT.

 

The Agreement is hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the bold
and double-underlined text (indicated textually in the same manner as the
following example: bold and double- underlined text) as set forth on the pages
of the Agreement attached as Exhibit A hereto.

 

SECTION 2. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

 

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. After this Amendment becomes effective, all
references to the Agreement and corresponding references thereto or therein such
as “hereof”, “herein”, or words of similar effect referring to the Agreement
shall be deemed to mean the Agreement as amended hereby. This Amendment shall
not be deemed to expressly or impliedly waive, amend or supplement any provision
of the Agreement other than as expressly set forth herein.

 

 1 

 

 

SECTION 3. REPRESENTATIONS.

 

Each of the Borrower and the Servicer, severally for itself only, represents and
warrants as of the date of this Amendment as follows:

 

(i)       it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization;

 

(ii)       the execution, delivery and performance by it of this Amendment and
the Agreement as amended hereby are within its powers, have been duly
authorized, and do not contravene (A) its charter, by-laws, or other
organizational documents, or (B) any Applicable Law;

 

(iii)       no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment and the Agreement as amended hereby by or
against it;

 

(iv)       this Amendment has been duly executed and delivered by it and is
effective to amend the Agreement as contemplated by the amendment provisions
thereof;

 

(v)       each of this Amendment and the Agreement as amended hereby constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity;
and

 

(vi)       there is no Unmatured Event of Default, Event of Default or Servicer
Termination Event.

 

SECTION 4. CONDITIONS TO EFFECTIVENESS.

 

The effectiveness of this Amendment is conditioned upon: (i) payment (to the
extent invoiced) of outstanding fees of each Lender and any invoiced outstanding
fees and disbursements of the Administrative Agent (if any); (ii) delivery and
execution of certain amendments to the Wells Fargo Lender Fee Letter; (iii)
delivery of an opinion of counsel for the Borrower and the Servicer in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders;
and (iv) delivery of executed signature pages by all parties hereto to the
Administrative Agent.

 

SECTION 5. MISCELLANEOUS.

 

(a)       This Amendment may be executed in any number of counterparts
(including by facsimile or e-mail), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.

 

 2 

 

 

(b)       The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

 

(c)       This Amendment may not be amended or otherwise modified except as
provided in the Agreement.

 

(d)       The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment.

 

(e)       Whenever the context and construction so require, all words used in
the singular number herein shall be deemed to have been used in the plural
number, and vice versa, and the masculine gender shall include the feminine and
neuter and the neuter shall include the masculine and feminine.

 

(f)       This Amendment and the Agreement represent the final agreement among
the parties with respect to the matters set forth therein and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
among the parties. There are no unwritten oral agreements among the parties with
respect to such matters.

 

(g)       THIS AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS
AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

 

(h)       Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Amendment, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

(i)       By executing this Amendment, the Administrative Agent and the Lenders
constituting the Required Lenders hereby direct U.S. Bank National Association
in its various capacities to execute this Amendment in the form presented to it.

 

[Remainder of Page Intentionally Left Blank]

 3 

 

  

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER: BDCA FUNDING I, LLC       By: BUSINESS DEVELOPMENT CORPORATION OF
AMERICA, Member of BDCA Funding I, LLC           By: /s/ Corinne D. Pankovcin  
  Name: Corinne D. Pankovcin     Title: Chief Financial Officer

 

  BDCA Funding I, LLC   c/o Benefit Street Partners LLC   9 West 57th Street,
Suite 4920   New York, NY 10019   Attention: Chief Financial Officer   Facsimile
No: (866) 421- 6244   Confirmation No: (401) 277- 5557

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

THE SERVICER: BUSINESS DEVELOPMENT CORPORATION OF AMERICA           By: /s/
Corinne D. Pankovcin     Name:   Corinne D. Pankovcin     Title: Chief Financial
Officer

 

  Business Development Corporation of America   c/o Benefit Street Partners LLC
  9 West 57th Street, Suite 4920   New York, NY 10019   Attention: Chief
Financial Officer   Facsimile No: (844) 269-5089   Confirmation No: (401)
277-5557

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

THE SELLER: BUSINESS DEVELOPMENT CORPORATION OF AMERICA           By: /s/
Corinne D. Pankovcin     Name:   Corinne D. Pankovcin     Title: Chief Financial
Officer

 

  Business Development Corporation of America   c/o Benefit Street Partners LLC
  9 West 57th Street, Suite 4920   New York, NY 10019   Attention: Chief
Financial Officer   Facsimile No: (844) 269-5089   Confirmation No: (401)
277-5557

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

THE ADMINISTRATIVE AGENT: WELLS FARGO BANK, N.A.           By: /s/ Steve Sebo  
  Name: Steve Sebo     Title:    Vice President

 

  Wells Fargo Bank, National Association   Duke Energy Center   550 S. Tryon
Street, 5th Floor   MAC D1086-051   Charlotte, North Carolina 28202   Attention:
Corporate Debt Finance   Confirmation No: (704) 715-410-2496   All electronic
dissemination of Notices should be sent to scp.mmloans@wellsfargo.com

 

 

 

 

INSTITUTIONAL LENDER: WELLS FARGO BANK, N.A.           By: /s/ Allan Schmitt    
Name:   Allan Schmitt     Title:     Managing Director

 

  Wells Fargo Bank, N.A.   Duke Energy Center   550 S. Tryon Street, 5th Floor  
MAC D1086-051   Charlotte, North Carolina 28202   Attention: Corporate Debt
Finance   Confirmation:  (704) 410-2496   All electronic dissemination of
Notices should be sent to scp.mmloans@wellsfargo.com and
cp.conduits@wellsfargo.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: TIAA, FSB           By: /s/ Martin O’Brien     Name:  
Martin O’Brien     Title:     Director

 

  TIAA, FSB   10000 Midlantic Drive, Suite 400E   Mount Laurel, NJ 08054  
Attention: John Dale   Facsimile No.: 201-770-4762   Confirmation No:
856-505-8163

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

  

INSTITUTIONAL LENDER: ZB, N.A., DBA CALIFORNIA BANK & TRUST           By: /s/
Roger Sutton     Name:   Roger Sutton     Title:     Vice President, Portfolio
Manager

 

  1900 Main Street, Suite 2000   Irvine, CA 92614   Attention: Chris Edmonds  
Facsimile: 949-862-7333   Email: Christopher.Edmonds@calbt.com   Confirmation
No: 949-251-7772

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: NBH BANK           By: /s/ Thomas J. Rohling     Name:  
Thomas J. Rohling     Title:     Managing Director

 

  NBH Bank   11111 W. 95th Street   Overland Park, KS 66214   Attention: Tom
Rohling   Confirmation No: 913-324-6185   Email: trohling@nbhbank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

  

INSTITUTIONAL LENDER: RAYMOND JAMES BANK, N.A.           By: /s/ Alexander L.
Rody     Name:   Alexander L. Rody     Title:     S.V.P.

 

  Raymond James Bank, N.A.   1033 Demonbreun Street, Suite 500   Nashville, TN
37203   Attention: Alexander L. Rody   Confirmation No: 615-645-6699   Email:
alex.rody@raymondjames.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: FIFTH THIRD BANK           By: /s/ Peter C. Rogers    
Name:   Peter C. Rogers     Title:     Managing Director

 

  Fifth Third Bank   38 Fountain Square Plaza, MD 109046   Cincinnati, OH 45263
  Attention: Andrew Cantillon   Tel: (513) 534 3797   Facsimile No.: (513) 534
0319   Email: Andrew.Cantillon@53.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

  

INSTITUTIONAL LENDER: sTIFEL BANK & TRUST           By: /s/ Timothy Hill    
Name:   Timothy Hill     Title:     Vice President

 

  Stifel Bank & Trust   501 N. Broadway, 10th Floor   St. Louis, MO 63102  
Attention: Tim Hill   Telephone: 314-342-8540   email: thill@stifelbank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

THE COLLATERAL AGENT: U.S. BANK NATIONAL ASSOCIATION           By: /s/ Jack
Lindsay     Name: Jack Lindsay     Title:   Vice President

 

  U.S. Bank National Association   One Federal Street, 3rd Floor   Boston, MA
02110   Attention: Jeffrey B. Stone, Vice President   Facsimile No: (866)
373-5984   Confirmation No: (617) 603-6538   Email: Jeffrey.stone@usbank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

THE ACCOUNT BANK: U.S. BANK NATIONAL ASSOCIATION           By: /s/ Jack Lindsay
    Name: Jack Lindsay     Title:   Vice President

 

  U.S. Bank National Association   One Federal Street, 3rd Floor   Boston, MA
02110   Attention: Jeffrey B. Stone, Vice President   Facsimile No: (866)
373-5984   Confirmation No: (617) 603-6538   Email: Jeffrey.stone@usbank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

THE COLLATERAL CUSTODIAN: U.S. BANK NATIONAL ASSOCIATION           By: /s/
Kenneth Brandt     Name: Kenneth Brandt     Title: Assistant Vice President

 

  U.S. Bank National Association   1719 Range Way   Florence, South Carolina
29501   Attention: Steve Garrett   Facsimile No: (843) 673-0162   Confirmation
No: (843) 676-8901   Email: steven.garrett@usbank.com         With a copy to:  
    U.S. Bank National Association   One Federal Street, 3rd Floor   Boston, MA
02110   Attention: Jeffrey B. Stone, Vice President   Facsimile No: (866)
373-5984   Confirmation No: (617) 603-6538   Email: Jeffrey.stone@usbank.com

 

 

 

   

EXECUTION COPY

(Conformed through Amendment 1112)

 



 

 

Up to U.S. $500,000,000520,000,000

 

LOAN AND SERVICING AGREEMENT

 

Dated as of July 24, 2012

 

Among

 

BDCA FUNDING I, LLC,
as the Borrower

 

BUSINESS DEVELOPMENT CORPORATION OF AMERICA,
as the Servicer and the Seller

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent

 

EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY
HERETO,

as the Lenders

 

EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO,

as the Lender Agents

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
as the Collateral Agent, Account Bank and Collateral Custodian

 



 

 

 

 

 

Table of Contents

 

      Page         ARTICLE I. DEFINITIONS 1           Section 1.01 Certain
Defined Terms 1           Section 1.02 Other Terms 39           Section 1.03
Computation of Time Periods 39           Section 1.04 Interpretation 39        
ARTICLE II. THE FACILITY 40           Section 2.01 Variable Funding Note and
Advances 40           Section 2.02 Procedure for Advances 41           Section
2.03 Determination of Yield 42           Section 2.04 Remittance Procedures 42  
        Section 2.05 Instructions to the Collateral Agent and the Account Bank
47           Section 2.06 Borrowing Base Deficiency Payments 47          
Section 2.07 Substitution and Sale of Loan Assets; Affiliate Transactions 48    
      Section 2.08 Payments and Computations, Etc 52           Section 2.09
Non-Usage Fee 53           Section 2.10 Increased Costs; Capital Adequacy 53    
      Section 2.11 Taxes 55           Section 2.12 Collateral Assignment of
Agreements 56           Section 2.13 Grant of a Security Interest 56          
Section 2.14 Evidence of Debt 57           Section 2.15 Survival of
Representations and Warranties 57           Section 2.16 Release of Loan Assets
57           Section 2.17 Treatment of Amounts Received by the Borrower 58      
    Section 2.18 Prepayment; Termination 58           Section 2.19 Extension of
Reinvestment Period 58           Section 2.20 Collections and Allocations 59    
      Section 2.21 Reinvestment of Principal Collections 60           Section
2.22 Additional Lenders 61         ARTICLE III. CONDITIONS PRECEDENT 61        
  Section 3.01 Conditions Precedent to Effectiveness 62

 

 -i- 

 

 

Table of Contents

(continued)

 

      Page           Section 3.02 Conditions Precedent to All Advances 64      
    Section 3.03 Advances Do Not Constitute a Waiver 66           Section 3.04
Conditions to Pledges of Loan Assets 66         ARTICLE IV. REPRESENTATIONS AND
WARRANTIES 67           Section 4.01 Representations and Warranties of the
Borrower 67           Section 4.02 Representations and Warranties of the
Borrower Relating to the Agreement and the Collateral Portfolio 75          
Section 4.03 Representations and Warranties of the Servicer 76           Section
4.04 Representations and Warranties of the Collateral Agent 81           Section
4.05 Representations and Warranties of each Lender 81           Section 4.06
Representations and Warranties of the Collateral Custodian 81         ARTICLE V.
GENERAL COVENANTS 83           Section 5.01 Affirmative Covenants of the
Borrower 83           Section 5.02 Negative Covenants of the Borrower 89        
  Section 5.03 Affirmative Covenants of the Servicer 92           Section 5.04
Negative Covenants of the Servicer 97           Section 5.05 Affirmative
Covenants of the Collateral Agent 98           Section 5.06 Negative Covenants
of the Collateral Agent 98           Section 5.07 Affirmative Covenants of the
Collateral Custodian 99           Section 5.08 Negative Covenants of the
Collateral Custodian 99         ARTICLE VI. ADMINISTRATION AND SERVICING OF
CONTRACTS 99           Section 6.01 Appointment and Designation of the Servicer
99           Section 6.02 Duties of the Servicer 101           Section 6.03
Authorization of the Servicer 104           Section 6.04 Collection of Payments;
Accounts 105           Section 6.05 Realization Upon Loan Assets 106          
Section 6.06 Servicing Compensation 107           Section 6.07 Payment of
Certain Expenses by Servicer 107           Section 6.08 Reports to the
Administrative Agent; Account Statements; Servicing Information 107          
Section 6.09 Annual Statement as to Compliance 109

 



 -ii- 

 

 

Table of Contents

(continued)

 

      Page           Section 6.10 Annual Independent Public Accountant’s
Servicing Reports 109           Section 6.11 The Servicer Not to Resign 110    
    ARTICLE VII. EVENTS OF DEFAULT 110           Section 7.01 Events of Default
110           Section 7.02 Additional Remedies of the Administrative Agent 114  
      ARTICLE VIII. INDEMNIFICATION 116           Section 8.01 Indemnities by
the Borrower 116           Section 8.02 Indemnities by Servicer 119          
Section 8.03 Legal Proceedings 121           Section 8.04 After-Tax Basis 121  
      ARTICLE IX. THE ADMINISTRATIVE AGENT and Lender agents 122          
Section 9.01 The Administrative Agent 122           Section 9.02 The Lender
Agents 125         ARTICLE X. Collateral Agent 127           Section 10.01
Designation of Collateral Agent 127           Section 10.02 Duties of Collateral
Agent 128           Section 10.03 Merger or Consolidation 130           Section
10.04 Collateral Agent Compensation 130           Section 10.05 Collateral Agent
Removal 130           Section 10.06 Limitation on Liability 130          
Section 10.07 Collateral Agent Resignation 132         ARTICLE XI. MISCELLANEOUS
132           Section 11.01 Amendments and Waivers 132           Section 11.02
Notices, Etc 133           Section 11.03 No Waiver; Remedies 133          
Section 11.04 Binding Effect; Assignability; Multiple Lenders 133          
Section 11.05 Term of This Agreement 134           Section 11.06 GOVERNING LAW;
JURY WAIVER 134           Section 11.07 Costs, Expenses and Taxes 135          
Section 11.08 No Proceedings 135

 



 -iii- 

 

 

Table of Contents

(continued)

 

      Page           Section 11.09 Recourse Against Certain Parties 136        
  Section 11.10 Execution in Counterparts; Severability; Integration 137        
  Section 11.11 Consent to Jurisdiction; Service of Process 137          
Section 11.12 Characterization of Conveyances Pursuant to the Purchase and Sale
Agreement 138           Section 11.13 Confidentiality 139           Section
11.14 Non-Confidentiality of Tax Treatment 140           Section 11.15 Waiver of
Set Off 141           Section 11.16 Headings and Exhibits 141           Section
11.17 Ratable Payments 141           Section 11.18 Failure of Borrower or
Servicer to Perform Certain Obligations 141           Section 11.19 Power of
Attorney 142           Section 11.20 Delivery of Termination Statements,
Releases, etc 142         ARTICLE XII. COLLATERAL CUSTODIAN 142          
Section 12.01 Designation of Collateral Custodian 142           Section 12.02
Duties of Collateral Custodian 142           Section 12.03 Merger or
Consolidation 145           Section 12.04 Collateral Custodian Compensation 145
          Section 12.05 Collateral Custodian Removal 145           Section 12.06
Limitation on Liability 146           Section 12.07 Collateral Custodian
Resignation 147           Section 12.08 Release of Documents 147          
Section 12.09 Return of Required Loan Documents 148           Section 12.10
Access to Certain Documentation and Information Regarding the Collateral
Portfolio; Audits of Servicer 148           Section 12.11 Collateral Custodian
as Agent of Collateral Agent 149

 

 -iv- 

 

 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES       SCHEDULE I Conditions Precedent Documents SCHEDULE II Prior
Names, Tradenames, Fictitious Names and “Doing Business As” Names SCHEDULE III
Eligibility Criteria SCHEDULE IV Agreed-Upon Procedures for Independent Public
Accountants SCHEDULE V Loan Asset Schedule     EXHIBITS       EXHIBIT A Form of
Approval Notice EXHIBIT B Form of Assignment of Mortgage EXHIBIT C Form of
Borrowing Base Certificate EXHIBIT D Form of Disbursement Request EXHIBIT E Form
of Joinder Supplement EXHIBIT F Form of Notice of Borrowing EXHIBIT G Form of
Notice of Reduction (Reduction of Advances Outstanding) EXHIBIT H [Reserved]
EXHIBIT I Form of Variable Funding Note EXHIBIT J Form of Notice of Lien Release
Dividend and Request for Consent EXHIBIT K Form of Certificate of Closing
Attorneys EXHIBIT L Form of Servicing Report EXHIBIT M Form of Servicer’s
Certificate (Servicing Report) EXHIBIT N Form of Release of Required Loan
Documents EXHIBIT O Form of Transferee Letter EXHIBIT P Form of Power of
Attorney for Servicer EXHIBIT Q Form of Power of Attorney for Borrower EXHIBIT R
Form of Servicer’s Certificate (Loan Asset Register)     ANNEXES   ANNEX A
Commitments

 

 -v- 

 

 

This LOAN AND SERVICING AGREEMENT is made as of July 24, 2012, among:

 

(1)          BDCA FUNDING I, LLC, a Delaware limited liability company (together
with its successors and assigns in such capacity, the “Borrower”);

 

(2)          BUSINESS DEVELOPMENT CORPORATION OF AMERICA, a Maryland
corporation, as the Servicer (as defined herein) and the Seller (as defined
herein);

 

(3)          EACH OF THE CONDUIT LENDERS FROM TIME TO TIME PARTY HERETO, as a
Conduit Lender;

 

(4)          EACH OF THE INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY HERETO,
as an Institutional Lender;

 

(5)          EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO, as a
Lender Agent;

 

(6)          WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(the “Administrative Agent”); and

 

(7)          U.S. BANK NATIONAL ASSOCIATION, as the Collateral Agent (together
with its successors and assigns in such capacity, the “Collateral Agent”), the
Account Bank (as defined herein) and the Collateral Custodian (together with its
successors and assigns in such capacity, the “Collateral Custodian”).

 

PRELIMINARY STATEMENT

 

The Lenders have agreed, on the terms and conditions set forth herein, to
provide a secured revolving credit facility which shall provide for Advances
from time to time in an aggregate principal amount not to exceed the Borrowing
Base. The proceeds of the Advances will be used to finance the Borrower’s
purchase, on a “true sale” basis, of Eligible Loan Assets from the Seller,
approved by the Administrative Agent, pursuant to the Purchase and Sale
Agreement between the Borrower and the Seller. Accordingly, the parties agree as
follows:

 

ARTICLE I.

DEFINITIONS

 

Section 1.01          Certain Defined Terms.

 

(a)           Certain capitalized terms used throughout this Agreement are
defined above or in this Section 1.01.

 

(b)           As used in this Agreement and the exhibits and schedules thereto
(each of which is hereby incorporated herein and made a part hereof), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

 

 

 

“1940 Act” means the Investment Company Act of 1940, as amended, and the rules
and regulations promulgated thereunder.

 

“Account Bank” means U.S. Bank National Association, in its capacity as the
“Account Bank” pursuant to the Collection Account Agreement.

 

“Action” has the meaning assigned to that term in Section 8.03.

 

“Additional Amount” has the meaning assigned to that term in Section 2.11(a).

 

“Adjusted Borrowing Value” means for any Loan Asset, for any date of
determination, an amount equal to the lowest of: (i) the Outstanding Balance of
such Loan Asset at such time, (ii) the Assigned Value of such Loan Asset on the
date of its acquisition multiplied by the Outstanding Balance of such Loan Asset
at such time and (iii) the Assigned Value of such Loan Asset at such time
multiplied by the Outstanding Balance of such Loan Asset at such time; provided
that, the parties hereby agree that the Adjusted Borrowing Value of any Loan
Asset that is no longer an Eligible Loan Asset shall be zero; provided further
that (a) no accrued or PIK Interest shall be included in the Outstanding Balance
of any Eligible Loan Asset and (b) the aggregate Adjusted Borrowing Value for
all Eligible Loan Assets with respect to each of the three largest Obligors and
its Affiliates shall not exceed $32,500,000 and for any other single Obligor and
its Affiliates shall not exceed $27,500,000 (for the avoidance of doubt,
companies owned by the same private equity sponsor shall not be considered
“Affiliates” for purposes of this definition).

 

“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lender Agents, together with its
successors and assigns, including any successor appointed pursuant to Article
IX.

 

“Advance” means each loan advanced by the Lenders to the Borrower on an Advance
Date pursuant to Article II.

 

“Advance Date” means, with respect to any Advance, the date on which such
Advance is made.

 

“Advances Outstanding” means, at any time, the sum of the principal amounts of
Advances loaned to the Borrower for the initial and any subsequent borrowings
pursuant to Sections 2.01 and 2.02 as of such time, reduced by the aggregate
Available Collections received and distributed as repayment of principal amounts
of Advances outstanding pursuant to Section 2.04 at or prior to such time and
any other amounts received by the Lenders to repay the principal amounts of
Advances outstanding pursuant to Section 2.18 or otherwise at or prior to such
time; provided that the principal amounts of Advances outstanding shall not be
reduced by any Available Collections or other amounts if at any time such
Available Collections or other amounts are rescinded or must be returned for any
reason.

 

“Affected Party” has the meaning assigned to that term in Section 2.10.

 

 -2- 

 

 

“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to vote 20% or more of the voting securities of such
Person or to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing; provided that for purposes of determining whether
any Loan Asset is an Eligible Loan Asset or for purposes of Section
5.01(b)(xviii), the term Affiliate shall not include any Affiliate relationship
which may exist solely as a result of direct or indirect ownership of, or
control by, a common Financial Sponsor.

 

“Agented Note” means any Loan Asset originated as a part of a syndicated loan
transaction that has been closed (without regard to any contemporaneous or
subsequent syndication of such Loan Asset) prior to such Loan Asset becoming
part of the Collateral Portfolio.

 

“Agreement” means this Loan and Servicing Agreement, as the same may be amended,
restated, supplemented and/or otherwise modified from time to time hereafter.

 

“Anti-Corruption Laws” means (a) the U.S. Foreign Corrupt Practices Act of 1977,
as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which the Borrower or any member of the Borrowing Group is
located or doing business.

 

“Anti-Money Laundering Laws” means applicable laws or regulations in any
jurisdiction in which the Borrower or any member of the Borrowing Group is
located or doing business that relates to money laundering, any predicate crime
to money laundering, or any financial record keeping and reporting requirements
related thereto.

 

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including proposed, temporary and final income tax regulations),
statutes, treaties, codes, ordinances, permits, certificates, orders, licenses
of and interpretations by any Governmental Authority applicable to such Person
(including, without limitation, predatory lending laws, usury laws, the Federal
Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil Relief Act of
2003 and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

 

“Applicable Percentage” means (i) with respect to any Eligible Loan Assets
acquired or contributed prior to November 1, 2016, (a) 67.5% for Large Middle
Market Loans and Traditional Middle Market Loans or (b) 70% for Broadly
Syndicated Loans and (ii) with respect to any Eligible Loan Assets acquired or
contributed on or after November 1, 2016, (a) 67.5% for Traditional Middle
Market Loans, (b) 70% for Large Middle Market Loans or, (c) 75% for Broadly
Syndicated Loans or (d) 25% for Second Lien Loans.

 

 -3- 

 

 

“Applicable Spread” shall be determined in accordance with the following
formula, rounded to four decimal places (provided that, in lieu of the following
formula, at any time after the occurrence of and during the continuance of an
Event of Default, the Applicable Spread shall be 4.25% per annum for all
Advances):

 

Applicable Spread = (PFRBSL x PercentageBSL) + (PFRLMML x PercentageLMML) +
(PFRTMMLPFROTHER x PercentageTMMLPercentageOTHER)

 

where: PFRBSL = 1.65%;     PFRLMML = 2.25%;     PFRTMMLPFROTHER = 2.50%;        
      PercentageBSL = AverageBSL / AverageAGG;     PercentageLMML = AverageLMML
/ AverageAGG;     PercentageTMML = AverageTMMLPercentageOTHER= AverageOTHER /
AverageAGG;

 

  AverageBSL = (the aggregate Adjusted Borrowing Value of all Broadly Syndicated
Loans excluding the Excess BSL Amount on the first day of the related Collection
Period + the aggregate Adjusted Borrowing Value of all Broadly Syndicated Loans
excluding the Excess BSL Amount on the last day of the related Collection
Period) / 2           AverageLMML = (the sum of the aggregate Adjusted Borrowing
Value of all Large Middle Market Loans and the Excess BSL Amount, excluding the
Excess Non-TMML Amount, on the first day of the related Collection Period + the
sum of the aggregate Adjusted Borrowing Value of all Large Middle Market Loans
and the Excess BSL Amount, excluding the Excess Non-TMML Amount on the last day
of the related Collection Period) / 2           AverageTMMLAverageOTHER = (the
sum of the aggregate Adjusted Borrowing Value of all Traditional Middle Market
Loans, all Second Lien Loans and the Excess Non-TMML Amount on the first day of
the related Collection Period + the sum of the aggregate Adjusted Borrowing
Value of all Traditional Middle Market Loans, all Second Lien Loans and the
Excess Non-TMML Amount on the last day of the related Collection Period) / 2    
      AverageAGG = AverageBSL + AverageLMML + AverageTMMLAverageOTHER.

 

 -4- 

 

 

“Approval Notice” means, with respect to any Eligible Loan Asset, the written
notice, in substantially the form attached hereto as Exhibit A, evidencing the
approval by the Administrative Agent, in its sole discretion, of the conveyance
of such Eligible Loan Asset by the Seller to the Borrower pursuant to the terms
of the Purchase and Sale Agreement and the Loan Assignment by which the Seller
effects such conveyance.

 

“Approved Broker Dealer” means each of Bank of America Merrill Lynch, Barclays,
BNP Paribas SA, Citigroup, Inc., Credit Suisse, Deutsche Bank AG, The Goldman
Sachs Group, Inc., HSBC, JPMorgan Chase & Co., Macquarie, Morgan Stanley, Royal
Bank of Canada, The Royal Bank of Scotland Group plc, Societe Generale,
SunTrust, UBS and Wells Fargo.

 

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the fair value of the total
assets of BDCA and its Subsidiaries as required by, and in accordance with, the
1940 Act and any orders of the SEC issued to BDCA to be determined by the Board
of Directors of BDCA and reviewed by its auditors, less all liabilities (other
than Indebtedness, including Indebtedness hereunder) of BDCA and its
Subsidiaries, to (b) the aggregate amount of Indebtedness of BDCA and its
Subsidiaries; provided that the calculation of the Asset Coverage Ratio shall
not include Subsidiaries that are not required to be included by the 1940 Act as
affected by such orders of the SEC issued to BDCA including, if set forth in any
such order, any Subsidiary which is a small business investment company which is
licensed by the Small Business Administration to operate under the Small
Business Investment Act of 1958.

 

“Assigned Documents” has the meaning assigned to that term in Section 2.12.

 

“Assigned Value” means, with respect to each Loan Asset, as of any date of
determination, the lower of (i) the purchase price of such Loan Asset; provided
that (x) the purchase price of such Loan Asset shall be determined exclusive of
any original issue discount and (y) the purchase price of any Loan Asset
purchased at a price of 97% of par or greater shall be assumed to be 100% or
(ii) the value (expressed as a percentage of the Outstanding Balance) of such
Loan Asset as determined by the Administrative Agent in its sole discretion, as
of its date of acquisition or at any time after a Value Adjustment Event, in
each case subject to the following terms:

 

(a)           If a Value Adjustment Event of the type described in clauses (ii),
(iv),or (vi) of the definition thereof with respect to such Loan Asset occurs,
the Assigned Value of such Loan Asset will be zero.

 

(b)           If a Value Adjustment Event of the type described in clauses (i),
(iii), (v) or (vii) of the definition thereof with respect to such Loan Asset
occurs, “Assigned Value” may be amended by the Administrative Agent, in its sole
discretion; provided that (in the case of any Loan Asset that is not a Broadly
Syndicated Loan), solely with respect to the occurrence of a Value Adjustment
Event of the type described in clause (i)(B) of the definition thereof,
immediately after giving effect to any such reevaluation, the Assigned Value
shall not be lower than the applicable Assigned Value Floor.

 

 -5- 

 

 

(c)           The Assigned Value of any Loan Asset may be increased at the sole
discretion of the Administrative Agent upon improvement in the Net Leverage
Ratios, Net Senior Leverage Ratios or Interest Coverage Ratios; provided that
such Assigned Value may not increase above its Assigned Value on its date of
acquisition.

 

(d)           The Assigned Value of any Broadly Syndicated Loan which has
triggered a Value Adjustment Event shall not be less than the lower of (i) the
Assigned Value on its date of acquisition and (ii) the quoted price (quoted by
Loan X Mark-It Partners, Loan Pricing Corporation, or another pricing service
selected by the Administrative Agent); provided that, if the Administrative
Agent, in its sole discretion, determines that the value assigned by the
applicable pricing service(s) is not current or accurate (or is not available),
the value for such Loan Asset shall be determined by (A) the average bid
obtained from three (3) Approved Broker Dealers or (B) if a value cannot be
obtained pursuant to clause (A), the lower of the bid prices obtained from two
(2) Approved Broker Dealers or (C) if a value cannot be obtained pursuant to
clauses (A) or (B), the bid price obtained from one (1) Approved Broker Dealer;
provided, further, that if the Administrative Agent in its sole discretion
determines that any bid price obtained pursuant to (A), (B) or (C) is not
current or accurate or is not available, then the value for such Loan will be
determined by the Administrative Agent in its sole discretion.

 

(e)           The Administrative Agent shall promptly notify the Servicer of any
change effected by the Administrative Agent of the Assigned Value of any Loan
Asset.

 

“Assigned Value Floor” means the Assigned Value that would result in the
Facility Attachment Ratio for any Loan Asset other than a Broadly Syndicated
Loan (based upon such Loan Asset’s Net Senior Leverage Ratio or Net Leverage
Ratio, as applicable) equating to the “Minimum Facility Attachment Ratio”
specified in accordance with the following grids:

 

Large Middle Market
Loans and Traditional
Middle Market Loans          

Net Senior

Leverage Ratio

  Minimum Facility Attachment Ratio Less than 4.25x   2.90x 4.25-5.00x   2.80x
Greater than 5.00-6.00x   2.70x Greater than 6.00-7.00x   2.60x Greater than
7.00-8.00x   2.40x Over 8.00x   0.00x

 

Second Lien Loans       Net Leverage Ratio Minimum Facility Attachment Ratio
Less than 5.00x Facility Attachment Ratio as of Cut-Off Date ≥ 5.00 ≤ 6.00x
Facility Attachment Ratio as of Cut-Off Date less 0.25x > 6.00 ≤ 7.00x Facility
Attachment Ratio as of Cut-Off Date less 0.50x Over 7.00x 0.0x     Designated
Loan       Net Leverage Ratio Minimum Facility Attachment Ratio Less than 6.00x
The lesser of (i) the Facility Attachment Ratio as of the applicable Cut-Off
Date and (ii) 2.00x 6.00x and Over 0.00x

 

 -6- 

 

 

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form sufficient under the laws of the
jurisdiction wherein the related mortgaged property is located to effect the
assignment of the Mortgage to the Collateral Agent, which assignment, notice of
transfer or equivalent instrument may be in the form of one or more blanket
assignments covering the Loan Assets secured by mortgaged properties located in
the same jurisdiction, if permitted by Applicable Law, substantially in the form
of Exhibit B.

 

“Available Collections” means, all cash collections and other cash proceeds with
respect to any Loan Asset, including, without limitation, all Principal
Collections, all Interest Collections, all proceeds of any sale or disposition
with respect to such Loan Asset, cash proceeds or other funds received by the
Borrower or the Servicer with respect to any Underlying Collateral (including
from any guarantors), all other amounts on deposit in the Collection Account
from time to time, and all proceeds of Permitted Investments with respect to the
Collection Account.

 

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

 

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

 

(i)             a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any Bankruptcy Laws, and such case or proceeding shall continue
undismissed or unstayed and in effect for a period of 60 consecutive days; or an
order for relief in respect of such Person shall be entered in an involuntary
case under the Bankruptcy Code or other Bankruptcy Laws; or

 

(ii)            such Person shall commence a voluntary case or other proceeding
under any Bankruptcy Laws now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
all or substantially all of its assets, or shall make any general assignment for
the benefit of creditors, or shall fail to, or admit in writing its inability
to, pay its debts generally as they become due, or, if a corporation or similar
entity, its board of directors or members shall vote to implement any of the
foregoing.

 

 -7- 

 

 

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

 

“Base Rate” means, on any date, a fluctuating per annum interest rate equal to
the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 1.5%.

 

“BDCA” means Business Development Corporation of America, a Maryland
corporation.

 

“BDCA Affiliate Merger Transaction” has the meaning specified in Section
5.04(a).

 

“BDCA Competitor” means any specialty finance company which derives
substantially all of its revenue from lending to and providing investment in
middle market companies.

 

“BDCA Merger Party” shall mean any Person that (a) is an Affiliate of BDCA
(other than the Borrower) on the Original Closing Date or (b) becomes an
Affiliate of BDCA after the Original Closing Date and was either (i) a newly
formed Person which (x) has not entered into any merger, consolidation or
acquisition prior to the applicable BDCA Affiliate Merger Transaction and (y)
since its inception has been an Affiliate of BDCA or (ii) an existing Person
when it became an Affiliate of BDCA but, immediately prior to such BDCA
Affiliate Merger Transaction, had been an Affiliate of BDCA for at least two
years.

 

“Borrower” has the meaning assigned to that term in the preamble hereto.

 

“Borrowing Base” means, as of any date of determination, an amount equal to the
least of:

 

(a)           (i) the aggregate sum of the products of (A) the Applicable
Percentage for each Eligible Loan Asset as of such date and (B) the Adjusted
Borrowing Value of such Eligible Loan Asset as of such date, plus (ii) the
amount on deposit in the Principal Collection Account as of such date; or

 

(b)           (i) the aggregate Adjusted Borrowing Value of all Eligible Loan
Assets as of such date minus (ii) the Minimum Equity Amount, plus (iii) the
amount on deposit in the Principal Collection Account as of such date; or

 

(c)           the Maximum Facility Amount;

 

 -8- 

 

 

provided that, for the avoidance of doubt, any Loan Asset which at any time is
no longer an Eligible Loan Asset (including, for purposes of such determination,
not just the date such Loan Asset was first included in the Collateral Portfolio
but also any date thereafter on which the representations and warranties set
forth in Schedule III are not satisfied) shall not be included in the
calculation of “Borrowing Base.”

 

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base as of the applicable date of determination substantially
in the form of Exhibit C hereto, prepared by the Servicer.

 

“Borrowing Base Deficiency” means, as of any date of determination, the extent
to which the aggregate Advances Outstanding on such date exceeds the Borrowing
Base.

 

“Borrowing Group” means, individually and collectively: (a) the Borrower, (b)
any affiliate or subsidiary of Borrower and (c) any officer, director or other
person or entity acting on behalf of the Borrower or any affiliate or subsidiary
of the Borrower with respect to the Advances or this Agreement.

 

“Breakage Fee” means, for Advances which are repaid (in whole or in part) on any
date other than a Payment Date, the breakage costs, if any, related to such
repayment, based upon the assumption that the Lender funded its loan commitment
in the London Interbank Eurodollar market and using any reasonable attribution
or averaging methods which the Lender deems appropriate and practical, it hereby
being understood that the amount of any loss, costs or expense payable by the
Borrower to any Lender as Breakage Fee shall be determined in the respective
Lender Agent’s reasonable discretion and shall be conclusive absent manifest
error.

 

“Broadly Syndicated Loan” means any loan, at the time such loan is transferred
to the Borrower, (i) (a) that has a tranche size of $300,000,000 or greater and
(b) the Obligor of which has an EBITDA (as defined in the applicable underlying
loan documentation) for the prior twelve calendar months of $75,000,000 or
greater, (ii) that is not (and cannot by its terms become) subordinate in right
of payment to any obligation of the Obligor in any Bankruptcy Proceeding, (iii)
that is secured by a pledge of collateral, which security interest is validly
perfected and first priority under Applicable Law (subject to liens permitted
under the applicable credit agreement that are reasonable and customary for
similar loans, and liens accorded priority by law in favor of the United States
or any state or agency), (iv) that is rated by both S&P and Moody’s (or the
Obligor thereof is rated by S&P and Moody’s) and is rated at least “B-” and
“B3”, respectively, as of the date of its acquisition by the Borrower and (v)
for which the Servicer determines in good faith that the value of the collateral
securing the loan (or the enterprise value of the underlying business asset) on
or about the time of origination equals or exceeds the outstanding principal
balance of the loan plus the aggregate outstanding balances of all other loans
of equal or higher seniority secured by the same collateral. For avoidance of
doubt, (x) the reference to “tranche size” in clause (i) above is to the tranche
of such Loan currently held or contemplated for purchase by the Borrower, (y) to
the extent there are multiple pari passu tranches issued by the related Obligor,
such other tranches may be considered for inclusion in the calculation of
“tranche size” by the Administrative Agent in its sole discretion if such other
tranches carry the same material terms and are each widely distributed and (z)
the calculation of “tranche size” may also include any last out component, but
not any second lien or unsecured component.

 

 -9- 

 

 

“Business Day” means a day of the year other than (i) Saturday or Sunday or (ii)
any other day on which commercial banks in New York, New York or the city in
which the offices of the Collateral Agent are authorized or required by
Applicable Law to close; provided, that, if any determination of a Business Day
shall relate to an Advance bearing interest at LIBOR, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in dollar
deposits in the London interbank market. For avoidance of doubt, if the offices
of the Collateral Agent are authorized by Applicable Law to close but remain
open, such day shall not be a “Business Day”.

 

“Capital Lease Obligations” means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Change of Control” shall be deemed to have occurred if any of the following
occur:

 

(a)           the Management Agreement shall fail to be in full force and
effect;

 

(b)           the creation or imposition of any Lien on any limited liability
company membership interest in the Borrower (other than pursuant to the Pledge
Agreement);

 

(c)           the failure by BDCA to own 100% of the limited liability company
membership interests in the Borrower; or

 

(d)           the dissolution, termination or liquidation in whole or in part,
transfer or other disposition, in each case, of all or substantially all of the
assets of, BDCA.

 

“Change of Tax Law” means any change in application or public announcement of an
official position under or any change in or amendment to the laws (or any
regulations or rulings promulgated thereunder) of any jurisdiction in which an
Obligor is organized, or any political subdivision or taxing authority of any of
the foregoing, affecting taxation, or any proposed change in such laws or change
in the official application, enforcement or interpretation of such laws,
regulations or rulings (including a holding by a court of competent
jurisdiction), or any other action taken by a taxing authority or court of
competent jurisdiction in the relevant jurisdiction, or the official proposal of
any such action.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Agent” has the meaning assigned to that term in the preamble hereto.

 

“Collateral Agent Expenses” means the expenses set forth in the U.S. Bank Fee
Letter and any other accrued and unpaid expenses (including reasonable
attorneys' fees, costs and expenses) and indemnity amounts payable by the
Borrower to the Collateral Agent under the Transaction Documents.

 

 -10- 

 

 

“Collateral Agent Fees” means the fees set forth in the U.S. Bank Fee Letter, as
such fee letter may be amended, restated, supplemented and/or otherwise modified
from time to time.

 

“Collateral Agent Termination Notice” has the meaning assigned to that term in
Section 10.05.

 

“Collateral Custodian” means U.S. Bank National Association, not in its
individual capacity, but solely as collateral custodian pursuant to the terms of
this Agreement.

 

“Collateral Custodian Expenses” means the expenses set forth in the U.S. Bank
Fee Letter and any other accrued and unpaid expenses (including reasonable
attorneys' fees, costs and expenses) and indemnity amounts payable by the
Borrower to the Collateral Custodian under the Transaction Documents.

 

“Collateral Custodian Fees” means the fees set forth in the U.S. Bank Fee
Letter, as such fee letter may be amended, restated, supplemented and/or
otherwise modified from time to time.

 

“Collateral Custodian Termination Notice” has the meaning assigned to that term
in Section 12.05.

 

“Collateral Portfolio” means all right, title, and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Borrower in the
property identified below in clauses (i) through (iv) and all accounts, cash and
currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, contract rights, general
intangibles, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, deposit accounts, inventory, investment property, letter-of-credit
rights, software, supporting obligations, accessions, or other property
consisting of, arising out of, or related to any of the following (in each case,
excluding the Retained Interest and the Excluded Amounts):

 

(i)            the Loan Assets, and all monies due or to become due in payment
under such Loan Assets on and after the related Cut-Off Date, including, but not
limited to, all Available Collections;

 

(ii)           the Portfolio Assets with respect to the Loan Assets referred to
in clause (i);

 

(iii)          the Collection Account and all Permitted Investments purchased
with funds on deposit in the Collection Account; and

 

(iv)          all income and Proceeds of the foregoing.

 

 -11- 

 

 

“Collection Account” means a trust account (comprised of the Interest Collection
Account and the Principal Collection Account) in the name of the Borrower for
the benefit of and under the sole dominion and control of the Collateral Agent
for the benefit of the Secured Parties; provided, that the funds deposited
therein (including any interest and earnings thereon) from time to time shall
constitute the property and assets of the Borrower, and the Borrower shall be
solely liable for any Taxes payable with respect to the Collection Account.

 

“Collection Account Agreement” means that certain Collection Account Agreement,
dated the date of this Agreement, among the Borrower, the Servicer, the Account
Bank, the Administrative Agent and the Collateral Agent, which agreement relates
to the Collection Account, as such agreement may from time to time be amended,
supplemented or otherwise modified in accordance with the terms thereof.

 

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances have been repaid in full and all Yield and Fees and all
other Obligations have been paid in full, and the Borrower shall have no further
right to request any additional Advances.

 

“Collection Period” means, with respect to the first Payment Date, the period
from and including the Original Closing Date to and including the Determination
Date immediately preceding the first Payment Date; and thereafter, the period
from but excluding the Determination Date preceding the previous Payment Date to
and including the Determination Date immediately preceding the current Payment
Date.

 

“Commercial Paper Notes” means any short-term promissory notes of any Conduit
Lender issued by such Conduit Lender in the commercial paper market.

 

“Commitment” means, with respect to each Lender, (i) prior to the end of the
Reinvestment Period, the dollar amount set forth opposite such Lender’s name on
Annex A hereto (as such amount may be revised from time to time) or the amount
set forth as such Lender’s “Commitment” on Schedule I to the Joinder Supplement
relating to such Lender, as applicable and (ii) on or after the Reinvestment
Period, such Lender’s Pro Rata Share of the aggregate Advances Outstanding.

 

“Conduit Lender” means each commercial paper conduit as may from time to time
become a Lender hereunder by executing and delivering a Joinder Supplement to
the Administrative Agent and the Borrower as contemplated by Section 2.22.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Cut-Off Date” means, with respect to each Loan Asset, the date such Loan Asset
is Pledged hereunder.

 

 -12- 

 

 

“Defaulting Lender”: means any Lender that (i) has failed to fund any portion of
the Advances required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (ii) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless such amount is the subject of a good faith dispute,
(iii) has notified the Borrower, the Administrative Agent or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or generally under other agreements in which it commits or is
obligated to extend credit (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied) or (iv) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.

 

“Designated Loan” means any Loan Asset designated as such by the Administrative
Agent, in its sole discretion, at the time of approval of such Loan Asset.

 

“Determination Date” means, with respect to each Payment Date, the fifth
Business Day of the month in which such Payment Date occurs.

 

“Disbursement Request” means a disbursement request from the Borrower to the
Administrative Agent and the Collateral Agent in the form attached hereto as
Exhibit D in connection with a disbursement request from the Principal
Collection Account in accordance with Section 2.21.

 

“EBITDA” means, with respect to any period and any Loan Asset, the meaning of
“EBITDA,” “Adjusted EBITDA” or any comparable definition in the Loan Agreement
for each such Loan Asset (together with all add-backs and exclusions as
designated in such Loan Agreement), and in any case that “EBITDA,” “Adjusted
EBITDA” or such comparable definition is not defined in such Loan Agreement, an
amount, for the principal obligor on such Loan Asset and any of its parents or
Subsidiaries that are obligated pursuant to the Loan Agreement for such Loan
Asset (determined on a consolidated basis without duplication in accordance with
GAAP) equal to earnings from continuing operations for such period plus interest
expense, income taxes and unallocated depreciation and amortization for such
period (to the extent deducted in determining earnings from continuing
operations for such period), and any other item the Borrower and the
Administrative Agent mutually deem to be appropriate.

 

“Eleventh Amendment Closing Date” means May 9, 2018.

 

“Eligible Loan Asset” means, at any time, a Loan Asset in respect of which each
of the representations and warranties contained in Section 4.02 and Schedule III
hereto is true and correct.

 

 -13- 

 

 

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials. Environmental
Laws include, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. § 331 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control
Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300, et seq.), the Environmental Protection Agency’s
regulations relating to underground storage tanks (40 C.F.R. Parts 280 and 281),
and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the
rules and regulations thereunder, each as amended or supplemented from time to
time.

 

“Equity Security” means (i) any equity security or any other security that is
not eligible for purchase by the Borrower as a Loan Asset, (ii) any security
purchased as part of a “unit” with a Loan Asset and that itself is not eligible
for purchase by the Borrower as a Loan Asset and (iii) any obligation that, at
the time of commitment to acquire such obligation, was eligible for purchase by
the Borrower as a Loan Asset but that, as of any subsequent date of
determination, no longer is eligible for purchase by the Borrower as a Loan
Asset, for so long as such obligation fails to satisfy such requirements.

 

“Equityholder” means BDCA, which will own the entire equity interest in the
Borrower, with such equity holdings to be evidenced by membership interests. The
Equityholder shall provide the Minimum Equity Amount to the Borrower by way of a
capital contribution to the Borrower.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower, (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Borrower or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower, any corporation
described in clause (a) above or any trade or business described in clause (b)
above.

 

“Eurodollar Disruption Event” means the occurrence of any of the following: (a)
any Lender shall have notified the Administrative Agent of a determination by
such Lender or any of its assignees or participants that it would be contrary to
law or to the directive of any central bank or other Governmental Authority
(whether or not having the force of law) to obtain United States dollars in the
London interbank market to fund any Advance, (b) any Lender shall have notified
the Administrative Agent of the inability, for any reason, of such Lender or any
of its respective assignees or participants to determine LIBOR, (c) and Lender
shall have notified the Administrative Agent of a determination by such Lender
or any of its respective assignees or participants that the rate at which
deposits of United States dollars are being offered to such Lender or any of its
respective assignees or participants in the London interbank market does not
accurately reflect the cost to the Lender or its assignee or participant of
making, funding or maintaining any Advance or (d) any Lender shall have notified
the Administrative Agent of the inability of such Lender or any of its
respective assignees or participants to obtain United States dollars in the
London interbank market to make, fund or maintain any Advance.

 

 -14- 

 

 

“Event of Default” has the meaning assigned to that term in Section 7.01.

 

“Excepted Persons” has the meaning assigned to that term in Section 11.13(a).

 

“Excess BSL Amount” means, as of any date of determination, the greater of (a)
$0 and (b) the amount, if any, by which the Adjusted Borrowing Value of all
Broadly Syndicated Loans exceeds 40% of the Adjusted Borrowing Value of all
Eligible Loan Assets.

 

“Excess Non-TMML Amount” means, as of any date of determination, the greater of
(a) $0 and (b) the amount, if any, by which the Adjusted Borrowing Value of all
Broadly Syndicated Loans and Large Middle Market Loans, collectively, exceeds
55% of the Adjusted Borrowing Value of all Eligible Loan Assets.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

“Excluded Amounts” means any amount received in the Collection Account with
respect to any Loan Asset retransferred or substituted for upon the occurrence
of a Warranty Event or that is otherwise replaced by a Substitute Eligible Loan
Asset, or that is otherwise sold or transferred by the Borrower pursuant to
Section 2.07, to the extent such amount is attributable to a time after the
effective date of such replacement or sale.

 

“Excluded Collections” means, with respect to any Loan Asset included as part of
the Collateral Portfolio, any amounts attributable to (a) the payment of any
Tax, fee or other charge imposed by any Governmental Authority on such Loan
Asset or on any Underlying Collateral, (b) the reimbursement of insurance
premiums, and (c) any escrows relating to Taxes, insurance and other amounts in
connection with Loan Assets which are held in an escrow account for the benefit
of the Obligor and the secured party pursuant to escrow arrangements under a
Loan Agreement.

 

“Excluded Taxes” has the meaning assigned to that term in Section 2.11(a).

 

“Facility Maturity Date” means the earliest to occur of (i) the Stated Maturity
Date, (ii) the date of the declaration, or automatic occurrence, of the Facility
Maturity Date pursuant to Section 7.01, (iii) the Collection Date or (iv) the
occurrence of the termination of this Agreement pursuant to Section 2.18(b)
hereof.

 

“Facility Attachment Ratio” means (i) for any Large Middle Market Loan or
Traditional Middle Market Loan, as of any date of determination, an amount equal
to the product of (a) the First Out Attachment Ratio, (b) the Applicable
Percentage and (c) the Assigned Value and, (ii) with respect to any Second Lien
Loan, the sum of (a) the Net Senior Leverage Ratio and (b) the product of (I)(x)
Net Leverage Ratio less (y) Net Senior Leverage Ratio, (II) the Applicable
Percentage and (III) the Assigned Value, in each case, as of such date and (iii)
for any Designated Loan, the “Facility Attachment Ratio” determined in
conjunction with the approval of such Loan Asset by the Administrative Agent in
accordance with this Agreement.

 

 -15- 

 

 

“FDIC” means the Federal Deposit Insurance Corporation, and any successor
thereto.

 

“Federal Funds Rate” means, for any period, a fluctuating interest per annum
rate equal, for each day during such period, to the weighted average of the
overnight federal funds rates as in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the
Administrative Agent (or, if such day is not a Business Day, for the next
preceding Business Day), or, if for any reason such rate is not available on any
day, the rate determined, in the sole discretion of the Administrative Agent, to
be the rate at which overnight federal funds are being offered in the national
federal funds market at 9:00 a.m. on such day.

 

“Fees” means (i) the Non-Usage Fee and (ii) the fees payable to each Lender or
Lender Agent pursuant to the terms of any Lender Fee Letter.

 

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financial Sponsor” means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

 

“First Out Attachment Ratio” means, with respect to any Eligible Loan Asset, as
of any date of determination, an amount equal to the Net Senior Leverage Ratio
with respect to all or any portion of such Eligible Loan Asset that constitutes
first lien senior secured Indebtedness that is not (and cannot by its terms
become) subordinate in right of payment to any obligation of the Obligor in any
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceedings (excluding any first lien last-out Indebtedness within the capital
structure).

 

“Fixed Rate Loan Asset” means a Loan Asset other than a Floating Rate Loan
Asset.

 

“Floating Rate Loan Asset” means a Loan Asset under which the interest rate
payable by the Obligor thereof is based on a prime rate or the London Interbank
Offered Rate, plus some specified interest percentage in addition thereto, and
which provides that such interest rate will reset immediately upon any change in
the related prime rate or the London Interbank Offered Rate.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

 -16- 

 

 

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person.

 

“Hazardous Materials” means all materials subject to any Environmental Law,
including, without limitation, materials listed in 49 C.F.R. § 172.010,
materials defined as hazardous pursuant to § 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
flammable, explosive or radioactive materials, hazardous or toxic wastes or
substances, lead-based materials, petroleum or petroleum distillates or asbestos
or material containing asbestos, polychlorinated biphenyls, radon gas, urea
formaldehyde and any substances classified as being “in inventory,” “usable work
in process” or similar classification that would, if classified as unusable, be
included in the foregoing definition.

 

"IFRS" means International Financial Reporting Standards developed by the
International Accounting Standards Board.

 

“Indebtedness” means:

 

(i)            with respect to any Obligor under any Loan Asset, for the
purposes of the definition of the Interest Coverage Ratio, the Net Senior
Leverage Ratio and the Net Leverage Ratio, the meaning of “Indebtedness” or any
comparable definition in the Loan Agreement for each such Loan Asset, and in any
case that “Indebtedness” or such comparable definition is not defined in such
Loan Agreement, without duplication, (a) all obligations of such entity for
borrowed money or with respect to deposits or advances of any kind, (b) all
obligations of such entity evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such entity under conditional sale or other
title retention agreements relating to property acquired by such entity, (d) all
obligations of such entity in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (e) all indebtedness of others secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such entity, whether or
not the indebtedness secured thereby has been assumed, (f) all guarantees by
such entity of indebtedness of others, (g) all Capital Lease Obligations of such
entity, (h) all obligations, contingent or otherwise, of such entity as an
account party in respect of letters of credit and letters of guaranty and (i)
all obligations, contingent or otherwise, of such entity in respect of bankers’
acceptances; and

 

(ii)           for all other purposes, with respect to any Person at any date,
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than current liabilities incurred
in the ordinary course of business and payable in accordance with customary
trade practices) or that is evidenced by a note, bond, debenture or similar
instrument or other evidence of indebtedness customary for indebtedness of that
type, (b) all obligations of such Person under leases that have been or should
be, in accordance with GAAP, recorded as capital leases, (c) all obligations of
such Person in respect of acceptances issued or created for the account of such
Person, (d) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (e) all indebtedness, obligations or liabilities of that
Person in respect of derivatives and (f) all obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness or obligations of others of the kind referred to in
clauses (a) through (e) of this clause (ii).

 

 -17- 

 

 

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

 

“Indemnified Party” has the meaning assigned to that term in Section 8.01.

 

“Indemnifying Party” has the meaning assigned to that term in Section 8.03.

 

“Independent Manager” an individual who has at least three (3) years prior
experience as an independent director, independent manager or independent member
who is provided by CT Corporation, Corporation Service Company, National
Registered Agents, Inc., Lord Securities Corporation or, if none of those
companies is then providing professional independent directors or independent
managers, another nationally recognized company reasonably approved by the
Administrative Agent, in each case, that is not an Affiliate of Member and that
provides professional independent directors and Independent Managers and other
corporate services in the ordinary course of its business, and which individual
is duly appointed as a member of the board of directors or board of managers of
such corporation or limited liability company and is not, has never been, and
will not while serving as independent director or Independent Manager be, any of
the following:

 

(i)           a member, partner, equity holder, manager, director, officer or
employee of the Borrower, the Seller or any of its Affiliates (other than as an
independent director or independent manager of any Affiliate that is a
single-purpose bankruptcy remote entity;

 

(ii)          a creditor, supplier or service provider (including provider of
professional services) to the Borrower, the Seller or any of its Affiliates
(other than a nationally-recognized company that routinely provides professional
independent directors or independent managers and other corporate services in
the ordinary course of its business);

 

(iii)        a family member of any such member, partner, equity holder,
manager, director, officer, employee, creditor, supplier or service provider; or

 

(iv)        a Person that controls (whether directly, indirectly or otherwise)
any Person described in any of the preceding clauses (i), (ii) or (iii).

 

A natural Person who otherwise satisfies the preceding definition other than
clause (i) by reason of being the independent director or independent manager of
a “special purpose entity” affiliated with Seller shall not be disqualified from
serving as an independent director or independent manager of the Borrower
provided that the fees that such individual earns from serving as independent
directors or Independent Managers of Affiliates of Member in any given year
constitute in the aggregate less than 5% of such individual’s annual income for
that year.

 

 -18- 

 

 

“Indirect Affiliate” means, with respect to the Borrower or the Servicer, as the
context requires, any of its affiliates that is not (i) its subsidiary, (ii) its
parent company or (iii) any of its indirect parent companies.

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Initial Advance” means the first Advance made pursuant to Article II.

 

“Institutional Lender” means (i) Wells Fargo and (ii) each financial institution
other than a Conduit Lender which may from time to time become a Lender
hereunder by executing and delivering a Joinder Supplement to the Administrative
Agent and the Borrower as contemplated by Section 2.22.

 

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

 

“Insurance Policy” means, with respect to any Loan Asset, an insurance policy
covering liability and physical damage to, or loss of, the Underlying
Collateral.

 

“Insurance Proceeds” means any amounts received on or with respect to a Loan
Asset under any Insurance Policy or with respect to any condemnation proceeding
or award in lieu of condemnation, other than (i) any such amount received which
is required to be used to restore, improve or repair the related real estate or
required to be paid to the Obligor under the Loan Agreement or (ii) prior to an
Event of Default hereunder and with prior notice to the Administrative Agent,
any such amount for which the Borrower has elected, in its reasonable business
discretion, to be used to restore, improve or repair the related real estate or
otherwise to be paid to the Obligor under the Loan Agreement.

 

“Interest” means, with respect to any period and any Loan Asset, for the Obligor
on such Loan Asset and any of its parents or Subsidiaries that are obligated
under the Loan Agreement for such Loan Asset (determined on a consolidated basis
without duplication in accordance with GAAP), the meaning of “Interest” or any
comparable definition in the Loan Agreement for each such Loan Asset and in any
case that “Interest” or such comparable definition is not defined in such Loan
Agreement, all interest in respect of Indebtedness (including the interest
component of any payments in respect of Capital Lease Obligations) accrued or
capitalized during such period (whether or not actually paid during such
period).

 

“Interest Collection Account” means a sub-account (account number 163757-201 at
the Account Bank) of the Collection Account into which Interest Collections
shall be segregated.

 

“Interest Collections” means, (i) with respect to any Loan Asset, all payments
and collections attributable to interest on such Loan Asset, including, without
limitation, all scheduled payments of interest and payments of interest relating
to principal prepayments, all guaranty payments attributable to interest and
proceeds of any liquidations, sales, dispositions or securitizations
attributable to interest on such Loan Asset and (ii) amendment fees, late fees,
waiver fees, prepayment fees or other amounts received in respect of Loan
Assets.

 

 -19- 

 

 

“Interest Coverage Ratio” means, with respect to any Loan Asset for any Relevant
Test Period, the meaning of “Interest Coverage Ratio” or any comparable
definition in the Loan Agreement for each such Loan Asset, and in any case that
“Interest Coverage Ratio” or such comparable definition is not defined in such
Loan Agreement, the ratio of (a) EBITDA to (b) Interest.

 

“Joinder Supplement” means an agreement among the Borrower, a Lender, its Lender
Agent and the Administrative Agent in the form of Exhibit E to this Agreement
(appropriately completed) delivered in connection with a Person becoming a
Lender hereunder after the Original Closing Date.

 

“Large Middle Market Loan”: Any Loan Asset that is a commercial loan that (a)
satisfies the definition of “Broadly Syndicated Loan” other than with respect to
clauses (i) and (iv) thereof and (b) has an original tranche size of
$150,000,000 to $300,000,000.

 

“Lender” means any Institutional Lender or Conduit Lender, and/or any other
Person to whom an Institutional Lender or Conduit Lender assigns any part of its
rights and obligations under this Agreement and the other Transaction Documents
in accordance with the terms of Section 11.04.

 

“Lender Agent” means, with respect to (i) Wells Fargo, Wells Fargo; (ii) each
Conduit Lender which may from time to time become party hereto, the Person
designated as the “Lender Agent” with respect to such Conduit Lender in the
applicable Joinder Supplement and (iii) each Institutional Lender which may from
time to time become a party hereto, each shall be deemed to be its own Lender
Agent, and, in each case, each of their respective successors and assigns.

 

“Lender Fee Letter” means each fee letter agreement that shall be entered into
by and among the Borrower, the Servicer, the applicable Lender and its related
Lender Agent in connection with the transactions contemplated by this Agreement,
as amended, modified, waived, supplemented, restated or replaced from time to
time.

 

“LIBOR” means, for any day during the Remittance Period, with respect to any
Advance (or portion thereof) (a) the rate per annum appearing on Reuters Screen
LIBOR01 Page (or any successor or substitute page) as the London interbank
offered rate for deposits in dollars at approximately 11:00 a.m., London time,
for such day; provided if such day is not a Business Day, the immediately
preceding Business Day, for a one-month maturity; and (b) if no rate specified
in clause (a) of this definition so appears on Reuters Screen LIBOR01 Page (or
any successor or substitute page), the interest rate per annum at which dollar
deposits of $5,000,000 and for a one-month maturity are offered by the principal
London office of Wells Fargo in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, for such day;
provided further, that if LIBOR is less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) or the filing of
or agreement to give any financing statement perfecting a security interest
under the UCC or comparable law of any jurisdiction.

 

 -20- 

 

 

“Lien Release Dividend” has the meaning assigned to that term in Section
2.07(g).

 

“Lien Release Dividend Date” means the date specified by the Borrower, which
date may be any Business Day, provided written notice is given in accordance
with Section 2.07(g).

 

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Bank agrees to make purchases from or
advances to, or purchase assets from, any Conduit Lender in order to provide
liquidity support for such Conduit Lender’s Advances hereunder.

 

“Liquidity Bank” means the Person or Persons who provide liquidity support to
any Conduit Lender pursuant to a Liquidity Agreement in connection with the
issuance by such Conduit Lender of Commercial Paper Notes.

 

“Loan Agreement” means the loan agreement, credit agreement or other agreement
pursuant to which a Loan Asset has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan Asset or of which the holders of such Loan Asset are the
beneficiaries.

 

“Loan Asset” means any loan originated or acquired by the Seller in the ordinary
course of its business, which loan includes, without limitation, (i) the
Required Loan Documents and Loan Asset File and (ii) all right, title and
interest of the Seller in and to the loan and any Underlying Collateral, but
excluding, in each case, the Retained Interest and Excluded Amounts and which
loan was acquired by the Borrower from the Seller under the Purchase and Sale
Agreement and owned by the Borrower on the initial Advance Date (as set forth on
the Loan Asset Schedule delivered on the initial Advance Date) or acquired by
the Borrower from the Seller under the Purchase and Sale Agreement after the
initial Advance Date pursuant to the delivery of a Loan Assignment and listed on
Schedule I to the Loan Assignment. For the avoidance of doubt, and without
limiting the foregoing, the term “Loan Asset” shall, for all purposes of this
Agreement, be deemed to include any loan acquired directly by the Borrower from
a third party in a transaction arranged and underwritten by the Seller or any
loan acquired by the Borrower in a transaction in which the Borrower is the
designee of the Seller under the instruments of conveyance relating to the
applicable loan.

 

“Loan Asset Checklist” means an electronic or hard copy, as applicable, of a
checklist delivered by or on behalf of the Borrower to the Collateral Custodian,
for each Loan Asset, of all Required Loan Documents to be included within the
respective Loan Asset File, which shall specify whether such document is an
original or a copy.

 

 -21- 

 

 

“Loan Asset File” means, with respect to each Loan Asset, a file containing (a)
each of the documents and items as set forth on the Loan Asset Checklist with
respect to such Loan Asset and (b) duly executed originals (to the extent
required by the Servicing Standard) and copies of any other Records relating to
such Loan Assets and Portfolio Assets pertaining thereto.

 

“Loan Asset Register” has the meaning assigned to that term in Section 5.03(l).

 

“Loan Asset Schedule” means the schedule of Loan Agreements evidencing Loan
Assets delivered by the Borrower to the Collateral Custodian and the
Administrative Agent. Each such schedule shall set forth, as to any Eligible
Loan Asset to be Pledged hereunder, the applicable information specified on
Schedule V, which shall also be provided to the Collateral Custodian in
electronic format acceptable to the Collateral Custodian.

 

“Loan Assignment” has the meaning set forth in the Purchase and Sale Agreement.

 

“Make-Whole Premium” means, in the event that this Agreement is terminated
pursuant to Section 2.18(b) prior to the one year anniversary of the Ninth
Amendment Closing Date, an amount, payable pro rata to each Lender Agent (for
the account of the applicable Lender), equal to 1.50% of the Maximum Facility
Amount; provided that, the Make-Whole Premium shall be calculated without giving
effect to the proviso in the definition of “Maximum Facility Amount”.

 

“Management Agreement” means the investment advisory agreement, dated as of
November 1, 2016 between BDCA and BDCA Adviser, LLC.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Seller, the Servicer or the
Borrower, (b) the validity, enforceability or collectability of this Agreement
or any other Transaction Document or the validity, enforceability or
collectability of the Loan Assets generally or any material portion of the Loan
Assets, (c) the rights and remedies of the Collateral Agent, the Collateral
Custodian, the Account Bank, the Administrative Agent, any Lender, any Lender
Agent and the Secured Parties with respect to matters arising under this
Agreement or any other Transaction Document, (d) the ability of each of the
Borrower and the Servicer, to perform their respective obligations under this
Agreement or any other Transaction Document or (e) the status, existence,
perfection, priority or enforceability of the Collateral Agent’s, the
Administrative Agent’s or the other Secured Parties’ lien on the Collateral
Portfolio.

 

“Material Modification” means any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing a Loan Asset executed or effected on
or after the Cut-Off Date for such Loan Asset which:

 

(a)           reduces or forgives any or all of the principal amount due under
such Loan Asset;

 

 -22- 

 

 

(b)           delays or extends the maturity date for such Loan Asset;

 

(c)           waives one or more interest payments, permits any interest due in
cash to be deferred or capitalized and added to the principal amount of such
Loan Asset (other than any deferral or capitalization already allowed by the
terms of the Loan Agreement of any PIK Loan Asset) or reduces the amount of
interest due when the Interest Coverage Ratio under such Loan Agreement is less
than 150% (prior to giving effect to such reduction in interest expense);

 

(d)           contractually or structurally subordinates such Loan Asset by
operation of a priority of payments, turnover provisions, the transfer of assets
in order to limit recourse to the related Obligor or the granting of Liens
(other than Permitted Liens) on any of the Underlying Collateral securing such
Loan Asset;

 

(e)           substitutes, alters or releases the Underlying Collateral securing
such Loan Asset and any such substitution, alteration or release, as determined
in the reasonable discretion of the Administrative Agent, materially and
adversely affects the value of such Loan Asset, provided, that the foregoing
shall not apply to any release in conjunction with a relatively contemporaneous
disposition by the Obligor accompanied by a mandatory reinvestment of net
proceeds or mandatory repayment of the applicable loan facility with the net
proceeds; or

 

(f)           amends, waives, forbears, supplements or otherwise modifies (i)
the meaning of “Net Leverage Ratio,” “Net Senior Leverage Ratio,” “Interest
Coverage Ratio” or “Permitted Liens” or any respective comparable definitions in
the Loan Agreement for such Loan Asset or (ii) any term or provision of such
Loan Agreement referenced in or utilized in the calculation of the “Net Leverage
Ratio,” “Net Senior Leverage Ratio,” “Interest Coverage Ratio” or “Permitted
Liens” or any respective comparable definitions for such Loan Asset, in either
case in a manner that, in the reasonable judgment of the Administrative Agent,
is materially adverse to the Secured Parties.; provided that in connection with
any Revenue Recognition Implementation or any Operating Lease Implementation,
the Administrative Agent may waive any Material Modification resulting from such
implementation pursuant to this clause (f).

 

“Maximum Facility Amount” means the aggregate Commitments as then in effect,
which amount shall not exceed $500,000,000520,000,000; provided that at all
times after the Reinvestment Period, the Maximum Facility Amount shall mean the
aggregate Advances Outstanding at such time.

 

“Minimum Equity Amount” means $125,000,000.

 

“Monthly Reporting Date” means the date that is two Business Days prior to the
15th day of each calendar month or, if such day is not a Business Day, the next
succeeding Business Day, commencing in September 2012.

 

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

 

“Mortgage” means the mortgage, deed of trust or other instrument creating a Lien
on an interest in real property securing a Loan Asset, including the assignment
of leases and rents related thereto.

 

 -23- 

 

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate contributed or
had any obligation to contribute on behalf of its employees at any time during
the current year or the preceding five years.

 

“Net Leverage Ratio” means, with respect to any Loan Asset for any Relevant Test
Period, the meaning of “Net Leverage Ratio” or any comparable definition in the
Loan Agreement for each such Loan Asset, and in any case that “Net Leverage
Ratio” or such comparable definition is not defined in such Loan Agreement, the
ratio of (a) Indebtedness minus Unrestricted Cash to (b) EBITDA.

 

“Net Senior Leverage Ratio”: With respect to any Loan Asset for any Relevant
Test Period, the meaning of “Net Senior Leverage Ratio” or any comparable
definition relating to first lien senior secured (or such applicable lien or
applicable level within the capital structure) indebtedness in the Loan
Agreement for each such Loan Asset, and in any case that “Net Senior Leverage
Ratio” or such comparable definition is not defined in such Loan Agreement, the
ratio of (a) first lien senior secured (or such applicable lien or applicable
level within the capital structure) Indebtedness minus Unrestricted Cash to (b)
EBITDA as calculated by the Borrower and the Servicer in good faith using
information from and calculations consistent with the relevant compliance
statements and financial reporting packages provided by the relevant Obligor as
per the requirements of the Loan Agreement.

 

“Ninth Amendment Closing Date” means May 18, 2017.

 

“Non-Usage Fee” has the meaning assigned to that term in Section 2.09(a).

 

“Non-Usage Fee Rate” has the meaning assigned to that term in Section 2.09(a).

 

“Noteless Loan Asset” means a Loan Asset with respect to which the Loan
Agreements do not (i) require the Obligor to execute and deliver a promissory
note to evidence the indebtedness created under such Loan Asset or (ii) require
any holder of the indebtedness created under such Loan Asset to affirmatively
request a promissory note from the related Obligor.

 

“Notice and Request for Consent” has the meaning assigned to that term in
Section 2.07(g)(i).

 

“Notice of Borrowing” means an irrevocable written notice of borrowing from the
Borrower to the Administrative Agent and each Lender Agent in the form attached
hereto as Exhibit F.

 

“Notice of Reduction” means a notice of a reduction of the Advances Outstanding
pursuant to Section 2.18, in the form attached hereto as Exhibit G.

 

 -24- 

 

 

“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lenders, the Lender Agents, the Administrative Agent, the Account Bank, the
Collateral Agent or the Collateral Custodian arising under this Agreement and/or
any other Transaction Document and shall include, without limitation, all
liability for principal of and interest on the Advances, indemnifications and
other amounts due or to become due by the Borrower to the Lenders, the Lender
Agents, the Administrative Agent, the Collateral Agent, the Collateral Custodian
and the Account Bank under this Agreement and/or any other Transaction Document,
including, without limitation, any amounts payable under any Lender Fee Letter,
any Make-Whole Premium and costs and expenses payable by the Borrower to the
Lenders, the Lender Agents, the Administrative Agent, the Account Bank, the
Collateral Agent or the Collateral Custodian, including reasonable attorneys’
fees, costs and expenses, including without limitation, interest, fees and other
obligations that accrue after the commencement of a Bankruptcy Proceeding (in
each case, whether or not allowed as a claim in such Bankruptcy Proceeding).

 

“Obligor” means, collectively, each Person obligated to make payments under a
Loan Agreement, including any guarantor thereof.

 

“OFAC” means the U.S. Treasury Department Office of Foreign Assets Control.

 

“Officer’s Certificate” means a certificate signed by the president, the
secretary, an assistant secretary, the chief financial officer or any vice
president, as an authorized officer, of any Person.

 

"Operating Lease Implementation" means the implementation by an Obligor of IFRS
16/ASC 842.

 

“Opinion of Counsel” means a written opinion of counsel, which opinion and
counsel are acceptable to the Administrative Agent in its sole discretion.

 

“Original Closing Date” means July 24, 2012.

 

“Outstanding Balance” means the principal balance of a Loan Asset, expressed
exclusive of PIK Interest and accrued interest.

 

“Payment Date” means the 15th day of each of January, April, July and October
or, if such day is not a Business Day, the next succeeding Business Day,
commencing on the 15th day of October 2012; provided, that the final Payment
Date shall occur on the Collection Date.

 

“Payment Duties” has the meaning assigned to that term in Section 10.02(b)(ii).

 

“Pension Plan” has the meaning assigned to that term in Section 4.01(w).

 

“Permitted Investments” means any of (i) Wells Fargo Advantage Money Market
Funds – Government Money Market Fund or (ii) Wells Fargo Money Market Deposit
Account.

 

“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for state, municipal or other local Taxes if such Taxes shall not at
the time be due and payable or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of such
Person, (b) Liens imposed by law, such as materialmen’s, warehousemen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith and (c) Liens granted pursuant
to or by the Transaction Documents.

 

 -25- 

 

 

“Person” means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity (and, for purposes
of the definition of the term “Sanctioned Person,” any group, sector, territory
or country).

 

“PIK Interest” means interest accrued on a Loan Asset that is added to the
principal amount of such Loan Asset instead of being paid as interest as it
accrues.

 

“PIK Loan Asset” means a Loan Asset which provides for a portion of the interest
that accrues thereon to be added to the principal amount of such Loan Asset for
some period of the time prior to such Loan Asset requiring the current cash
payment of such previously capitalized interest, which cash payment shall be
treated as an Interest Collection at the time it is received.

 

“Pledge” means the pledge of any Eligible Loan Asset or other Portfolio Asset
pursuant to Article II.

 

“Pledge Agreement” means that certain Pledge Agreement, dated as of the Original
Closing Date, between the Seller, as pledgor, and the Collateral Agent, as
pledgee, as such Pledge Agreement may from time to time be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

 

“Portfolio Assets” means all Loan Assets owned by the Borrower, together with
all proceeds thereof and other assets or property related thereto, including all
right, title and interest of the Borrower in and to:

 

(a)           any amounts on deposit in any cash reserve, collection, custody or
lockbox accounts securing the Loan Assets;

 

(b)           all rights with respect to the Loan Assets to which the Borrower
(as assignee of the Seller) is entitled as lender under the applicable Loan
Agreement;

 

(c)           the Collection Account, together with all cash and investments in
each of the foregoing other than amounts earned on investments therein;

 

(d)           any Underlying Collateral securing a Loan Asset and all Recoveries
related thereto, all payments paid in respect thereof and all monies due, to
become due and paid in respect thereof accruing after the applicable Cut-Off
Date and all liquidation proceeds;

 

(e)           all Required Loan Documents, the Loan Asset Files related to any
Loan Asset, any Records, and the documents, agreements, and instruments included
in the Loan Asset Files or Records;

 

 -26- 

 

 

(f)            all insurance proceeds with respect to any Loan Asset;

 

(g)           all Liens, guaranties, indemnities, warranties, letters of credit,
accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of any Loan Asset, together with all UCC
financing statements, mortgages or similar filings signed or authorized by an
Obligor relating thereto;

 

(h)           the Purchase and Sale Agreement (including, without limitation,
rights of recovery of the Borrower against the Seller) and the assignment to the
Collateral Agent, for the benefit of the Secured Parties, of all UCC financing
statements filed by the Borrower against the Seller under or in connection with
the Purchase and Sale Agreement;

 

(i)            all records (including computer records) with respect to the
foregoing; and

 

(j)            all collections, income, payments, proceeds and other benefits of
each of the foregoing.

 

“Prime Rate” means the rate announced by Wells Fargo from time to time as its
prime rate in the United States, such rate to change as and when such designated
rate changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Wells Fargo or any other specified financial institution in
connection with extensions of credit to debtors.

 

“Principal Collection Account” means a sub-account (account number 163757-202 at
the Account Bank) of the Collection Account into which Principal Collections
shall be segregated.

 

“Principal Collections” means (i) any amounts deposited by the Borrower in
accordance with Section 2.06(a)(i) or Section 2.07(c)(i) and (ii) with respect
to any Loan Asset, all amounts received which are not Interest Collections,
including, without limitation, all Recoveries, all Insurance Proceeds, all
scheduled payments of principal and principal prepayments and all guaranty
payments and proceeds of any liquidations, sales, dispositions or
securitizations, in each case, attributable to the principal of such Loan Asset.

 

“Pro Rata Share” means, with respect to each Lender, the percentage obtained by
dividing the Commitment of such Lender (as determined under clause (i) of the
definition of “Commitment”), by the aggregate Commitments of all the Lenders (as
determined under clause (i) of the definition of “Commitment”).

 

“Proceeds” means, with respect to any Collateral Portfolio, all property that is
receivable or received when such Collateral Portfolio is collected, sold,
liquidated, foreclosed, exchanged or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to any insurance relating to such Collateral Portfolio.

 

“Prohibited Transferee” means any hedge fund, any so-called vulture fund or
loan-to-own fund, any distressed debt fund or any other fund that is similar to
any of the foregoing.

 

 -27- 

 

 

“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement,
dated as of the Original Closing Date, between the Seller, as the seller, and
the Borrower, as the purchaser, as amended, modified, waived, supplemented,
restated or replaced from time to time.

 

“Records” means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the origination or
acquisition of the Collateral Portfolio or maintained with respect to the
Collateral Portfolio and the related Obligors that the Borrower, the Seller or
the Servicer have generated, in which the Borrower or the Seller have acquired
an interest pursuant to the Purchase and Sale Agreement or in which the Borrower
or the Seller have otherwise obtained an interest.

 

“Recoveries” means, as of the time any Underlying Collateral with respect to any
Loan Asset subject to clause (ii) or (iv) of the definition of “Value Adjustment
Event”, as applicable, is sold, discarded or abandoned (after a determination by
the Servicer that such Underlying Collateral has little or no remaining value)
or otherwise determined to be fully liquidated by the Servicer in accordance
with the Servicing Standard, the proceeds from the sale of the Underlying
Collateral, the proceeds of any related Insurance Policy, any other recoveries
with respect to such Loan Asset, as applicable, the Underlying Collateral, and
amounts representing late fees and penalties, net of any amounts received that
are required under such Loan Asset, as applicable, to be refunded to the related
Obligor.

 

“Register” has the meaning assigned to that term in Section 2.14.

 

“Reinvestment Period” shall mean the date commencing on the Eleventh Amendment
Closing Date and ending on the day preceding the earlier of (i) May 9, 2021 (or
such later date to the extent the Reinvestment Period is extended in accordance
with Section 2.19), (ii) the occurrence of an Event of Default (past any
applicable notice or cure period provided in the definition thereof) and (iii)
the date of any voluntary termination by the Borrower pursuant to Section
2.18(b).

 

“Reinvestment Period Extension” has the meaning set forth in Section 2.19.

 

“Release Date” has the meaning set forth in Section 2.07(c).

 

“Relevant Test Period” means, with respect to any Loan Asset, the relevant test
period for the calculation of Net Leverage Ratio, Net Senior Leverage Ratio or
Interest Coverage Ratio, as applicable, for such Loan Asset in the Loan
Agreements or, if no such period is provided for therein, for Obligors
delivering monthly financing statements, each period of the last 12 consecutive
reported calendar months, and for Obligors delivering quarterly financing
statements, each period of the last four consecutive reported fiscal quarters of
the principal Obligor on such Loan Asset; provided that with respect to any Loan
Asset for which the relevant test period is not provided for in the Loan
Agreement, if an Obligor is a newly-formed entity as to which 12 consecutive
calendar months have not yet elapsed, “Relevant Test Period” shall initially
include the period from the date of formation of such Obligor to the end of the
twelfth calendar month or fourth fiscal quarter (as the case may be) from the
date of formation, and shall subsequently include each period of the last 12
consecutive reported calendar months or four consecutive reported fiscal
quarters (as the case may be) of such Obligor.

 

 -28- 

 

 

“Remittance Period” means, (i) as to the initial Payment Date, the period
beginning on the Original Closing Date and ending on, and including, the
Determination Date immediately preceding such Payment Date and (ii) as to any
subsequent Payment Date, the period beginning on the first day after the most
recently ended Remittance Period and ending on, and including, the Determination
Date immediately preceding such Payment Date, or, with respect to the final
Remittance Period, the Collection Date.

 

“Replacement Servicer” has the meaning assigned to that term in Section 6.01(c).

 

“Reporting Date” means the date that is two Business Days prior to the Payment
Date of each calendar quarter, commencing in October 2012.

 

“Required Lenders” means (i) Wells Fargo (as a Lender hereunder) and its
successors and assigns and (ii) the Lenders representing an aggregate of at
least 51% of the aggregate Commitments of the Lenders then in effect; provided
that, if there are two or more unaffiliated Lenders party hereto as of the
applicable date of determination, then at least two such Lenders shall be
required to constitute the Required Lenders; provided further that the
Commitment of, and the portion of any outstanding Advances, as applicable, held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Required Loan Documents” means, for each Loan Asset, originals (except as
otherwise indicated) of the following documents or instruments, all as specified
on the related Loan Asset Checklist:

 

(a)           (i) other than in the case of a Noteless Loan Asset, the original
or, if accompanied by an original “lost note” affidavit and indemnity, a copy
of, the underlying promissory note, endorsed by the Borrower or the prior holder
of record either in blank or to the Collateral Agent (and evidencing an unbroken
chain of endorsements from each prior holder thereof evidenced in the chain of
endorsements either in blank or to the Collateral Agent), with any endorsement
to the Collateral Agent to be in the following form: “U.S. Bank National
Association, as Collateral Agent for the Secured Parties” and (ii) in the case
of a Noteless Loan Asset (A) a copy of each transfer document or instrument
relating to such Noteless Loan Asset evidencing the assignment of such Noteless
Loan Asset to the Seller and from the Seller to the Borrower and from the
Borrower either to the Collateral Agent or in blank, and (B) a copy of the Loan
Asset Register with respect to such Noteless Loan Asset, as described in Section
5.03(l)(ii);

 

(b)           copies (or originals, solely to the extent in the possession of
the Borrower) of each of the following, to the extent applicable to the related
Loan Asset; any related loan agreement, credit agreement, note purchase
agreement, security agreement (if separate from any Mortgage), sale and
servicing agreement, acquisition agreement, subordination agreement,
intercreditor agreement or similar instruments, guarantee, Insurance Policy,
assumption or substitution agreement or similar material operative document, in
each case, together with any amendment or modification thereto, as set forth on
the Loan Asset Checklist;

 

(c)           if any Loan Asset is secured by a Mortgage, in each case, as set
forth in the Loan Asset Checklist:

 

 -29- 

 

 

(i)           either (A) the original Mortgage, the original assignment of
leases and rents, if any, and the originals of all intervening assignments, if
any, of the Mortgage and assignments of leases and rents with evidence of
recording thereon, (B) copies thereof certified by the Servicer, by closing
counsel or by a title company or escrow company to be true and complete copies
thereof where the originals have been transmitted for recording until such time
as the originals are returned by the public recording office; provided that the
Borrower shall have an obligation to deliver originals under this clause (c)(i)
solely to the extent that Borrower obtained such originals from the Seller or
the third-party from whom the Borrower purchased the related Loan Asset;
provided further that, solely for purposes of the Review Criteria, the
Collateral Custodian shall have no duty to ascertain whether any certification
set forth in subsection (c)(ii) has been received, other than a certification
which has been clearly delineated as being provided by the Servicer or (C)
copies certified by the public recording offices where such documents were
recorded to be true and complete copies thereof in those instances where the
public recording offices retain the original or where the original recorded
documents are lost; and

 

(ii)          other than with respect to any Agented Note, to the extent the
Borrower is the sole lender under the Loan Agreement, an Assignment of Mortgage
and of any other material recorded security documents (including any assignment
of leases and rents) in recordable form, executed by the Borrower or the prior
holder of record, in blank or to the Collateral Agent (and evidencing an
unbroken chain of assignments from the prior holder of record to the Collateral
Agent), with any assignment to the Collateral Agent to be in the following form:
“U.S. Bank National Association, as Collateral Agent for the Secured Parties”;

 

(d)           with respect to any Loan Asset originated by the Seller and with
respect to which the Seller acts as administrative agent (or in a comparable
capacity), either (i) copies of the UCC-1 Financing Statements, if any, and any
related continuation statements, each showing the Obligor as debtor and the
Collateral Agent as total assignee or showing the Obligor, as debtor and the
Seller as secured party and each with evidence of filing thereon, or (ii) copies
of any such financing statements certified by the Servicer to be true and
complete copies thereof in instances where the original financing statements
have been sent to the appropriate public filing office for filing, in each case,
as set forth in the Loan Asset Checklist.

 

“Required Reports” means, collectively, the Servicing Report required pursuant
to Section 6.08(b), the Servicer’s Certificate required pursuant to Section
6.08(c), the financial statements of the Servicer required pursuant to Section
6.08(d), the tax returns of the Borrower and the Servicer required pursuant to
Section 6.08(e), the financial statements and valuation reports of each Obligor
required pursuant to Section 6.08(f), the annual statements as to compliance
required pursuant to Section 6.09, and the annual independent public
accountant’s report required pursuant to Section 6.10.

 

“Responsible Officer” means, with respect to any Person, any duly authorized
officer of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

 

 -30- 

 

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend paid solely in interests of that
class of membership interests or in any junior class of membership interests of
the Borrower, (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interests of the Borrower now or hereafter outstanding, (iii) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Borrower now or hereafter outstanding and (iv) any
payment of management fees by the Borrower. For the avoidance of doubt, (x)
payments and reimbursements due to the Servicer in accordance with this
Agreement or any other Transaction Document do not constitute Restricted Junior
Payments and (y) distributions by the Borrower to holders of its membership
interests of Loan Assets or of cash or other proceeds relating thereto which
have been substituted by the Borrower in accordance with this Agreement shall
not constitute Restricted Junior Payments.

 

“Retained Interest” means, with respect to any Agented Note that is transferred
to the Borrower, (i) all of the obligations, if any, of the agent(s) under the
documentation evidencing such Agented Note and (ii) the applicable portion of
the interests, rights and obligations under the documentation evidencing such
Agented Note that relate to such portion(s) of the indebtedness that is owned by
another lender.

 

"Revenue Recognition Implementation" means the implementation by an Obligor of
IFRS 15/ASC 606.

 

“Review Criteria” has the meaning assigned to that term in Section 12.02(b)(i).

 

“S&P” means S&P Global Ratings, a Standard & Poor's Financial Services LLC
business (or its successors in interest).

 

“Sanction” or “Sanctions” means individually and collectively, respectively, any
and all economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and anti-terrorism laws, including but not limited to
those imposed, administered or enforced from time to time by: (a) the United
States of America, including those administered by OFAC, the U.S. State
Department, the U.S. Department of Commerce, or through any existing or future
Executive Order, (b) the United Nations Security Council, (c) the European
Union, (d) the United Kingdom, or (e) any other governmental authorities with
jurisdiction over any Lender, the Borrower or any member of the Borrowing Group.

 

“Sanctioned Person” means any Person that is a target of Sanctions, including
without limitation, a Person that is: (a) listed on OFAC’s Specially Designated
Nationals and Blocked Persons List; (b) listed on OFAC’s Consolidated Non-SDN
List ; (c) a legal entity that is deemed by OFAC to be a Sanctions target based
on the ownership of such legal entity by Sanctioned Peron(s); or (d) a Person
that is a Sanctions target pursuant to any territorial or country-based
Sanctions program.

 

 -31- 

 

 

“Scheduled Payment” means each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan Asset, as adjusted
pursuant to the terms of the related Loan Agreement.

 

"Second Lien Loan" means any Loan Asset that (i) does not satisfy all of the
requirements set forth in the definition of "Broadly Syndicated Loan," "Large
Middle Market Loan," or "Traditional Middle Market Loan," (ii) is secured by a
valid and perfected first or second priority Lien on all of the Obligor's assets
constituting Underlying Collateral for the Loan Asset (whether or not there is
also a Lien of a higher or lower priority in additional collateral), (iii) with
respect to priority of payment obligations is pari passu with the Indebtedness
of the holder with the first priority Lien except after an event of default
thereunder, and (iv) pursuant to an intercreditor agreement between the Borrower
and the holder of such first priority Lien, the amount of the indebtedness
covered by such first priority Lien is limited (in terms of aggregate dollar
amount or percent of outstanding principal or both).

 

“SEC” means the Securities and Exchange Commission.

 

“Secured Party” means each of the Administrative Agent, each Lender (together
with its successors and assigns), each Lender Agent, each Affected Party, each
Indemnified Party, the Collateral Custodian, the Collateral Agent and the
Account Bank.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Seller” means BDCA, in its capacity as the Seller hereunder and as the seller
under the Purchase and Sale Agreement, together with its successors and assigns
in such capacity.

 

“Servicer” means at any time the Person then authorized, pursuant to
Section 6.01 to manage, service, administer, and collect on the Loan Assets and
exercise rights and remedies in respect of the same.

 

“Servicer’s Certificate” has the meaning assigned to that term in Section
6.08(c).

 

“Servicer Pension Plan” has the meaning set forth in Section 4.03(o).

 

“Servicer Termination Event” means the occurrence of any one or more of the
following events:

 

(a)           any failure by the Servicer to make any payment, transfer or
deposit into the Collection Account (including, without limitation, with respect
to bifurcation and remittance of Interest Collections and Principal
Collections), as required by this Agreement or any Transaction Document which
continues unremedied for a period of three Business Days;

 

(b)           any failure on the part of the Servicer duly to (i) observe or
perform in any material respect any other covenants or agreements of the
Servicer set forth in this Agreement or the other Transaction Documents to which
the Servicer is a party (including, without limitation, any delegation of the
Servicer’s duties that is not permitted by Section 6.01 of this Agreement) or
(ii) comply in any material respect with the Servicing Standard regarding the
servicing of the Collateral Portfolio, and, in each case, the same continues
unremedied for a period of 30 days (if such failure can be remedied) after the
earlier to occur of (A) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Servicer by the
Administrative Agent or the Collateral Agent (at the direction of the
Administrative Agent) and (B) the date on which a Responsible Officer of the
Servicer acquires knowledge thereof;

 

 -32- 

 

 

(c)           the failure of the Servicer to make any payment when due (after
giving effect to any related grace period) under one or more agreements for
borrowed money to which it is a party in an aggregate amount in excess of United
States $5,000,000, individually or in the aggregate, or the occurrence of any
event or condition that has resulted in the acceleration of such amount of
recourse debt whether or not waived;

 

(d)           a Bankruptcy Event shall occur with respect to the Servicer;

 

(e)           BDCA or its Affiliate cease to be the “Servicer” hereunder or BDCA
assigns its rights or obligations as “Servicer” hereunder in a manner not in
accordance with Section 11.04(a);

 

(f)            at the end of any fiscal quarter, BDCA fails to maintain the
Asset Coverage Ratio at greater than or equal to 2:1;

 

(g)           BDCA permits Shareholders’ Equity (as reflected in its 10Q or 10K
without any deductions) at the last day of any of its fiscal quarter to be less
than $1,250,000,000 plus 80% of the net proceeds of the sale of equity interests
by BDCA on or after May 29, 2015;

 

(h)           any failure by the Servicer to deliver (i) any required Servicing
Report on or before the date occurring two Business Days after the date such
report is required to be made or given, as the case may be or (ii) any other
Required Reports hereunder on or before the date occurring five Business Days
after the date such report is required to be made or given, as the case may be,
in each case, under the terms of this Agreement;

 

(i)            any change in the management of the Servicer (whether by
resignation, termination, disability, death or lack of day-to-day management)
relating to (x) Thomas Gahan and (y) one of Michael E. Paasche or Blair
Faulstich not being an employee of Benefit Street Partners L.L.C. that is
actively involved in the management of the Servicer or an Affiliate thereof for
any continuous 60-day period, other than due to temporary absences for family
leave, and such persons are not replaced with other individuals reasonably
acceptable to the Administrative Agent within 60 days of such event;

 

(j)            any representation, warranty or certification made by the
Servicer in any Transaction Document or in any certificate delivered pursuant to
any Transaction Document shall prove to have been incorrect in any respect when
made, which has a Material Adverse Effect on the Collateral Agent or any Secured
Party and which continues to be unremedied for a period of 30 days after the
earlier to occur of (i) the date on which written notice of such incorrectness
requiring the same to be remedied shall have been given to the Servicer by the
Administrative Agent or the Collateral Agent (at the direction of the
Administrative Agent) or (ii) the date on which a Responsible Officer of the
Servicer acquires knowledge thereof;

 

 -33- 

 

 

(k)           any financial or other information reasonably requested by the
Administrative Agent, a Lender Agent or the Collateral Agent is not provided as
requested within a reasonable amount of time following such request;

 

(l)            the rendering against the Servicer of one or more final
judgments, decrees or orders for the payment of money in excess of United States
$5,000,000, individually or in the aggregate, and the continuance of such
judgment, decree or order unsatisfied and in effect for any period of more than
60 consecutive days without a stay of execution;

 

(m)          any change in the control of the Servicer that takes the form of
either a merger or consolidation that does not comply with the provisions of
Section 5.04(a) of this Agreement;

 

(n)           an Event of Default has occurred and is continuing (past any
applicable notice or cure period provided in the definition thereof);

 

(o)           the failure by BDCA to own 100% of the membership interests in the
Borrower; or

 

(p)           any other event which a reasonable commercial lender would
determine has caused, or which may cause, a Material Adverse Effect on the
assets, liabilities, financial condition, business or operations of the Servicer
or the ability of the Servicer to meet its obligations under the Transaction
Documents to which it is a party.

 

“Servicer Termination Notice” has the meaning assigned to that term in Section
6.01(b).

 

“Servicing Fees” means the fee payable to the Servicer on each Payment Date in
arrears in respect of each Remittance Period, which fee shall be equal to the
product of (i) 0.50%, (ii) the arithmetic mean of the aggregate Outstanding
Balance of all Eligible Loan Assets on the first day and on the last day of the
related Remittance Period and (iii) the actual number of days in such Remittance
Period divided by 360; provided that the rate set forth in clause (i) hereof may
be increased up to 0.75% at the discretion of the Administrative Agent in the
event that a successor Servicer is appointed pursuant to Section 6.01(c).

 

“Servicing File” means, for each Loan Asset, (a) copies of each of the Required
Loan Documents and (b) any other portion of the Loan Asset File which is not
part of the Required Loan Documents.

 

“Servicing Report” has the meaning assigned to that term in Section 6.08(b).

 

 -34- 

 

 

“Servicing Standard” means, with respect to any Loan Assets included in the
Collateral Portfolio, to service and administer such Loan Assets on behalf of
the Secured Parties in accordance with Applicable Law, the terms of this
Agreement, the Loan Agreements, all customary and usual servicing practices for
loans like the Loan Assets and, to the extent consistent with the foregoing,
(a)(i) if the Servicer is the originator or an Affiliate thereof, the higher of:
(A) the customary and usual servicing practices that a prudent loan investor or
lender would use in servicing loans like the Loan Assets for its own account and
(B) the same care, skill, prudence and diligence with which the Servicer
services and administers loans for its own account or for the account of others
and (ii) if the Servicer is not the originator or an Affiliate thereof, the same
care, skill, prudence and diligence with which the Servicer services and
administers loans for its own account or for the account of others; (b) with a
view to maximize the value of the Loan Assets; and (c) without regard to (i) the
Servicer’s obligations to incur servicing and administrative expenses with
respect to a Loan Asset, (ii) the Servicer’s right to receive compensation for
its services hereunder or with respect to any particular transaction, (iii) the
ownership by the Servicer or any Affiliate thereof of any Loan Assets or (iv)
the ownership, servicing or management for others by the Servicer of any other
loans or property by the Servicer.

 

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Servicer at such date.

 

“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met: (a) the fair value of the property
of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts and
other liabilities as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property assets would constitute
unreasonably small capital.

 

“State” means one of the fifty states of the United States or the District of
Columbia.

 

“Stated Maturity Date” means May 9, 2023.

 

“Structuring Fee” means the fee set forth in the Lender Fee Letter, as such fee
letter may be amended, restated, supplemented and/or otherwise modified from
time to time.

 

“Subsidiary” means with respect to a person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such person.

 

 -35- 

 

 

“Substitute Eligible Loan Asset” means each Eligible Loan Asset that is Pledged
by the Borrower to the Collateral Agent, on behalf of the Secured Parties,
pursuant to Section 2.07(a) or Section 2.07(c)(ii).

 

“Supermajority Lenders” means, at any time, Lenders representing an aggregate of
at least 66 2/3% of the aggregate Commitments of the Lenders then in effect;
provided that, if there are two or more unaffiliated Lenders party hereto as of
the applicable date of determination, then at least two such Lenders shall be
required to constitute the Supermajority Lenders; provided further that the
Commitment of, and the portion of any outstanding Advances, as applicable, held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Supermajority Lenders.

 

“Swingline Advance” means any swingline loan made by the Swingline Lender prior
to the Ninth Amendment Closing Date.

 

“Swingline Lender” means Wells Fargo in its capacity as swingline lender or any
successor thereto.

 

“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

 

“Traditional Middle Market Loan”: Any Loan Asset that (i) does not otherwise
meet the definition of “Broadly Syndicated Loan” or “Large Middle Market Loan,”
(ii) is not (and cannot by its terms become) subordinate in right of payment to
any obligation of the Obligor, in any bankruptcy, reorganization, insolvency,
moratorium or liquidation proceedings, (iii) is secured by a pledge of
collateral, which security interest is validly perfected and first priority
under Applicable Law (subject to liens permitted under the applicable credit
agreement that are reasonable and customary for similar loans, and liens
accorded priority by law in favor of the United States or any state or agency)
and (iv) the Servicer determines in good faith that the value of the collateral
securing the loan or the enterprise value of the related Obligor on or about the
time of origination equals or exceeds the outstanding principal balance of the
loan plus the aggregate outstanding balances of all other loans of equal
seniority secured by the same collateral.

 

“Transaction Documents” means this Agreement, the Variable Funding Note(s), any
Joinder Supplement, the Purchase and Sale Agreement, the Collection Account
Agreement, the U.S. Bank Fee Letter, each Lender Fee Letter, the Pledge
Agreement and each document, instrument or agreement related to any of the
foregoing.

 

“Transferee Letter” has the meaning assigned to that term in Section 11.04(a).

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Underlying Collateral” means, with respect to a Loan Asset, any property or
other assets designated and pledged or mortgaged as collateral to secure
repayment of such Loan Asset, as applicable, including, without limitation,
mortgaged property and/or a pledge of the stock, membership or other ownership
interests in the related Obligor and all proceeds from any sale or other
disposition of such property or other assets.

 

 -36- 

 

 

“United States” means the United States of America.

 

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

 

“Unrestricted Cash” the meaning of “Unrestricted Cash” or any comparable
definition in the Loan Agreements for each Loan Asset, and in any case that
“Unrestricted Cash” or such comparable definition is not defined in such Loan
Agreement, all cash available for use for general corporate purposes and not
held in any reserve account or legally or contractually restricted for any
particular purposes or subject to any lien (other than blanket liens permitted
under or granted in accordance with such Loan Agreement).

 

“Unused Portion” has the meaning assigned to that term in Section 2.09(a).

 

“U.S. Bank” means U.S. Bank National Association.

 

“U.S. Bank Fee Letter” means the U.S. Bank Fee Letter, dated as of the Original
Closing Date, between the Collateral Agent, the Collateral Custodian, the
Account Bank and the Borrower, as such letter may be amended, modified,
supplemented, restated or replaced from time to time.

 

“Value Adjustment Event” means, with respect to any Loan Asset, the occurrence
of any one or more of the following events after the related Cut-Off Date:

 

(i)            (A) The Interest Coverage Ratio for any Relevant Test Period with
respect to such Loan Asset is (I) less than 85% of the Interest Coverage Ratio
with respect to such Loan Asset as calculated on the applicable Cut-Off Date and
(II) less than 1.50 or (B)(x) with respect to Broadly Syndicated Loans, Large
Middle Market Loans and Traditional Middle Market Loans, the Net Senior Leverage
Ratio for any Relevant Test Period of the related Obligor with respect to such
Loan Asset (I) is more than 0.50x higher than such Net Senior Leverage Ratio as
calculated on the applicable Cut-Off Date and (II) is more than 3.50x or (y)
with respect to Second Lien Loans and Designated Loans, the Net Leverage Ratio
for any Relevant Test Period of the related Obligor with respect to such Loan
Asset (I) is more than 0.50x higher than such Net Leverage Ratio as calculated
on the applicable Cut-Off Date and (II) is more than 3.50x, in each case, as of
the applicable date of determination; provided that in connection with any
Revenue Recognition Implementation or any Operating Lease Implementation, the
Administrative Agent (with the consent of the Servicer (such consent not to be
unreasonably withheld, delayed or conditioned)) may retroactively adjust the
Interest Coverage Ratio or the Net Senior Leverage Ratio, as applicable, for any
Loan as determined on the applicable Measurement Date;

 

(ii)           an Obligor payment default under any Loan Asset (after giving
effect to any grace and/or cure period set forth in the Loan Agreement, but not
to exceed five days);

 

 -37- 

 

 

(iii)          any other Obligor default under any Loan Asset for which the
Borrower (or agent or required lenders pursuant to the Loan Agreement, as
applicable) has elected to exercise any of its rights and remedies under the
applicable Loan Agreement in case of the default thereunder (including, but not
limited to, acceleration of the debt);

 

(iv)          a Bankruptcy Event with respect to the related Obligor;

 

(v)           the occurrence of a Material Modification (in accordance with
clauses (b)-(f) of the definition thereof) with respect to such Loan Asset;

 

(vi)          the occurrence of a Material Modification (in accordance with
clause (a) of the definition thereof) with respect to such Loan Asset; or

 

(vii)         the failure of the Borrower or the Servicer to deliver any “loan
level” financial reporting package with respect to such Loan Asset at least 45
days after the end of each month (if required in accordance with the related
Loan Agreement), 60 days after the end of each quarter and 150 days after the
end of each fiscal year, as applicable (unless waived or otherwise agreed to by
the Administrative Agent in its sole discretion).

 

“Variable Funding Note” has the meaning assigned to such term in Section
2.01(a).

 

“Warranty Event” means, as to any Loan Asset, the discovery that as of the
related Cut-Off Date for such Loan Asset there existed a breach of any
representation or warranty relating to such Loan Asset (other than any
representation or warranty that the Loan Asset satisfies the criteria of the
definition of Eligible Loan Asset) and the failure of the Borrower to cure such
breach, or cause the same to be cured, within 10 days after the earlier to occur
of the Borrower’s receipt of notice thereof from the Administrative Agent or the
Borrower becoming aware thereof (without duplication of the grace period set
forth in Section 2.07(c)); provided that, any Loan Asset approved by the
Administrative Agent in accordance with Section 11 of Schedule III on the
applicable Cut-Off Date shall not be a Warranty Loan Asset due to the failure of
such Loan Asset to satisfy the requirements of Section 11 of Schedule III on any
date thereafter.

 

“Warranty Loan Asset” means any Loan Asset that fails to satisfy any criteria of
the definition of Eligible Loan Asset as of the Cut-Off Date for such Loan Asset
or a Loan Asset with respect to which a Warranty Event has occurred.

 

“Wells Fargo” shall mean Wells Fargo Bank, N.A., and its successors and assigns.

 

“Yield” means with respect to any Remittance Period, the sum for each day in
such Remittance Period determined in accordance with the following formula:

 

YR x L
D

 



where: YR  = the Yield Rate applicable on such day;           L = the Advances
Outstanding on such day; and           D = 360 or, to the extent the Yield Rate
is the Base Rate, 365 or 366 days, as applicable;



 

 -38- 

 

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by any Lender to the
Borrower or any other Person for any reason including, without limitation, such
distribution becoming void or otherwise avoidable under any statutory provision
or common law or equitable action, including, without limitation, any provision
of the Bankruptcy Code.

 

“Yield Rate” means, as of any date of determination, an interest rate per annum
equal to LIBOR for such date plus the Applicable Spread; provided that if any
Lender Agent shall have notified the Administrative Agent that a Eurodollar
Disruption Event has occurred, the Yield Rate shall be equal to the Base Rate
plus the Applicable Spread until such Lender Agent shall have notified the
Administrative Agent that such Eurodollar Disruption Event has ceased, at which
time the Yield Rate shall again be equal to LIBOR for such date plus the
Applicable Spread. For the avoidance of doubt, the Yield Rate will be calculated
by application of the sum of LIBOR and the Applicable Spread to the Advances
Outstanding on the basis of a 360-day year and the actual number of days in the
applicable interest accrual period and shall be payable on each Payment Date

 

Section 1.02          Other Terms. All accounting terms used but not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York, and used but not
specifically defined herein, are used herein as defined in such Article 9.

 

Section 1.03          Computation of Time Periods. Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

 

Section 1.04          Interpretation.

 

In each Transaction Document, unless a contrary intention appears:

 

(a)           the singular number includes the plural number and vice versa;

 

(b)           reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Transaction Documents;

 

(c)           reference to any gender includes each other gender;

 

(d)           reference to day or days without further qualification means
calendar days;

 

(e)           reference to any time means New York, New York time;

 

 -39- 

 

 

(f)            reference to the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”;

 

(g)           reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, waived, supplemented, restated or replaced and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor; and

 

(h)           reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision.; and

 

(i)           unless otherwise expressly stated in this Agreement, if at any
time any change in generally accepted accounting principles (including the
adoption of IFRS) would affect the computation of any covenant (including the
computation of any financial covenant) set forth in this Agreement or any other
Transaction Document, the Borrower and the Administrative Agent shall negotiate
in good faith to amend such covenant to preserve the original intent in light of
such change; provided, that, until so amended, (i) such covenant shall continue
to be computed in accordance with the application of generally accepted
accounting principles prior to such change and (ii) the Borrower shall provide
to Administrative Agent a written reconciliation in form and substance
reasonably satisfactory to Administrative Agent, between calculations of such
covenant made before and after giving effect to such change in generally
accepted accounting principles.

 

ARTICLE II.

THE FACILITY

 

Section 2.01          Variable Funding Note and Advances.

 

(a)           Variable Funding Note. The Borrower has heretofore delivered or
shall, on the date hereof (and on the terms and subject to the conditions
hereinafter set forth), deliver, to each Lender Agent, at the address set forth
on the signature pages of this Agreement, and on the effective date of any
Joinder Supplement, to each additional Lender Agent, at the address set forth in
the applicable Joinder Supplement, a duly executed variable funding note (the
“Variable Funding Note”), in substantially the form of Exhibit I, in an
aggregate face amount equal to the applicable Lender’s Commitment as of the
Original Closing Date or the effective date of any Joinder Supplement, as
applicable, and otherwise duly completed; provided that the Borrower shall have
no obligation to deliver a Variable Funding Note to any Lender Agent on or after
the Ninth Amendment Closing Date unless such Lender Agent requests to receive a
Variable Funding Note in writing (including via e-mail). Interest shall accrue
on the Variable Funding Note, and the Variable Funding Note shall be payable, as
described herein.

 

 -40- 

 

 

(b)           As of the Ninth Amendment Closing Date, the parties acknowledge
and agree that no Swingline Advances are outstanding and, from and after such
date, the Swingline Lender shall have no obligation to make any Swingline
Advance.

 

(c)           Advances. On the terms and conditions hereinafter set forth, from
time to time from the Original Closing Date until the end of the Reinvestment
Period, the Lenders shall make Advances, secured by the Collateral Portfolio, to
the Borrower for the purpose of purchasing Eligible Loan Assets. Under no
circumstances shall any Lender be required to make any Advance if after giving
effect to such Advance and the addition to the Collateral Portfolio of the
Eligible Loan Assets being acquired by the Borrower using the proceeds of such
Advance, (i) an Event of Default has occurred or would result therefrom or an
Unmatured Event of Default exists or would result therefrom or (ii) the
aggregate Advances Outstanding would exceed the Borrowing Base. Notwithstanding
anything to the contrary herein, no Lender shall be obligated to provide the
Borrower with aggregate funds in connection with an Advance that would exceed
the lesser of (A) such Lender’s unused Commitment then in effect and (B) the
aggregate unused Commitments then in effect.

 

(d)           Notations on Variable Funding Note. Each Lender Agent is hereby
authorized to enter on a schedule attached to the Variable Funding Note (if any)
with respect to each Conduit Lender and each Institutional Lender a notation
(which may be computer generated) with respect to each Advance under the
Variable Funding Note made by the applicable Lender of: (i) the date and
principal amount thereof and (ii) each repayment of principal thereof, and any
such recordation shall constitute prima facie evidence of the accuracy of the
information so recorded. The failure of any Lender Agent to make any such
notation on the schedule attached to any Variable Funding Note shall not limit
or otherwise affect the obligation of the Borrower to repay the Advances in
accordance with their respective terms as set forth herein.

 

Section 2.02          Procedure for Advances.

 

(a)           During the Reinvestment Period, the Lenders will make Advances on
any Business Day at the request of the Borrower, subject to and in accordance
with the terms and conditions of Sections 2.01 and 2.02 and subject to the
provisions of Article III hereof.

 

(b)           Each Advance shall be made on at least one Business Day’s
irrevocable written notice from the Borrower to the Administrative Agent and
each Lender Agent, with a copy to the Collateral Agent and the Collateral
Custodian, in the form of a Notice of Borrowing; provided that such Notice of
Borrowing shall be deemed to have been received by the Administrative Agent and
each Lender Agent on a Business Day if delivered no later than 2:00 p.m. on such
Business Day and if not delivered by such time, shall be deemed to have been
received on the following Business Day. The Borrower or the Servicer shall
provide electronic copies of all Loan Agreements and other loan documents and
information with respect to each proposed Loan Asset, if any, to a website that
the Administrative Agent has approved and to which the Administrative Agent and
each Lender Agent have access. Each Notice of Borrowing shall include a duly
completed Borrowing Base Certificate (updated to the date such Advance is
requested and giving pro forma effect to the Advance requested and the use of
the proceeds thereof), and shall specify:

 

 -41- 

 

 

(i)           the aggregate amount of such Advance, which amount shall not cause
the Advances Outstanding to exceed the Borrowing Base; provided that, the amount
of such Advance must be at least equal to $500,000;

 

(ii)          the proposed date of such Advance; and

 

(iii)        a representation that all conditions precedent for an Advance
described in Article III hereof have been satisfied.

 

On the date of each Advance, upon satisfaction of the applicable conditions set
forth in Article III, each Lender shall, in accordance with instructions
received by the Borrower make available to the Borrower, in same day funds, an
amount equal to such Lender’s Pro Rata Share of such Advance, by payment into
the account which the Borrower has designated in writing.

 

(c)           The Advances shall bear interest at the Yield Rate.

 

(d)           Subject to Section 2.18 and the other terms, conditions,
provisions and limitations set forth herein (including, without limitation, the
payment of the Make-Whole Premium, as applicable), the Borrower may borrow,
repay or prepay and reborrow Advances without any penalty, fee or premium on and
after the Original Closing Date and prior to the end of the Reinvestment Period.

 

(e)          A determination by any Lender of the existence of any Eurodollar
Disruption Event (any such determination to be communicated to the Borrower by
written notice from the Administrative Agent promptly after the Administrative
Agent learns of such event), or of the effect of any Eurodollar Disruption Event
on its making or maintaining Advances at LIBOR, shall be conclusive absent
manifest error.

 

(f)           The obligation of each Conduit Lender and each Institutional
Lender to remit its Pro Rata Share of any Advance shall be several from that of
each other Lender and the failure of any Conduit Lender or Institutional Lender
to so make such amount available to the Borrower shall not relieve any other
Lender of its obligation hereunder.

 

Section 2.03          Determination of Yield. The Administrative Agent shall
determine the Yield for the Advances (including unpaid Yield related thereto, if
any, due and payable on a prior Payment Date) to be paid by the Borrower on each
Payment Date for the related Remittance Period and shall advise each applicable
Lender Agent and the Servicer thereof on the third Business Day prior to such
Payment Date.

 

Section 2.04          Remittance Procedures. The Servicer, as agent for the
Administrative Agent and the Lender Agents, shall instruct the Collateral Agent
and, if the Servicer fails to do so, the Administrative Agent may instruct the
Collateral Agent, to apply funds on deposit in the Collection Account as
described in this Section 2.04; provided that, at any time after delivery of
Notice of Exclusive Control (as defined in the Collection Account Agreement),
the Administrative Agent shall instruct the Collateral Agent to apply funds on
deposit in the Collection Account as described in this Section 2.04.

 

 -42- 

 

 

(a)           Payment Date Transfers During Reinvestment Period and Absent an
Event of Default. During the Reinvestment Period, so long as no Event of Default
has occurred and, in any case, prior to the declaration, or automatic
occurrence, of the Facility Maturity Date, the Collateral Agent shall (as
directed pursuant to the first paragraph of this Section 2.04) transfer
collected funds held by the Account Bank in the Collection Account, in
accordance with the Servicing Report, to the following Persons in the following
amounts, calculated as of the Determination Date, and priority:

 

(i)           pari passu to (A) the Collateral Agent, in payment in full of all
accrued Collateral Agent Fees and Collateral Agent Expenses, (B) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Fees and
Collateral Custodian Expenses and (C) the Account Bank in payment in full of all
accrued fees and expenses due under the U.S. Bank Fee Letter; provided that
amounts payable with respect to Collateral Agent Expenses, Collateral Custodian
Expenses and the Account Bank pursuant to this clause (i) (and Sections
2.04(b)(i), (c)(i) and (d)(i), if applicable) shall not, collectively, exceed
$100,000 per annum;

 

(ii)          to the Servicer, in payment in full of all accrued Servicing Fees;

 

(iii)         pro rata, in accordance with the amounts due under this clause, to
each Lender Agent, for the account of the applicable Lender, all Yield and the
Non-Usage Fee that is accrued and unpaid as of the last day of the related
Remittance Period;

 

(iv)         pro rata, to each Lender Agent (for the account of the applicable
Lender) and the Administrative Agent, all accrued and unpaid fees, expenses
(including reasonable attorneys’ fees, costs and expenses) and indemnity amounts
payable by the Borrower to the Administrative Agent, any Lender Agent or any
Lender under the Transaction Documents;

 

(v)          to pay the Advances Outstanding to the extent required to satisfy
any outstanding Borrowing Base Deficiency;

 

(vi)         pari passu to (A) the Collateral Agent, in payment in full of all
accrued Collateral Agent Expenses to the extent not previously paid, (B) the
Collateral Custodian in payment in full of all accrued Collateral Custodian
Expenses to the extent not previously paid, and (C) the Account Bank in payment
in full of all accrued expenses to the extent not previously paid;

 

(vii)        to pay the Advances Outstanding, together with the Make-Whole
Premium (to the extent payable pursuant to the definition thereof), in
connection with any complete refinancing or termination of this Agreement in
accordance with Section 2.18(b);

 

(viii)       to pay any other amounts due (other than with respect to the
repayment of Advances) under this Agreement and the other Transaction Documents
(including any indemnity amounts due from the Borrower hereunder and thereunder
not previously paid pursuant to Section 2.04(a)(iv));

 

 -43- 

 

 

(ix)          to the Servicer, in respect of all reasonable expenses (except
allocated overhead) incurred in connection with the performance of its duties
hereunder; and

 

(x)           to the Borrower, any remaining amounts.

 

(b)           Interest Payments after the Reinvestment Period but Prior to an
Event of Default. After the Reinvestment Period but prior to the occurrence of
an Event of Default or the Facility Maturity Date, the Collateral Agent shall
(as directed pursuant to the first paragraph of this Section 2.04) transfer
Interest Collections held by the Account Bank in the Collection Account, in
accordance with the Servicing Report, to the following Persons in the following
amounts, calculated as of the Determination Date, and priority:

 

(i)           pari passu to (A) the Collateral Agent, in payment in full of all
accrued Collateral Agent Fees and Collateral Agent Expenses, (B) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Fees and
Collateral Custodian Expenses and (C) the Account Bank in payment in full of all
accrued fees and expenses due under the U.S. Bank Fee Letter; provided that
amounts payable with respect to Collateral Agent Expenses, Collateral Custodian
Expenses and the Account Bank pursuant to this clause (i) (and Sections
2.04(a)(i), (c)(i) and (d)(i), if applicable) shall not, collectively, exceed
$100,000 per annum;

 

(ii)          to the Servicer, in payment in full of all accrued Servicing Fees;

 

(iii)         pro rata, in accordance with the amounts due under this clause, to
each Lender Agent, for the account of the applicable Lender, all Yield and the
Non-Usage Fee that is accrued and unpaid as of the last day of the related
Remittance Period;

 

(iv)         pro rata, to each Lender Agent (for the account of the applicable
Lender) and the Administrative Agent, as applicable, all accrued and unpaid
fees, expenses (including reasonable attorneys’ fees, costs and expenses) and
indemnity amounts payable by the Borrower to the Administrative Agent, any
Lender Agent or any Lender under the Transaction Documents;

 

(v)          to pay the Advances Outstanding to the extent required to satisfy
any outstanding Borrowing Base Deficiency;

 

(vi)         pari passu to (a) the Collateral Agent, in payment in full of all
accrued Collateral Agent Expenses to the extent not previously paid, (b) the
Collateral Custodian in payment in full of all accrued Collateral Custodian
Expenses to the extent not previously paid and (c) the Account Bank in payment
in full of all accrued expenses to the extent not previously paid;

 

(vii)       to pay the Advances Outstanding, together with the Make-Whole
Premium (to the extent payable pursuant to the definition thereof), in
connection with any complete refinancing or termination of this Agreement in
accordance with Section 2.18(b);

 

 -44- 

 

 

(viii)       to pay any other amounts due (other than with respect to the
repayment of Advances) under this Agreement and the other Transaction Documents
(including any indemnity amounts due from the Borrower hereunder and thereunder
not previously paid pursuant to Section 2.04(b)(iv));

 

(ix)          to the Servicer, in respect of all reasonable expenses (except
allocated overhead) incurred in connection with the performance of its duties
hereunder; and

 

(x)           to the Borrower, any remaining amounts.

 

(c)           Principal Payments after the Reinvestment Period but Prior to an
Event of Default. After the Reinvestment Period but prior to an Event of Default
or the Facility Maturity Date, the Collateral Agent shall (as directed pursuant
to the first paragraph of this Section 2.04) transfer Principal Collections held
by the Account Bank in the Collection Account, in accordance with the Servicing
Report, to the following Persons in the following amounts, calculated as of the
Determination Date, and priority:

 

(i)           to pay amounts due under Section 2.04(b)(i) through (iv), to the
extent not paid thereunder;

 

(ii)          to pay the Advances Outstanding, including any applicable
Make-Whole Premium (to the extent payable pursuant to the definition thereof),
until paid in full;

 

(iii)         pari passu to (a) the Collateral Agent, in payment in full of all
accrued Collateral Agent Expenses to the extent not previously paid, (b) the
Collateral Custodian in payment in full of all accrued Collateral Custodian
Expenses to the extent not previously paid and (c) the Account Bank in payment
in full of all accrued expenses to the extent not previously paid;

 

(iv)         to pay any other amounts due under this Agreement and the other
Transaction Documents (including any indemnity amounts due from the Borrower
hereunder and thereunder not previously paid pursuant to Sections 2.04(b)(iv)
and (viii));

 

(v)          to the Servicer, in respect of all reasonable expenses (except
allocated overhead) incurred in connection with the performance of its duties
hereunder; and

 

(vi)         to the Borrower, any remaining amounts.

 

(d)           Payment Date Transfers Upon the Occurrence of an Event of Default.
If an Event of Default has occurred and is continuing or, in any case, after the
declaration, or automatic occurrence, of the Facility Maturity Date, the
Collateral Agent shall (as directed pursuant to the first paragraph of this
Section 2.04) transfer collected funds held by the Account Bank in the
Collection Account, in accordance with the Servicing Report, to the following
Persons in the following amounts, calculated as of the Determination Date, and
priority:

 

 -45- 

 

 

(i)           pari passu to (a) the Collateral Agent, in payment in full of all
accrued Collateral Agent Fees and Collateral Agent Expenses, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Fees and
Collateral Custodian Expenses and (c) the Account Bank in payment in full of all
accrued fees and expenses due under the U.S. Bank Fee Letter; provided that
amounts payable with respect to Collateral Agent Expenses, Collateral Custodian
Expenses and the Account Bank pursuant to this clause (i) (and Sections
2.04(a)(i), (b)(i) and (c)(i), if applicable) shall not, collectively, exceed
$100,000 per annum;

 

(ii)          to the Servicer, in payment in full of all accrued Servicing Fees;

 

(iii)         pro rata, in accordance with the amounts due under this clause, to
each Lender Agent, for the account of the applicable Lender, all Yield and the
Non-Usage Fee that is accrued and unpaid as of the last day of the related
Remittance Period;

 

(iv)         pro rata, to each Lender Agent (for the account of the applicable
Lender) and the Administrative Agent, as applicable, all accrued and unpaid
fees, expenses (including reasonable attorneys’ fees, costs and expenses) and
indemnity amounts payable by the Borrower to the Administrative Agent, any
Lender Agent or any Lender under the Transaction Documents;

 

(v)          to pay the Advances Outstanding, including any applicable
Make-Whole Premium (to the extent payable pursuant to the definition thereof),
until paid in full;

 

(vi)         pari passu to (a) the Collateral Agent, in payment in full of all
accrued Collateral Agent Expenses to the extent not previously paid, (b) the
Collateral Custodian in payment in full of all accrued Collateral Custodian
Expenses to the extent not previously paid and (c) the Account Bank in payment
in full of all accrued expenses to the extent not previously paid;

 

(vii)        to pay any other amounts due under this Agreement and the other
Transaction Documents (including any indemnity amounts due from the Borrower
hereunder and thereunder not previously paid pursuant to Section 2.04(d)(iv));

 

(viii)       to the Servicer, in respect of all reasonable expenses (except
allocated overhead) incurred in connection with the performance of its duties
hereunder; and

 

(ix)         to the Borrower, any remaining amounts.

 

(e)           Insufficiency of Funds. For the sake of clarity, the parties
hereby agree that if the funds on deposit in the Collection Account are
insufficient to pay any amounts due and payable on a Payment Date or otherwise,
the Borrower shall nevertheless remain responsible for, and shall pay when due,
all amounts payable under this Agreement and the other Transaction Documents in
accordance with the terms of this Agreement and the other Transaction Documents.

 

 -46- 

 

 

Section 2.05          Instructions to the Collateral Agent and the Account Bank.
All instructions and directions given to the Collateral Agent or the Account
Bank by the Servicer, the Borrower or the Administrative Agent pursuant to
Section 2.04 shall be in writing (including instructions and directions
transmitted to the Collateral Agent or the Account Bank by telecopy or e-mail),
and such written instructions and directions shall be delivered with a written
certification that such instructions and directions are in compliance with the
provisions of Section 2.04. The Servicer and the Borrower shall immediately
transmit to the Administrative Agent by telecopy or e-mail a copy of all
instructions and directions given to the Collateral Agent or the Account Bank by
such party pursuant to Section 2.04. The Administrative Agent shall promptly
transmit to the Servicer and the Borrower by telecopy or e-mail a copy of all
instructions and directions given to the Collateral Agent or the Account Bank by
the Administrative Agent, pursuant to Section 2.04. If either the Administrative
Agent or Collateral Agent disagrees with the computation of any amounts to be
paid or deposited by the Borrower or the Servicer under Section 2.04 or
otherwise pursuant to this Agreement, or upon their respective instructions, it
shall so notify the Borrower, the Servicer and the Collateral Agent in writing
and in reasonable detail to identify the specific disagreement. If such
disagreement cannot be resolved within two Business Days, the determination of
the Administrative Agent as to such amounts shall be conclusive and binding on
the parties hereto absent manifest error. In the event the Collateral Agent or
the Account Bank receives instructions from the Servicer or the Borrower which
conflict with any instructions received by the Administrative Agent, the
Collateral Agent or the Account Bank, as applicable, shall rely on and follow
the instructions given by the Administrative Agent.

 

Section 2.06          Borrowing Base Deficiency Payments.

 

(a)           In addition to any other obligation of the Borrower to cure any
Borrowing Base Deficiency pursuant to the terms of this Agreement, if, on any
day prior to the Collection Date, any Borrowing Base Deficiency exists, then the
Borrower shall, within three Business Days from the date of such Borrowing Base
Deficiency, eliminate such Borrowing Base Deficiency in its entirety by
effecting one or more (or any combination thereof) of the following actions in
order to eliminate such Borrowing Base Deficiency as of such date of
determination: (i) deposit cash in United States dollars into the Principal
Collection Account, (ii) repay Advances (together with any Breakage Fees and all
accrued and unpaid costs and expenses of the Administrative Agent, the Lender
Agents and the Lenders, in each case, in respect of the amount so prepaid),
and/or (iii) to the extent approved by the Administrative Agent as of their
respective Cut-Off Dates in accordance with this Agreement, Pledge additional
Eligible Loan Assets; provided, that if the Borrower requests to Pledge another
Eligible Loan Asset within one Business Day of such Borrowing Base Deficiency
and the Administrative Agent does not either reject such Loan Asset or approve
such Loan Asset within one Business Day of the Borrower’s request to Pledge such
Loan Asset, then the Administrative Agent may, in its sole discretion, elect in
writing to extend the three Business Day grace period set forth in this Section
2.06 for up to seven Business Days; provided further if the Borrower has cured a
Borrowing Base Deficiency pursuant to clause (i) above and no other Event of
Default has occurred and is continuing, the Borrower shall be entitled to the
return of all or a portion of the cash so deposited in the Principal Collection
Account to the extent that, immediately after giving effect to the return of any
such amounts or release of any asset, no Borrowing Base Deficiency would exist.

 

 -47- 

 

 

(b)           No later than 2:00 p.m. on the Business Day prior to the proposed
repayment of Advances or Pledge of additional Eligible Loan Assets pursuant to
Section 2.06(a), the Borrower (or the Servicer on its behalf) shall deliver (i)
to the Administrative Agent (with a copy to the Collateral Agent and the
Collateral Custodian), notice of such repayment or Pledge and a duly completed
Borrowing Base Certificate, updated to the date such repayment or Pledge is
being made and giving pro forma effect to such repayment or Pledge, and (ii) to
the Administrative Agent, if applicable, a description of any Eligible Loan
Asset and each Obligor of such Eligible Loan Asset to be Pledged and added to
the updated Loan Asset Schedule. Any notice pertaining to any repayment or any
Pledge pursuant to this Section 2.06 shall be irrevocable.

 

Section 2.07          Substitution and Sale of Loan Assets; Affiliate
Transactions.

 

(a)           Substitutions. The Borrower may, with the consent of the
Administrative Agent in its sole discretion, replace any Loan Asset with a new
Eligible Loan Asset so long as (i) no event has occurred, or would result from
such substitution, which constitutes an Event of Default and no event has
occurred and is continuing, or would result from such substitution, which
constitutes an Unmatured Event of Default or a Borrowing Base Deficiency and
(ii) simultaneously therewith, the Borrower Pledges (in accordance with all of
the terms and provisions contained herein) a Substitute Eligible Loan Asset.

 

(b)           Discretionary Sales. The Borrower shall be permitted to sell Loan
Assets to Persons other than the Seller or its Affiliates from time to time;
provided that (i) the proceeds of such sale shall be deposited into the
Collection Account to be disbursed in accordance with Section 2.04, (ii) no
event has occurred, or would result from such sale, which constitutes an Event
of Default and no event has occurred and is continuing, or would result from
such sale, which constitutes an Unmatured Event of Default or a Borrowing Base
Deficiency and (iii) the prior written consent of the Administrative Agent shall
be required if such Loan Asset is sold for an amount which is less than the
Adjusted Borrowing Value; provided further that the Borrower shall be permitted
to sell Loan Assets after an Event of Default with the prior written consent of
the Administrative Agent.

 

(c)           Repurchase or Substitution of Warranty Loan Assets. If on any day
a Loan Asset is (or becomes) a Warranty Loan Asset, no later than 10 Business
Days following the earlier of knowledge by the Borrower of such Loan Asset
becoming a Warranty Loan Asset or receipt by the Borrower from the
Administrative Agent or the Servicer of written notice thereof, the Borrower
shall either:

 

(i)           make a deposit to the Collection Account (for allocation pursuant
to Section 2.04) in immediately available funds in an amount equal to (A) the
Assigned Value on its date of acquisition multiplied by the Outstanding Balance
of such Loan Asset and (B) any expenses or fees with respect to such Loan Asset
and costs and damages incurred by the Administrative Agent or by any Lender in
connection with any violation by such Loan Asset of any predatory or abusive
lending law which is an Applicable Law (a notification regarding the amount of
such expenses or fees to be provided by the Administrative Agent to the
Borrower); provided that the Administrative Agent shall have the right to
determine whether the amount so deposited is sufficient to satisfy the foregoing
requirements; or

 

 -48- 

 

 

(ii)          with the prior written consent of the Administrative Agent, in its
sole discretion, substitute for such Warranty Loan Asset a Substitute Eligible
Loan Asset.

 

Upon confirmation of the deposit of the amounts set forth in Section 2.07(c)(i)
into the Collection Account or the delivery by the Borrower of a Substitute
Eligible Loan Asset for each Warranty Loan Asset (the date of such confirmation
or delivery, the “Release Date”), such Warranty Loan Asset and related Portfolio
Assets shall be removed from the Collateral Portfolio and, as applicable, the
Substitute Eligible Loan Asset and related Portfolio Assets shall be included in
the Collateral Portfolio. On the Release Date of each Warranty Loan Asset, the
Collateral Agent, for the benefit of the Secured Parties, shall automatically
and without further action be deemed to release to the Borrower, without
recourse, representation or warranty, all the right, title and interest and any
Lien of the Collateral Agent, for the benefit of the Secured Parties in, to and
under the Warranty Loan Asset and any related Portfolio Assets and all future
monies due or to become due with respect thereto.

 

(d)           Conditions to Sales, Substitutions and Repurchases. Any sales,
substitutions or repurchases effected pursuant to Sections 2.07(a), (b), or (c)
shall be subject to the satisfaction of the following conditions (as certified
in writing to the Administrative Agent and Collateral Agent by the Borrower):

 

(i)           the Borrower shall deliver a Borrowing Base Certificate to the
Administrative Agent in connection with such sale, substitution or repurchase;

 

(ii)          the Borrower shall deliver a list of all Loan Assets to be sold,
substituted, repurchased;

 

(iii)         no selection procedures adverse to the interests of the
Administrative Agent, the Lender Agents or the Lenders were utilized by the
Borrower in the selection of the Loan Assets to be sold, repurchased or
substituted;

 

(iv)         the Borrower shall give one Business Day’s notice of such sale,
substitution or repurchase;

 

(v)          the Borrower shall notify the Administrative Agent of any amount to
be deposited into the Collection Account in connection with any sale,
substitution or repurchase;

 

(vi)         the representations and warranties contained in Sections 4.01, 4.02
and 4.03 shall continue to be correct in all material respects, except to the
extent relating to an earlier date;

 

(vii)        any repayment of Advances Outstanding in connection with any sale,
substitution or repurchase of Loan Assets hereunder shall comply with the
requirements set forth in Section 2.18; and

 

 -49- 

 

 

(viii)       the Borrower and the Servicer (on behalf of the Borrower) shall
agree to pay the reasonable attorneys’ fees and expenses of the Administrative
Agent, each Lender, each Lender Agent, Collateral Agent and the Collateral
Custodian in connection with any such sale, substitution or repurchase
(including, but not limited to, expenses incurred in connection with the release
of the Lien of the Collateral Agent on behalf of the Secured Parties and any
other party having an interest in the Loan Asset in connection with such sale,
substitution or repurchase).

 

(e)           Affiliate Transactions. The Seller (or an Affiliate thereof) shall
not reacquire from the Borrower and the Borrower shall not transfer to the
Seller or to Affiliates of the Seller, and none of the Seller nor any Affiliates
thereof will have a right or ability to purchase, the Loan Assets without the
prior written consent of the Administrative Agent.

 

(f)           Limitations on Sales and Substitutions. The Outstanding Balance of
all Loan Assets (other than Warranty Loan Assets) transferred pursuant to
Section 2.07(e) or substituted pursuant to Section 2.07(a) during the 12-month
period immediately preceding the proposed date of sale does not exceed 20% (or,
during any such period from and after the Ninth Amendment Closing Date, 25%) of
the Maximum Facility Amount.

 

(g)           Lien Release Dividend. Notwithstanding any provision contained in
this Agreement to the contrary, provided no Event of Default has occurred and no
Unmatured Event of Default exists, on a Lien Release Dividend Date, the Borrower
may dividend to BDCA, as its sole member, certain Loan Assets that were sold by
the Seller to the Borrower, or portions thereof (each, a “Lien Release
Dividend”), subject to the following terms and conditions, as certified by the
Borrower to the Administrative Agent (with a copy to the Collateral Agent and
the Collateral Custodian):

 

(i)           The Borrower shall have given the Administrative Agent, with a
copy to the Collateral Agent and the Collateral Custodian, at least five
Business Days prior written notice requesting that the Administrative Agent
consent to the effectuation of a Lien Release Dividend, in the form of Exhibit J
hereto (a “Notice and Request for Consent”), which consent shall be given in the
sole and absolute discretion of the Administrative Agent; provided that, if the
Administrative Agent shall not have responded to the Notice and Request for
Consent by 11:00 a.m. on the day that is one Business Day prior to the proposed
Lien Release Dividend Date, the Administrative Agent shall be deemed not to have
given its consent;

 

(ii)          On any Lien Release Dividend Date, no more than four Lien Release
Dividends shall have been made during the 12-month period immediately preceding
the proposed Lien Release Dividend Date;

 

(iii)        After giving effect to the Lien Release Dividend on the Lien
Release Dividend Date, (A) no Borrowing Base Deficiency, Event of Default or
Unmatured Event of Default shall exist, (B) the representations and warranties
contained in Sections 4.01, 4.02 and 4.03 hereof shall continue to be correct in
all material respects, except to the extent relating to an earlier date, (C) the
eligibility of any Loan Asset remaining as part of the Collateral Portfolio
after the Lien Release Dividend will be re-determined as of the Lien Release
Dividend Date, (D) no claim shall have been asserted or proceeding commenced
challenging the enforceability or validity of any of the Required Loan Documents
and (E) there shall have been no material adverse change as to the Servicer or
the Borrower;

 

 -50- 

 

 

(iv)        Such Lien Release Dividend must be in compliance with Applicable Law
and may not (A) be made with the intent to hinder, delay or defraud any creditor
of the Borrower or (B) leave the Borrower, immediately after giving effect to
the Lien Release Dividend, (1) insolvent, (2) with insufficient funds to pay its
obligations as and when they become due or (3) with inadequate capital for its
present and anticipated business and transactions;

 

(v)          On or prior to the Lien Release Dividend Date, the Borrower shall
have (A) delivered to the Administrative Agent, with a copy to the Collateral
Agent and the Collateral Custodian, a list specifying all Loan Assets or
portions thereof to be transferred pursuant to such Lien Release Dividend and
the Administrative Agent shall have approved the same in its sole discretion and
(B) obtained all authorizations, consents and approvals required to effectuate
the Lien Release Dividend;

 

(vi)        A portion of a Loan Asset may be transferred pursuant to a Lien
Release Dividend provided that (A) such transfer does not have an adverse effect
on the portion of such Loan Asset remaining as a part of the Collateral
Portfolio, any other aspect of the Collateral Portfolio, the Lenders, the Lender
Agents, the Administrative Agent or any other Secured Party and (B) a new
promissory note (other than with respect to a Noteless Loan Asset) for the
portion of the Loan Asset remaining as a part of the Collateral Portfolio has
been executed, and the original thereof has been endorsed to the Collateral
Agent and delivered to the Collateral Custodian;

 

(vii)        Each Loan Asset, or portion thereof, as applicable, shall be
transferred at a value equal to the Outstanding Balance thereof, exclusive of
any accrued and unpaid interest or PIK Interest thereon;

 

(viii)      The Borrower shall deliver a Borrowing Base Certificate (including a
calculation of the Borrowing Base after giving effect to such Lien Release
Dividend) to the Administrative Agent with a copy to each Lender;

 

(ix)          The Borrower shall have paid in full an aggregate amount equal to
the sum of all amounts due and owing to the Administrative Agent, the Lenders,
the Lender Agents, the Collateral Agent or the Collateral Custodian, as
applicable, under this Agreement and the other Transaction Documents, to the
extent accrued to such date (including, without limitation, Breakage Fees) with
respect to the Loan Assets to be transferred pursuant to such Lien Release
Dividend and incurred in connection with the transfer of such Loan Assets
pursuant to such Lien Release Dividend; and

 

(x)           The Borrower, or the Servicer (on behalf of the Borrower), shall
pay the reasonable attorneys’ fees and expenses of the Administrative Agent, the
Lenders, the Lender Agents, the Collateral Agent and the Collateral Custodian in
connection with any Lien Release Dividend (including, but not limited to,
expenses incurred in connection with the release of the Lien of the Collateral
Agent, on behalf of the Secured Parties, and any other party having an interest
in the Loan Assets in connection with such Lien Release Dividend).

 

 -51- 

 

 

Section 2.08          Payments and Computations, Etc.

 

(a)           All amounts to be paid or deposited by the Borrower or the
Servicer hereunder shall be paid or deposited in accordance with the terms
hereof no later than 3:00 p.m. on the day when due in lawful money of the United
States in immediately available funds to the Collection Account or such other
account as is designated by the Administrative Agent. The Borrower or the
Servicer, as applicable, shall, to the extent permitted by law, pay to the
Secured Parties interest on all amounts not paid or deposited when due to any of
the Secured Parties hereunder at 2.5% per annum above the Base Rate (other than
with respect to any advances outstanding, which shall accrue at the Yield Rate),
payable on demand, from the date of such nonpayment until such amount is paid in
full (as well after as before judgment); provided, that such interest rate shall
not at any time exceed the maximum rate permitted by Applicable Law. Any
Obligation hereunder shall not be reduced by any distribution of any portion of
Available Collections if at any time such distribution is rescinded or required
to be returned by any Lender to the Borrower or any other Person for any reason.
All computations of interest and all computations of Yield and other fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first but excluding the last day) elapsed, other than
calculations with respect to the Base Rate, which shall be based on a year
consisting of 365 or 366 days, as applicable.

 

(b)           Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of Yield or any fee payable hereunder, as the case may
be.

 

(c)           If any Advance requested by the Borrower and approved by the
Lender Agents and the Administrative Agent pursuant to Section 2.02 is not for
any reason whatsoever, except as a result of the gross negligence or willful
misconduct of, or failure to fund such Advance on the part of, the Lenders (as
determined by the final order of a court of competent jurisdiction), the
Administrative Agent or an Affiliate thereof, made or effectuated, as the case
may be, on the date specified therefor, the Borrower shall indemnify such Lender
against any loss, cost or expense incurred by such Lender related thereto (other
than any such loss, cost or expense solely due to the gross negligence or
willful misconduct (as determined by the final order of a court of competent
jurisdiction) or failure to fund such Advance on the part of the Lenders, the
Administrative Agent or an Affiliate thereof), including, without limitation,
any loss (including cost of funds and reasonable out-of-pocket expenses), cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund Advances or maintain the Advances.
Any such Lender shall provide to the Borrower documentation setting forth the
amounts of any loss, cost or expense referred to in the previous sentence, such
documentation to be conclusive absent manifest error.

 

 -52- 

 

 

Section 2.09          Non-Usage Fee.

 

The Borrower shall pay, in accordance with Section 2.04, pro rata to each Lender
(either directly or through the applicable Lender Agent), a non-usage fee (the
“Non-Usage Fee”) payable in arrears for each Remittance Period, equal to the sum
of the products for each day during such Remittance Period of (i) one divided by
360, (ii) the applicable Non-Usage Fee Rate (as defined below) and (iii) the
aggregate Commitments minus the Advances Outstanding on such day (such amount,
the “Unused Portion”). The Non-Usage Fee Rate (the “Non-Usage Fee Rate”) shall
be, from and after the Ninth Amendment Closing Date, (x) 0.50% on any Unused
Portion up to or equal to an amount equal to 25% of the Maximum Facility Amount
and (y) 2.00% on any Unused Portion in excess of such amount equal to 25% of the
Maximum Facility Amount.

 

Section 2.10          Increased Costs; Capital Adequacy.

 

(a)           If, due to either (i) the introduction of or any change following
the Original Closing Date (including, without limitation, any change by way of
imposition or increase of reserve requirements) in or in the interpretation,
administration or application following the date hereof of any Applicable Law
(including, without limitation, any Applicable Law resulting in any interest
payments paid to any Lender under this Agreement being subject to any Tax,
except for Excluded Taxes), in each case, whether foreign or domestic or (ii)
the compliance with any guideline or request following the date hereof from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be any increase in the cost to the Administrative Agent, any
Lender, any Lender Agent, any Liquidity Bank or any Affiliate, participant,
successor or assign thereof (each of which shall be an “Affected Party”) of
agreeing to make or making, funding or maintaining any Advance (or any reduction
of the amount of any payment (whether of principal, interest, fee, compensation
or otherwise) to any Affected Party hereunder), as the case may be, or there
shall be any reduction in the amount of any sum received or receivable by an
Affected Party under this Agreement, under any other Transaction Document or any
Liquidity Agreement, the Borrower shall, from time to time, after written demand
by the Administrative Agent (which demand shall be accompanied by a statement
setting forth in reasonable detail the basis for such demand), on behalf of such
Affected Party, pay to the Administrative Agent, on behalf of such Affected
Party, additional amounts sufficient to compensate such Affected Party for such
increased costs or reduced payments within 10 days after such demand; provided,
that the amounts payable under this Section 2.10 shall be without duplication of
amounts payable under Section 2.11 and shall not include any Excluded Taxes.

 

(b)           If either (i) the introduction of or any change following the date
hereof in or in the interpretation, administration or application following the
date hereof of any Applicable Law or (ii) the compliance by any Affected Party
with any law, guideline, rule, regulation, directive or request following the
date hereof, from any central bank, any Governmental Authority or agency,
including, without limitation, compliance by an Affected Party with any request
or directive regarding capital adequacy, has or would have the effect of
reducing the rate of return on the capital of any Affected Party, as a
consequence of its obligations hereunder or any related document or arising in
connection herewith or therewith to a level below that which any such Affected
Party could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Affected Party with respect to
capital adequacy), by an amount deemed by such Affected Party to be material,
then, from time to time, after demand by such Affected Party (which demand shall
be accompanied by a statement setting forth in reasonable detail the basis for
such demand), the Borrower shall pay the Administrative Agent on behalf of such
Affected Party such additional amounts as will compensate such Affected Party
for such reduction. For the avoidance of doubt, any increase in cost and/or
reduction in Yield with respect to any Affected Party caused by regulatory
capital allocation adjustments due to FAS 166, 167 and subsequent statements and
interpretations shall constitute a circumstance on which such Affected Party may
base a claim for reimbursement under this Section 2.10.

 

 -53- 

 

 

(c)           If as a result of any event or circumstance similar to those
described in clause (a) or (b) of this Section 2.10, any Affected Party is
required to compensate a bank or other financial institution providing liquidity
support, credit enhancement or other similar support to such Affected Party in
connection with this Agreement or the funding or maintenance of Advances
hereunder, then within ten days after demand by such Affected Party, the
Borrower shall pay to such Affected Party such additional amount or amounts as
may be necessary to reimburse such Affected Party for any amounts payable or
paid by it.

 

(d)           In determining any amount provided for in this Section 2.10, the
Affected Party may use any reasonable averaging and attribution methods. The
Administrative Agent, on behalf of any Affected Party making a claim under this
Section 2.10, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of such additional or
increased costs, which certificate shall be conclusive absent manifest error.

 

(e)           Failure or delay on the part of any Affected Party to demand
compensation pursuant to this Section 2.10 shall not constitute a waiver of such
Affected Party’s right to demand or receive such compensation.

 

(f)            If at any time the Borrower shall be liable for the payment of
any additional amounts in accordance with this Section 2.10, then the Borrower
shall have the option to terminate this Agreement (in accordance with the
provisions of Section 2.18(b) but without the payment of any Make-Whole
Premium); provided, that such option to terminate shall in no event relieve the
Borrower of paying any amounts owing pursuant to this Section 2.10 in accordance
with the terms hereof.

 

(g)           Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all rules and
regulations promulgated thereunder or issued in connection therewith and (ii)
any law, request, rule, guideline or directive promulgated by the Bank of
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III shall, in each case, be deemed
to have been introduced after the Original Closing Date, thereby constituting a
change for which a claim for increased costs or additional amounts may be made
hereunder with respect to the Affected Parties, regardless of the date enacted,
adopted or issued.

 

 -54- 

 

 

Section 2.11          Taxes.

 

(a)           All payments made by an Obligor in respect of a Loan Asset and all
payments made by the Borrower, including any allocations or distributions to the
Equityholder, or made by the Servicer on behalf of the Borrower under this
Agreement will be made free and clear of and without deduction or withholding
for or on account of any Taxes. If any Taxes are required to be withheld from
any amounts payable to any Indemnified Party, then the amount payable to such
Person will be increased (the amount of such increase, the “Additional Amount”)
such that every net payment made under this Agreement after withholding for or
on account of any Taxes (including, without limitation, any Taxes on such
increase) is not less than the amount that would have been paid had no such
deduction or withholding been made. The foregoing obligation to pay Additional
Amounts with respect to payments required to be made by the Borrower or Servicer
under this Agreement will not, however, apply with respect to Taxes imposed on
or measured by net income or franchise Taxes imposed on any Indemnified Party by
a taxing jurisdiction in which any such Person is organized, conducts business
or is paying Taxes (as the case may be) (“Excluded Taxes”).

 

(b)           The Borrower will indemnify, from funds available to it pursuant
to Section 2.04 (and to the extent the funds available for indemnification
provided by the Borrower is insufficient the Servicer, on behalf of the
Borrower, will indemnify) each Indemnified Party for the full amount of Taxes
payable by such Person in respect of Additional Amounts and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. All payments in respect of this indemnification shall be made within 10
days from the date a written invoice therefor is delivered to the Borrower.

 

(c)           Within 30 days after the date of any payment by the Borrower or by
the Servicer on behalf of the Borrower of any Taxes, the Borrower or the
Servicer, as applicable, will furnish to the Administrative Agent and the Lender
Agents at the applicable address set forth on this Agreement, appropriate
evidence of payment thereof.

 

(d)           If any assignee of a Lender is not created or organized under the
laws of the United States or a political subdivision thereof, such Lender shall
deliver to the Borrower, with a copy to the Administrative Agent, (i) within 15
days after becoming an assignee hereunder, two (or such other number as may from
time to time be prescribed by Applicable Law) duly completed copies of IRS Form
W-8BEN or Form W-8ECI (or any successor forms or other certificates or
statements that may be required from time to time by the relevant United States
taxing authorities or Applicable Law), as appropriate, to permit the Borrower to
make payments hereunder for the account of such Lender without deduction or
withholding of United States federal income or similar Taxes and (ii) upon the
obsolescence of or after the occurrence of any event requiring a change in, any
form or certificate previously delivered pursuant to this Section 2.11(d),
copies (in such numbers as may from time to time be prescribed by Applicable Law
or regulations) of such additional, amended or successor forms, certificates or
statements as may be required under Applicable Law to permit the Borrower or the
Servicer to make payments hereunder for the account of such Lender without
deduction or withholding of United States federal income or similar Taxes. The
Borrower and the Servicer shall not be required to pay any Additional Amounts
with respect to any such Lender that has failed to comply with this Section
2.11(d).

 

 -55- 

 

 

(e)           If, in connection with an agreement or other document providing
liquidity support, credit enhancement or other similar support to any Lender in
connection with this Agreement or the funding or maintenance of Advances
hereunder, such Lender is required to compensate a bank or other financial
institution in respect of Taxes under circumstances similar to those described
in this Section 2.11, then, within 10 days after demand by each applicable
Lender, the Servicer shall pay (or to the extent the Servicer does not make such
payment the Borrower shall pay) to such Lender such additional amount or amounts
as may be necessary to reimburse such Lender for any amounts paid by them.

 

Without prejudice to the survival of any other agreement of the Borrower and the
Servicer hereunder, the agreements and obligations of the Borrower and the
Servicer contained in this Section 2.11 shall survive the termination of this
Agreement.

 

Section 2.12          Collateral Assignment of Agreements. The Borrower hereby
collaterally assigns to the Collateral Agent, for the benefit of the Secured
Parties, all of the Borrower’s right and title to, and interest in, to and under
(but not any obligations under) the Purchase and Sale Agreement (and any UCC
financing statements filed under or in connection therewith), the Loan
Agreements related to each Loan Asset, all other agreements, documents and
instruments evidencing, securing or guarantying any Loan Asset and all other
agreements, documents and instruments related to any of the foregoing but
excluding any Excluded Amounts or Retained Interest (the “Assigned Documents”).
In furtherance and not in limitation of the foregoing, the Borrower hereby
collaterally assigns to the Collateral Agent, for the benefit of the Secured
Parties, its right to indemnification under Article IX of the Purchase and Sale
Agreement. The Borrower confirms that, upon the occurrence and during the
continuance of an Event of Default and until the Collection Date, the Collateral
Agent (at the direction of the Administrative Agent) on behalf of the Secured
Parties shall have the sole right to enforce the Borrower’s rights and remedies
under the Purchase and Sale Agreement and any UCC financing statements filed
under or in connection therewith for the benefit of the Secured Parties. The
parties hereto agree that such collateral assignment to the Collateral Agent,
for the benefit of the Secured Parties, shall terminate upon the Collection
Date.

 

Section 2.13          Grant of a Security Interest. To secure the prompt,
complete and indefeasible payment in full when due, whether by lapse of time,
acceleration or otherwise, of the Obligations and the performance by the
Borrower of all of the covenants and obligations to be performed by it pursuant
to this Agreement and each other Transaction Document, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
the Borrower hereby (a) collaterally assigns and pledges to the Collateral
Agent, on behalf of the Secured Parties, and (b) grants a security interest to
the Collateral Agent, on behalf of the Secured Parties, in all of the Borrower’s
right, title and interest in, to and under (but none of the obligations under)
all of the Collateral Portfolio, whether now existing or hereafter arising or
acquired by the Borrower, and wherever the same may be located. For the
avoidance of doubt, the Collateral Portfolio shall not include any Excluded
Amounts, and the Borrower does not hereby assign, pledge or grant a security
interest in any such amounts. Anything herein to the contrary notwithstanding,
(a) the Borrower shall remain liable under the Collateral Portfolio to the
extent set forth therein to perform all of its duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (b) the exercise
by the Collateral Agent, for the benefit of the Secured Parties, of any of its
rights in the Collateral Portfolio shall not release the Borrower from any of
its duties or obligations under the Collateral Portfolio, and (c) none of the
Administrative Agent, the Collateral Agent, any Lender (nor its successors and
assigns), any Lender Agent, any Liquidity Bank nor any Secured Party shall have
any obligations or liability under the Collateral Portfolio by reason of this
Agreement, nor shall the Administrative Agent, the Collateral Agent, any Lender
(nor its successors and assigns), any Lender Agent, any Liquidity Bank nor any
Secured Party be obligated to perform any of the obligations or duties of the
Borrower thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 

 -56- 

 

 

Section 2.14          Evidence of Debt. The Administrative Agent shall maintain,
solely for this purpose as the agent of the Borrower, at its address referred to
in Section 11.02 a copy of each assignment and acceptance agreement and
participation agreement delivered to and accepted by it and a register for the
recordation of the names and addresses and interests of the Lenders (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent,
each Lender and each Lender Agent shall treat each person whose name is recorded
in the Register as a Lender under this Agreement for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender Agent at any reasonable time and from time to time upon reasonable prior
notice.

 

Section 2.15          Survival of Representations and Warranties. It is
understood and agreed that the representations and warranties set forth in
Sections 4.01, 4.02 and 4.03 are made and are true and correct on the date of
this Agreement and on each Cut-Off Date unless such representations and
warranties are made as of a specific date.

 

Section 2.16          Release of Loan Assets.

 

(a)           The Borrower may obtain the release of (i) any Loan Asset (and the
related Portfolio Assets pertaining thereto) released pursuant to a Lien Release
Dividend or sold or substituted in accordance with the applicable provisions of
Section 2.07 and any Portfolio Assets pertaining to such Loan Asset and (ii) any
Collateral Portfolio that expires by its terms and all amounts in respect
thereof have been paid in full by the related agent, administrative agent or
Obligor and deposited in the Collection Account. The Collateral Agent, for the
benefit of the Secured Parties, shall at the sole expense of the Servicer and at
the direction of the Administrative Agent, execute such documents and
instruments of release as may be prepared by the Servicer on behalf of the
Borrower, give notice of such release to the Collateral Custodian (in the form
of Exhibit N) (unless the Collateral Custodian and Collateral Agent are the same
Person) and take other such actions as shall reasonably be requested by the
Borrower to effect such release of the Lien created pursuant to this Agreement.
Upon receiving such notification by the Collateral Agent as described in the
immediately preceding sentence, if applicable, the Collateral Custodian shall
release and ship for delivery the Required Loan Documents to the Borrower.

 

(b)           Promptly after the Collection Date has occurred, each Lender and
the Administrative Agent, in accordance with their respective interests, shall
release to the Borrower, for no consideration but at the sole expense of the
Borrower, their respective remaining interests in the Portfolio Assets, free and
clear of any Lien resulting solely from an act by the Collateral Agent, any
Lender or the Administrative Agent but without any other representation or
warranty, express or implied, by or recourse against any Lender or the
Administrative Agent.

 

 -57- 

 

 

Section 2.17          Treatment of Amounts Received by the Borrower. Amounts
received by the Borrower pursuant to Section 2.07 on account of Loan Assets
shall be treated as payments of Principal Collections or Interest Collections,
as applicable, on Loan Assets hereunder.

 

Section 2.18          Prepayment; Termination.

 

(a)           Except as expressly permitted or required herein, including,
without limitation, any repayment necessary to cure a Borrowing Base Deficiency,
Advances may be prepaid in whole or in part, at the option of the Borrower, at
any time by the Borrower (or the Servicer, on the Borrower’s behalf) delivering
a Notice of Reduction (which notice shall include a Borrowing Base Certificate)
to the Administrative Agent, the Collateral Agent and the Lender Agents at least
one Business Day prior to such reduction. Upon any prepayment, the Borrower
shall also pay in full any other accrued and unpaid costs and expenses of
Administrative Agent, Lender Agents and Lenders related to such prepayment;
provided that no reduction in Advances Outstanding shall be given effect unless
(i) sufficient funds have been remitted to pay all such amounts in full, as
determined by the Administrative Agent, in its sole discretion and (ii) no event
has occurred or would result from such prepayment which would constitute an
Event of Default or an Unmatured Event of Default. The Administrative Agent
shall apply amounts received from the Borrower pursuant to this Section 2.18(a)
to the payment of any Breakage Fees and to the pro rata reduction of the
Advances Outstanding. Any notice relating to any repayment pursuant to this
Section 2.18(a) shall be irrevocable.

 

(b)           The Borrower may, at its option, terminate this Agreement and the
other Transaction Documents upon three Business Days’ prior written notice to
the Administrative Agent and the Lender Agents and upon payment in full of all
outstanding Advances, all accrued and unpaid Yield, any Breakage Fees, all
accrued and unpaid costs and expenses of the Administrative Agent, Lender Agents
and Lenders, payment of the Make-Whole Premium pro rata to each Lender Agent
(for the account of the applicable Lender) and payment of all other Obligations
(other than unmatured contingent indemnification obligations). Any termination
of this Agreement shall be subject to Section 11.05.

 

(c)           The Borrower hereby acknowledges and agrees that the Make-Whole
Premium constitutes additional consideration for the Lenders to enter into this
Agreement.

 

Section 2.19          Extension of Reinvestment Period.

 

The Borrower may, within 60 days but not less than 15 days prior to the date set
forth in clause (i) of the definition of “Reinvestment Period,” request that the
Lenders extend the date set forth in clause (i) of the definition of
“Reinvestment Period” for an additional period of time, not to exceed one year.
Such date may be extended upon the written consent of the Administrative Agent,
each Lender, the Borrower and the Servicer (such extension, the “Reinvestment
Period Extension”). The Borrower confirms that any of the Lenders or the
Administrative Agent, each in its sole and absolute discretion, may elect to not
consent to the extension of the Reinvestment Period.

 

 -58- 

 

 

Section 2.20          Collections and Allocations.

 

(a)           The Collateral Agent, acting at the direction of the Servicer,
shall promptly identify all Available Collections received in the Collection
Account as being on account of Interest Collections, Principal Collections,
Excluded Collections or Excluded Amounts and shall segregate all Principal
Collections or Interest Collections and transfer the same to the Principal
Collection Account and/or the Interest Collection Account, as applicable, and
shall forward, subject to and in accordance with Section 2.20(c) hereunder, all
Excluded Collections and Excluded Amounts to the Servicer. The Servicer shall
comply with its obligations specified in Section 5.03(q). If, notwithstanding
such compliance, the Servicer receives any collections directly, the Servicer
shall transfer, or cause to be transferred, any such collections (other than
Excluded Amounts) received directly by it (if any) to the Collection Account by
the close of business within two Business Days after such collections are
received; provided, that the Servicer shall identify to the Collateral Agent any
collections (other than Excluded Amounts) received directly by the Servicer as
being on account of Interest Collections or Principal Collections. The
Collateral Agent shall further provide to the Servicer a statement as to the
amount of Principal Collections and Interest Collections on deposit in the
Principal Collection Account and the Interest Collection Account no later than
three Business Days after each Determination Date for inclusion in the Servicing
Report delivered pursuant to Section 6.08(b). It is understood and agreed that
the Servicer shall remain liable for the proper allocation of the aforementioned
collections into the appropriate accounts.

 

(b)           On the Cut-Off Date with respect to any Loan Asset, the Servicer
will deposit or will cause the Borrower to deposit into the Collection Account
all Available Collections received in respect of Eligible Loan Assets being
transferred to and included as part of the Collateral Portfolio on such date.

 

(c)           With the prior written consent of the Administrative Agent (a copy
of which will be provided by the Servicer to the Collateral Agent), the Servicer
may direct the Collateral Agent to withdraw from the Collection Account any
deposits thereto constituting Excluded Amounts or Excluded Collections if the
Servicer has, prior to such withdrawal and consent, delivered to the
Administrative Agent ( with a copy to the Collateral Agent) a report setting
forth the calculation of such Excluded Amounts and/or Excluded Collections, as
applicable, in form and substance satisfactory to the Administrative Agent in
its sole discretion.

 

 -59- 

 

 

(d)           Prior to the delivery of a Notice of Exclusive Control (as defined
in the Collection Account Agreement), the Servicer shall, pursuant to written
instruction (which may be in the form of standing instructions), direct the
Collateral Agent to invest, or cause the investment of, funds on deposit in the
Collection Account in Permitted Investments, from the date of this Agreement
until the Collection Date. Absent any such written instruction, such funds shall
not be invested. A Permitted Investment acquired with funds deposited in the
Collection Account shall mature not later than the Business Day immediately
preceding any Payment Date, and shall not be sold or disposed of prior to its
maturity. All such Permitted Investments shall be registered in the name of the
Account Bank or its nominee for the benefit of the Administrative Agent or the
Collateral Agent, and shall otherwise comply with the assumptions of the legal
opinions of Moore & Van Allen PLLC and Sutherland Asbill & Brennan LLP dated the
Original Closing Date and delivered in connection with this Agreement; provided
that compliance shall be the responsibility of the Borrower and the Servicer and
not the Collateral Agent and Account Bank. All income and gain realized from any
such investment, as well as any interest earned on deposits in the Collection
Account shall be distributed in accordance with the provisions of Section 2.04.
The Servicer shall deposit in the Collection Account (with respect to
investments made hereunder of funds held therein) an amount equal to the amount
of any actual loss incurred, in respect of any such investment, immediately upon
realization of such loss. None of the Account Bank, the Collateral Agent, the
Administrative Agent, any Lender Agent or any Lender shall be liable for the
amount of any loss incurred, in respect of any investment, or lack of
investment, of funds held in the Collection Account, other than with respect to
fraud or their own gross negligence or willful misconduct. The parties hereto
acknowledge that the Collateral Agent or any of its Affiliates may receive
compensation with respect to the Permitted Investments.

 

(e)           Until the Collection Date, neither the Borrower nor the Servicer
shall have any rights of direction or withdrawal with respect to amounts held in
the Collection Account, except to the extent explicitly set forth in Sections
2.04, 2.20(d) or 2.21.

 

Section 2.21          Reinvestment of Principal Collections.

 

On the terms and conditions hereinafter set forth as certified in writing to the
Collateral Agent, the Lender Agents and Administrative Agent, prior to the end
of the Reinvestment Period, the Servicer may, to the extent of any Principal
Collections on deposit in the Principal Collection Account:

 

(a)           withdraw such funds for the purpose of reinvesting in additional
Eligible Loan Assets to be Pledged hereunder; provided that the following
conditions are satisfied:

 

(i)           all conditions precedent set forth in Section 3.04 have been
satisfied;

 

(ii)          no Event of Default has occurred, or would result from such
withdrawal and reinvestment, and no Unmatured Event of Default or Borrowing Base
Deficiency exists or would result from such withdrawal and reinvestment;

 

(iii)         the representations and warranties contained in Sections 4.01,
4.02 and 4.03 shall continue to be correct in all material respects, except to
the extent relating to an earlier date;

 

(iv)         the Servicer provides same day written notice to the Administrative
Agent and the Collateral Agent by facsimile or email (to be received no later
than 1:00 p.m. on such day) of the request to withdraw Principal Collections and
the amount of such request;

 

 -60- 

 

 

(v)          the notice required in clause (iv) shall be accompanied by a
Disbursement Request and a Borrowing Base Certificate, each executed by the
Borrower and a Responsible Officer of the Servicer; and

 

(vi)         the Collateral Agent provides to the Administrative Agent by
facsimile or email (to be received no later than 1:30 p.m. on that same day) a
statement reflecting the total amount on deposit as of the opening of business
on such day in the Principal Collection Account; or

 

(b)           withdraw such funds for the purpose of making payments in respect
of the Advances Outstanding at such time in accordance with and subject to the
terms of Section 2.18.

 

Section 2.22          Additional Lenders.

 

The Borrower may, with the written consent of the Administrative Agent, add
additional Persons as Lenders. Each additional Lender and its applicable Lender
Agent shall become a party hereto by executing and delivering to the
Administrative Agent and the Borrower a Joinder Supplement and a Transferee
Letter.

 

Section 2.23          Defaulting Lenders.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

 

(i)           That Defaulting Lender shall have no right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement.

 

(ii)          Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Unmatured Event of Default or Event of Default exists), to the funding of any
Advance in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Advances under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Unmatured
Event of Default or Event of Default exists, to the payment of any amounts owing
to the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a payment of the principal amount
of any Advances in respect of which that Defaulting Lender has not fully funded
its appropriate share, such payment shall be applied solely to pay the Advances
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Advances of that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.23 shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

 -61- 

 

 

(iii)         For any period during which that Lender is a Defaulting Lender,
that Defaulting Lender shall not be entitled to receive any Non-Usage Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender).

 

(b)           If the Administrative Agent, in its sole discretion, determines
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Advances of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Advances to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Shares, whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

ARTICLE III.

CONDITIONS PRECEDENT

 

Section 3.01          Conditions Precedent to Effectiveness.

 

(a)           This Agreement shall be effective upon satisfaction of the
conditions precedent that:

 

(i)           all reasonable up-front expenses and fees (including reasonable
attorneys’ fees, documented out of pocket expenses, the Structuring Fee, any
fees required under any Lender Fee Letter and the U.S. Bank Fee Letter) that are
invoiced at or prior to the Original Closing Date shall have been paid in full
and all other acts and conditions (including, without limitation, the obtaining
of any necessary consents, all required legal opinions and regulatory approvals
and the making of any required filings, recordings or registrations) required to
be done and performed and to have happened prior to the execution, delivery and
performance of this Agreement and all related Transaction Documents and to
constitute the same legal, valid and binding obligations, enforceable in
accordance with their respective terms, shall have been done and performed and
shall have happened in due and strict compliance with all Applicable Law;

 

 -62- 

 

 

(ii)          in the reasonable judgment of the Administrative Agent and each
Lender Agent, there not having been any change in Applicable Law which adversely
affects any Lender’s or the Administrative Agent’s entering into the
transactions contemplated by the Transaction Documents or any Material Adverse
Effect or material disruption after May 31, 2012 in the financial, banking or
commercial loan or capital markets generally;

 

(iii)         any and all information submitted to each Lender, Lender Agent and
the Administrative Agent by the Borrower, the Seller or the Servicer or any of
their Affiliates is true, accurate, complete in all material respects and not
misleading in any material respect;

 

(iv)         each Lender Agent shall have received all documentation and other
information requested by such Lender Agent in its sole discretion and/or
required by regulatory authorities with respect to the Borrower, the Seller and
the Servicer (and each Affiliate or any other key personnel) under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the USA PATRIOT Act, all in form and substance reasonably
satisfactory to each Lender Agent;

 

(v)          the Administrative Agent shall have received on or before the date
of such effectiveness the items listed in Schedule I, each in form and substance
satisfactory to the Administrative Agent and each Lender Agent;

 

(vi)         since May 31, 2012, no material adverse change on the business,
assets, financial conditions or performance of the Servicer and its
subsidiaries, including the Borrower, on a consolidated basis, or any material
portion of the initial proposed Eligible Loan Assets has occurred;

 

(vii)        the results of Administrative Agent’s financial, legal, tax and
accounting due diligence relating to the Seller, the Borrower, the Servicer, the
Eligible Loan Assets and the transactions contemplated hereunder are
satisfactory to Administrative Agent;

 

(viii)        in the judgment of each Lender, Lender Agent and the
Administrative Agent, there has not been any material adverse change in the
Seller’s, the Borrower’s or the Servicer’s underwriting, servicing, collection,
operating and reporting procedures and systems since the completion of due
diligence; and

 

(ix)          each applicable Lender Agent shall have received a duly executed
copy of its Variable Funding Note, in a principal amount equal to the Commitment
of the related Lender.

 

 -63- 

 

 

(b)           By its execution and delivery of this Agreement, each of the
Borrower and the Servicer hereby certifies that each of the conditions precedent
to the effectiveness of this Agreement set forth in this Section 3.01 have been
satisfied; provided, that with respect to conditions precedent that expressly
require the consent or approval of the Administrative Agent or another party
(other than the Borrower or the Servicer), the foregoing certification is only
to the knowledge of the Borrower and the Servicer, as applicable, with respect
to such consents or approvals.

 

Section 3.02          Conditions Precedent to All Advances. Each Advance
(including the Initial Advance, except as explicitly set forth below) to the
Borrower from the Lenders shall be subject to the further conditions precedent
that:

 

(a)           On the Advance Date of such Advance, the following statements
shall be true and correct, and the Borrower, by accepting any amount of such
Advance, shall be deemed to have certified that:

 

(i)           the Servicer (on behalf of the Borrower) shall have delivered to
the Administrative Agent and each Lender Agent (with a copy to the Collateral
Custodian and the Collateral Agent) no later than 2:00 p.m. on the date that is
one Business Day prior to the related Advance Date: (A) a Notice of Borrowing,
(B) a Borrowing Base Certificate, (C) a Loan Asset Schedule and (D) a Loan
Assignment in the form of Exhibit A to the Purchase and Sale Agreement
(including Schedule I thereto) and containing such additional information as may
be reasonably requested by the Administrative Agent;

 

(ii)          the Borrower shall have delivered to the Collateral Custodian
(with a copy to the Administrative Agent), no later than 2:00 p.m. on the
related Advance Date, a faxed or e-mailed copy of the duly executed original
promissory notes of the Loan Assets (and, in the case of any Noteless Loan
Asset, a fully executed assignment agreement) and if any Loan Assets are closed
in escrow, a certificate (in the form of Exhibit K) from the closing attorneys
of such Loan Assets certifying the possession of the Required Loan Documents;
provided that, notwithstanding the foregoing, the Borrower shall cause the Loan
Asset Checklist and the Required Loan Documents to be in the possession of the
Collateral Custodian within five Business Days of any related Advance Date as to
any Loan Assets;

 

(iii)         the representations and warranties contained in Sections 4.01,
4.02 and 4.03 are true and correct in all material respects, and there exists no
breach of any covenant contained in Sections 5.01, 5.02, 5.03 and 5.04 before
and after giving effect to the Advance to take place on such Advance Date and to
the application of proceeds therefrom, on and as of such day as though made on
and as of such date (other than any representation and warranty that is made as
of a specific date);

 

(iv)         on and as of such Advance Date, after giving effect to such Advance
and the addition to the Collateral Portfolio of the Eligible Loan Assets being
acquired by the Borrower using the proceeds of such Advance, the Advances
Outstanding does not exceed the Borrowing Base;

 

 -64- 

 

 

(v)          no Event of Default has occurred, or would result from such
Advance, and no Unmatured Event of Default or Borrowing Base Deficiency exists
or would result from such Advance;

 

(vi)         no event has occurred and is continuing, or would result from such
Advance, which constitutes a Servicer Termination Event or any event which, if
it continues uncured, will, with notice or lapse of time, constitute a Servicer
Termination Event;

 

(vii)        since the Original Closing Date, no material adverse change has
occurred in the ability of the Servicer, Seller or the Borrower to perform its
obligations under any Transaction Document;

 

(viii)       no Liens exist in respect of Taxes which are prior to the lien of
the Collateral Agent on the Eligible Loan Assets to be Pledged on such Advance
Date; and

 

(ix)          all terms and conditions of the Purchase and Sale Agreement
required to be satisfied in connection with the assignment of each Eligible Loan
Asset being Pledged hereunder on such Advance Date (and the Portfolio Assets
related thereto), including, without limitation, the perfection of the
Borrower’s interests therein, shall have been satisfied in full, and all filings
(including, without limitation, UCC filings) required to be made by any Person
and all actions required to be taken or performed by any Person in any
jurisdiction to give the Collateral Agent, for the benefit of the Secured
Parties, a first priority perfected security interest (subject only to Permitted
Liens) in such Eligible Loan Assets and the Portfolio Assets related thereto and
the proceeds thereof shall have been made, taken or performed.

 

(b)           The Administrative Agent shall have approved in its sole and
absolute discretion each of the Eligible Loan Assets identified in the
applicable Loan Asset Schedule for inclusion in the Collateral Portfolio on the
applicable Advance Date.

 

(c)           No Applicable Law shall prohibit, and no order, judgment or decree
of any Governmental Authority shall prohibit or enjoin, the making of such
Advances by any Lender or the proposed Pledge of Eligible Loan Assets in
accordance with the provisions hereof.

 

(d)           The proposed Advance Date shall take place during the Reinvestment
Period and the Facility Maturity Date has not yet occurred.

 

(e)           The Borrower shall have paid all fees then required to be paid,
including all fees required hereunder and under the applicable Lender Fee
Letters and the U.S. Bank Fee Letter and shall have reimbursed the Lenders, the
Administrative Agent, each Lender Agent, the Collateral Custodian, the Account
Bank and the Collateral Agent for all reasonable fees, costs and expenses of
closing the transactions contemplated hereunder and under the other Transaction
Documents, including the reasonable attorney fees and any other legal and
document preparation costs incurred by the Lenders, the Administrative Agent and
each Lender Agent.

 

 -65- 

 

 

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance shall give rise to a right of the Administrative Agent
and the applicable Lender Agent, which right may be exercised at any time on the
demand of the applicable Lender Agent, to rescind the related Advance and direct
the Borrower to pay to the applicable Lender Agent for the benefit of the
applicable Lender an amount equal to the Advances made during any such time that
any of the foregoing conditions precedent were not satisfied.

 

Section 3.03          Advances Do Not Constitute a Waiver. No Advance made
hereunder shall constitute a waiver of any condition to any Lender’s obligation
to make such an advance unless such waiver is in writing and executed by such
Lender.

 

Section 3.04          Conditions to Pledges of Loan Assets. Each Pledge of an
additional Eligible Loan Asset pursuant to Section 2.06, a Substitute Eligible
Loan Asset pursuant to Section 2.07(a) or (c), an additional Eligible Loan Asset
pursuant to Section 2.21 or any other Pledge of a Loan Asset hereunder shall be
subject to the further conditions precedent that (as certified to the Collateral
Agent by the Borrower):

 

(a)           the Servicer (on behalf of the Borrower) shall have delivered to
the Administrative Agent and each Lender Agent (with a copy to the Collateral
Custodian and the Collateral Agent) no later than 2:00 p.m. on the related
Cut-Off Date: (A) a Borrowing Base Certificate, (B) a Loan Asset Schedule and
(C) a Loan Assignment in the form of Exhibit A to the Purchase and Sale
Agreement (including Schedule I thereto) and containing such additional
information as may be reasonably requested by the Administrative Agent;

 

(b)           the Borrower shall have delivered to the Collateral Custodian
(with a copy to the Administrative Agent), no later than 2:00 p.m. on the
related Cut-Off Date, a faxed or e-mailed copy of the duly executed original
promissory notes of the Loan Assets (and, in the case of any Noteless Loan
Asset, a fully executed assignment agreement) and if any Loan Assets are closed
in escrow, a certificate (in the form of Exhibit K) from the closing attorneys
of such Loan Assets certifying the possession of the Required Loan Documents;
provided that, notwithstanding the foregoing, the Borrower shall cause the Loan
Asset Checklist and the Required Loan Documents to be in the possession of the
Collateral Custodian within five Business Days of any related Cut-Off Date as to
any Loan Assets;

 

(c)           no Liens exist in respect of Taxes which are prior to the lien of
the Collateral Agent on the Eligible Loan Assets to be Pledged on such Cut-Off
Date;

 

(d)           all terms and conditions of the Purchase and Sale Agreement
required to be satisfied in connection with the assignment of each Eligible Loan
Asset being Pledged hereunder on such Cut-Off Date (and the Portfolio Assets
related thereto), including, without limitation, the perfection of the
Borrower’s interests therein, shall have been satisfied in full, and all filings
(including, without limitation, UCC filings) required to be made by any Person
and all actions required to be taken or performed by any Person in any
jurisdiction to give the Collateral Agent, for the benefit of the Secured
Parties, a first priority perfected security interest (subject only to Permitted
Liens) in such Eligible Loan Assets and the Portfolio Assets related thereto and
the proceeds thereof shall have been made, taken or performed;

 

 -66- 

 

 

(e)           the Administrative Agent shall have approved in its sole and
absolute discretion each of the Eligible Loan Assets identified in the
applicable Loan Asset Schedule for inclusion in the Collateral Portfolio on the
applicable Cut-Off Date;

 

(f)            no Event of Default has occurred, or would result from such
Pledge, and no Unmatured Event of Default exists, or would result from such
Pledge (other than, with respect to any Pledge of an Eligible Loan Asset
necessary to cure a Borrowing Base Deficiency in accordance with Section 2.06,
an Unmatured Event of Default arising solely pursuant to such Borrowing Base
Deficiency); and

 

(g)           the representations and warranties contained in Sections 4.01,
4.02 and 4.03 are true and correct in all material respects, and there exists no
breach of any covenant contained in Sections 5.01, 5.02, 5.03 and 5.04 before
and after giving effect to the Pledge to take place on such Cut-Off Date, on and
as of such day as though made on and as of such date (other than any
representation and warranty that is made as of a specific date).

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

 

Section 4.01          Representations and Warranties of the Borrower. The
Borrower hereby represents and warrants, as of the Original Closing Date, as of
each applicable Cut-Off Date, as of each applicable Advance Date, as of each
Reporting Date and as of each other date provided under this Agreement or the
other Transaction Documents on which such representations and warranties are
required to be (or deemed to be) made (unless a specific date is specified
below):

 

(a)           Organization, Good Standing and Due Qualification. The Borrower is
a limited liability company duly organized, validly existing and in good
standing under the laws of Delaware and has the power and all licenses necessary
to own its assets and to transact the business in which it is engaged and is
duly qualified and in good standing under the laws of each jurisdiction where
the transaction of such business or its ownership of the Loan Assets and the
Collateral Portfolio requires such qualification.

 

(b)           Power and Authority; Due Authorization; Execution and Delivery.
The Borrower has the power, authority and legal right to make, deliver and
perform this Agreement and each of the Transaction Documents to which it is a
party and all of the transactions contemplated hereby and thereby, and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and each of the Transaction Documents to which it is a party, and
to grant to the Collateral Agent, for the benefit of the Secured Parties, a
first priority perfected security interest in the Collateral Portfolio on the
terms and conditions of this Agreement, subject only to Permitted Liens.

 

(c)           Binding Obligation. This Agreement and each of the Transaction
Documents to which the Borrower is a party constitutes the legal, valid and
binding obligation of the Borrower, enforceable against it in accordance with
their respective terms, except as the enforceability hereof and thereof may be
limited by Bankruptcy Laws and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law).

 

 -67- 

 

 

(d)           All Consents Required. No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any Governmental Authority, bureau or agency is required in connection
with the execution, delivery or performance by the Borrower of this Agreement or
any Transaction Document to which it is a party or the validity or
enforceability of this Agreement or any such Transaction Document or the Loan
Assets or the transfer of an ownership interest or security interest in such
Loan Assets, other than such as have been met or obtained and are in full force
and effect.

 

(e)           No Violation. The execution, delivery and performance of this
Agreement and all other agreements and instruments executed and delivered or to
be executed and delivered pursuant hereto or thereto in connection with the
Pledge of the Collateral Portfolio will not (i) create any Lien on the
Collateral Portfolio other than Permitted Liens, (ii) violate any Applicable Law
or the certificate of formation or limited liability company agreement of the
Borrower or (iii) violate any contract or other agreement to which the Borrower
is a party or by which the Borrower or any property or assets of the Borrower
may be bound.

 

(f)           No Proceedings. There is no litigation or administrative
proceeding or investigation pending or, to the knowledge of the Borrower,
threatened against the Borrower or any properties of the Borrower, before any
Governmental Authority (i) asserting the invalidity of this Agreement or any
other Transaction Document to which the Borrower is a party, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Borrower is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.

 

(g)           Selection Procedures. In selecting the Loan Assets to be Pledged
pursuant to this Agreement, no selection procedures were employed which are
intended to be adverse to the interests of the Lenders.

 

(h)           Pledge of Collateral Portfolio. Except as otherwise expressly
permitted by the terms of this Agreement, no item of Collateral Portfolio has
been sold, transferred, assigned or pledged by the Borrower to any Person, other
than as contemplated by Article II and the Pledge of such Collateral Portfolio
to the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
terms of this Agreement.

 

(i)            Indebtedness. The Borrower has no Indebtedness or other
indebtedness, secured or unsecured, direct or contingent (including guaranteeing
any obligation), other than (i) Indebtedness incurred under the terms of the
Transaction Documents and (ii) Indebtedness incurred pursuant to certain
ordinary business expenses arising pursuant to the transactions contemplated by
this Agreement and the other Transaction Documents.

 

(j)            Sole Purpose. The Borrower has been formed solely for the purpose
of engaging in transactions of the types contemplated by this Agreement and has
not engaged in any business activity other than the negotiation, execution and
to the extent applicable, performance of this Agreement and the transactions
contemplated by the Transaction Documents.

 

 -68- 

 

 

(k)           No Injunctions. No injunction, writ, restraining order or other
order of any nature adversely affects the Borrower’s performance of its
obligations under this Agreement or any Transaction Document to which the
Borrower is a party.

 

(l)            Taxes. The Borrower has filed or caused to be filed (on a
consolidated basis or otherwise) on a timely basis all tax returns (including,
without limitation, all foreign, federal, state, local and other tax returns)
required to be filed by it, is not liable for Taxes payable by any other Person
and has paid or made adequate provisions for the payment of all Taxes,
assessments and other governmental charges due and payable from the Borrower
except for those Taxes being contested in good faith by appropriate proceedings
and in respect of which it has established proper reserves on its books. No Tax
lien or similar adverse claim has been filed, and no claim is being asserted,
with respect to any such Tax, assessment or other governmental charge. Any
Taxes, fees and other governmental charges due and payable by the Borrower, as
applicable, in connection with the execution and delivery of this Agreement and
the other Transaction Documents and the transactions contemplated hereby or
thereby have been paid or shall have been paid if and when due.

 

(m)           Location. The Borrower’s location (within the meaning of Article 9
of the UCC) is Delaware. The chief executive office of the Borrower (and the
location of the Borrower’s records regarding the Collateral Portfolio (other
than those delivered to the Collateral Custodian)) is located at the address set
forth under its name on the signature pages hereto (or at such other address as
shall be designated by such party in a written notice to the other parties
hereto).

 

(n)           Tradenames. Except as permitted hereunder, the Borrower’s legal
name is as set forth in this Agreement. Except as permitted hereunder, the
Borrower has not changed its name since its formation; does not have tradenames,
fictitious names, assumed names or “doing business as” names other than as
disclosed on Schedule II (as such schedule may be updated from time to by the
Administrative Agent upon receipt of a notice delivered to the Administrative
Agent pursuant to Section 5.02(r)); the Borrower’s only jurisdiction of
formation is Delaware, and, except as permitted hereunder, the Borrower has not
changed its jurisdiction of formation.

 

(o)           Solvency. The Borrower is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event. The Borrower is Solvent, and the transactions
under this Agreement and any other Transaction Document to which the Borrower is
a party do not and will not render the Borrower not Solvent. The Borrower is
paying its debts as they become due (subject to any applicable grace period);
and the Borrower, after giving effect to the transactions contemplated hereby,
will have adequate capital to conduct its business.

 

(p)           No Subsidiaries. The Borrower has no Subsidiaries.

 

(q)           Value Given. The Borrower has given fair consideration and
reasonably equivalent value to the Seller in exchange for the purchase of the
Loan Assets (or any number of them) from the Seller pursuant to the Purchase and
Sale Agreement. No such transfer has been made for or on account of an
antecedent debt owed by the Borrower to the Seller and no such transfer is or
may be voidable or subject to avoidance under any section of the Bankruptcy
Code.

 

 -69- 

 

 

(r)            Reports Accurate. All Servicer’s Certificates, Servicing Reports,
Notices of Borrowing, Borrowing Base Certificates and other written or
electronic information, exhibits, financial statements, documents, books,
records or reports furnished by the Servicer to the Administrative Agent, the
Collateral Agent, the Lenders, the Lender Agents, or the Collateral Custodian in
connection with this Agreement are, as of their date, accurate, true and correct
in all material respects and no such document or certificate omits to state a
material fact or any fact necessary to make the statements contained therein not
misleading; provided that, solely with respect to written or electronic
information furnished by the Borrower or the Servicer which was provided to the
Borrower or the Servicer from an Obligor with respect to a Loan Asset, such
information need only be accurate, true and correct to the knowledge of the
Borrower or the Servicer, as applicable; provided, further, that the foregoing
proviso shall not apply to any information presented in a Servicer’s
Certificate, Servicing Report, Notice of Borrowing or Borrowing Base
Certificate.

 

(s)           Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or in the other Transaction Documents
(including, without limitation, the use of proceeds from the sale of the
Collateral Portfolio) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II. The Borrower does not own or intend to
carry or purchase, and no proceeds from the Advances will be used to carry or
purchase, any “margin stock” within the meaning of Regulation U or to extend
“purpose credit” within the meaning of Regulation U.

 

(t)            No Adverse Agreements. There are no agreements in effect
adversely affecting the rights of the Borrower to make, or cause to be made, the
grant of the security interest in the Collateral Portfolio contemplated by
Section 2.13.

 

(u)           Event of Default/Unmatured Event of Default. No event has occurred
which constitutes an Event of Default, and no event has occurred and is
continuing which constitutes an Unmatured Event of Default (other than any Event
of Default or Unmatured Event of Default which has previously been disclosed to
the Administrative Agent as such).

 

(v)           Servicing Standard. Each of the Loan Assets was underwritten or
acquired and is being serviced in conformance with the standard underwriting,
credit, collection, operating and reporting procedures and systems of the
Servicer or the Seller.

 

(w)           ERISA. The present value of all benefits vested under each
“employee pension benefit plan,” as such term is defined in Section 3(2) of
ERISA, that is subject to Title IV of ERISA, Section 412 of the Code or Section
302 of ERISA (other than any Multiemployer Plan) and that is, or at any time
during the preceding six years was, maintained by the Borrower or any ERISA
Affiliate of the Borrower, or open to participation by employees of the Borrower
or of any ERISA Affiliate of the Borrower, as from time to time in effect (each,
a “Pension Plan”), does not exceed the value of the assets of the Pension Plan
allocable to such vested benefits (based on the value of such assets as of the
last annual valuation date). No prohibited transactions, failure to meet the
minimum funding standard set forth in Section 302(a) of ERISA and Section 412(a)
of the Code (with respect to any Pension Plan other than a Multiemployer Plan),
withdrawals or reportable events have occurred with respect to any Pension Plan
that, in the aggregate, could subject the Borrower to any material tax, penalty
or other liability. No notice of intent to terminate a Pension Plan has been
filed, nor has any Pension Plan been terminated under Section 4041(f) of ERISA,
nor has the Pension Benefit Guaranty Corporation instituted proceedings to
terminate, or appoint a trustee to administer a Pension Plan and no event has
occurred or condition exists that might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan.

 

 -70- 

 

 

(x)           Allocation of Charges. There is not any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent) providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Servicer for
tax purposes.

 

(y)           Broker-Dealer. The Borrower is not a broker-dealer or subject to
the Securities Investor Protection Act of 1970, as amended.

 

(z)           Instructions to Obligors. The Collection Account is the only
account to which any agent, administrative agent or Obligor has been instructed
by the Borrower, or the Servicer on the Borrower’s behalf, to send Principal
Collections and Interest Collections on the Collateral Portfolio. The Borrower
has not granted any Person other than the Collateral Agent, on behalf of the
Secured Parties, a Lien on or an interest in the Collection Account. The
Borrower acknowledges that all Available Collections received in error by it or
its Affiliates with respect to the Collateral Portfolio Pledged hereunder are
held and shall be held in trust for the benefit of the Collateral Agent, on
behalf of the Secured Parties, and shall promptly (and within two Business Days
of receipt thereof) be deposited into the Collection Account as required herein.

 

(aa)          Purchase and Sale Agreement. The Purchase and Sale Agreement and
the Loan Assignment contemplated therein are the only agreements pursuant to
which the Borrower acquires the Collateral Portfolio.

 

(bb)         Investment Company Act. The Borrower is not required to register as
an “investment company” under the provisions of the 1940 Act.

 

(cc)          Compliance with Law. The Borrower has complied in all material
respects with all Applicable Law to which it may be subject, and no item of the
Collateral Portfolio contravenes any Applicable Law (including, without
limitation, all applicable predatory and abusive lending laws, laws, rules and
regulations relating to licensing, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy).

 

 -71- 

 

 

(dd)         Set-Off, etc. No Loan Asset has been compromised, adjusted,
extended, satisfied, subordinated, rescinded, set-off or modified by the
Borrower, the Seller or the Obligor thereof, and no Collateral Portfolio is
subject to compromise, adjustment, extension, satisfaction, subordination,
rescission, set-off, counterclaim, defense, abatement, suspension, deferment,
deduction, reduction, termination or modification, whether arising out of
transactions concerning the Collateral Portfolio or otherwise, by the Borrower,
the Seller or the Obligor with respect thereto, except, in each case, for
amendments, extensions and modifications, if any, to such Collateral Portfolio
otherwise permitted pursuant to Section 6.04(a) and in accordance with the
Servicing Standard.

 

(ee)          Full Payment. As of the applicable Cut-Off Date thereof, the
Borrower has no knowledge of any fact which should lead it to expect that any
Loan Asset will not be paid in full.

 

(ff)           Environmental. With respect to each item of Underlying Collateral
as of the applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Borrower:
(a) the related Obligor’s operations comply in all respects with all applicable
Environmental Laws; (b) none of the related Obligor’s operations is the subject
of a federal or state investigation evaluating whether any remedial action,
involving expenditures, is needed to respond to a release of any Hazardous
Materials into the environment; and (c) the related Obligor does not have any
material contingent liability in connection with any release of any Hazardous
Materials into the environment. As of the applicable Cut-Off Date for the Loan
Asset related to such Underlying Collateral, none of the Borrower, the Seller
nor the Servicer has received any written or verbal notice of, or inquiry from
any Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Underlying
Collateral, nor does any such Person have knowledge or reason to believe that
any such notice will be received or is being threatened.

 

(gg)         USA PATRIOT Act. Neither the Borrower nor any Affiliate of the
Borrower is (i) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (ii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iii) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

 

(hh)         Sanctions. As of each day during the term of this Agreement, no
Person within the Borrowing Group (i) is a Sanctioned Person, (ii) is controlled
by or is acting on behalf of a Sanctioned Person or (iii) is under investigation
for an alleged breach of Sanction(s) by a governmental authority that enforces
Sanctions; provided that the foregoing representations and warranties with
respect to any Indirect Affiliate of the Borrower are made to the best of the
Borrower's knowledge.

 

 -72- 

 

 

(ii)           Anti-Corruption Laws and Anti-Money Laundering Laws. As of each
day during the term of this Agreement (i) the Borrower and each member of the
Borrowing Group are currently complying with, and will at all times comply with,
all Anti-Corruption Laws and Anti-Money Laundering Laws and (ii) the Borrower
and each member of the Borrowing Group is not and has not been under
administrative, civil or criminal investigation or received notice from or made
a voluntary disclosure to any governmental entity regarding a possible violation
of any Anti-Corruption Laws or Anti-Money Laundering Laws; provided that the
foregoing representations and warranties with respect to any Indirect Affiliate
of the Borrower are made to the best of the Borrower's knowledge.

 

(jj)           Confirmation from Seller. Pursuant to Section 10.12 of the
Purchase and Sale Agreement, the Borrower has received in writing from the
Seller confirmation that the Seller will not cause the Borrower to file a
voluntary bankruptcy petition under the Bankruptcy Code.

 

(kk)          Accuracy of Representations and Warranties. Each representation or
warranty by the Borrower contained herein or in any certificate or other
document furnished by the Borrower pursuant hereto or in connection herewith is
true and correct in all respects.

 

(ll)           Reaffirmation of Representations and Warranties. On each day that
any Advance is made hereunder, the Borrower shall be deemed to have certified
that all representations and warranties described in Sections 4.01 and 4.02 are
correct on and as of such day as though made on and as of such day, except for
any such representations or warranties which are made as of a specific date.

 

(mm)        Security Interest.

 

(i)           This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Collateral Portfolio in favor of the
Collateral Agent, on behalf of the Secured Parties, which security interest is
prior to all other Liens (except for Permitted Liens), and is enforceable as
such against creditors of and purchasers from the Borrower;

 

(ii)          the Collateral Portfolio is comprised of “instruments”, “security
entitlements”, “general intangibles”, “tangible chattel paper”, “accounts”,
“certificated securities”, “uncertificated securities”, “securities accounts”,
“deposit accounts”, “supporting obligations” or “insurance” (each as defined in
the applicable UCC), real property and/or such other category of collateral
under the applicable UCC as to which the Borrower has complied with its
obligations under this Section 4.01(mm);

 

(iii)         with respect to Collateral Portfolio that constitute “security
entitlements”:

 

a.            all of such security entitlements have been credited to the
Collection Account and the securities intermediary for the Collection Account
has agreed to treat all assets credited to the Collection Account as “financial
assets” within the meaning of the applicable UCC;

 

 -73- 

 

 

b.            the Borrower has taken all steps necessary to cause the securities
intermediary to identify in its records the Collateral Agent, for the benefit of
the Secured Parties, as the Person having a security entitlement against the
securities intermediary in the Collection Account; and

 

c.            the Collection Account is not in the name of any Person other than
the Borrower, subject to the lien of the Collateral Agent, for the benefit of
the Secured Parties. The securities intermediary of the Collection Account,
which is a “securities account” under the UCC, has agreed to comply with the
entitlement orders and instructions of the Borrower, the Servicer and the
Collateral Agent (acting at the direction of the Administrative Agent) in
accordance with the Transaction Documents, including causing cash to be invested
in Permitted Investments; provided that, upon the delivery of a Notice of
Exclusive Control (as defined under the Collection Account Agreement) by the
Collateral Agent (acting at the direction of the Administrative Agent), the
securities intermediary has agreed to only follow the entitlement orders and
instructions of the Collateral Agent, on behalf of the Secured Parties,
including with respect to the investment of cash in Permitted Investments.

 

(iv)         the Collection Account constitutes a “securities account” as
defined in the applicable UCC;

 

(v)          the Borrower owns and has good and marketable title to (or with
respect to assets securing any Loan Assets, a valid security interest in) the
Collateral Portfolio free and clear of any Lien (other than Permitted Liens) of
any Person;

 

(vi)         the Borrower has received all consents and approvals required by
the terms of any Loan Asset to the granting of a security interest in the Loan
Assets hereunder to the Collateral Agent, on behalf of the Secured Parties;

 

(vii)        the Borrower has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral
Portfolio and that portion of the Loan Assets in which a security interest may
be perfected by filing granted to the Collateral Agent, on behalf of the Secured
Parties, under this Agreement; provided that filings in respect of real property
shall not be required;

 

(viii)       other than as expressly permitted by the terms of this Agreement
and the security interest granted to the Collateral Agent, on behalf of the
Secured Parties, pursuant to this Agreement, the Borrower has not pledged,
assigned, sold, granted a security interest in or otherwise conveyed any of the
Collateral Portfolio. The Borrower has not authorized the filing of and is not
aware of any financing statements against the Borrower that include a
description of collateral covering the Collateral Portfolio other than any
financing statement (A) relating to the security interests granted to the
Borrower under the Purchase and Sale Agreement or (B) that has been terminated
and/or fully and validly assigned to the Collateral Agent on or prior to the
date hereof. The Borrower is not aware of the filing of any judgment or Tax lien
filings against the Borrower;

 

 -74- 

 

 

(ix)          all original executed copies of each underlying promissory note or
copies of each Loan Asset Register, as applicable, that constitute or evidence
each Loan Asset has been, or subject to the delivery requirements contained
herein, will be delivered to the Collateral Custodian;

 

(x)           other than in the case of Noteless Loan Assets, the Borrower has
received, or subject to the delivery requirements contained herein will receive,
a written acknowledgment from the Collateral Custodian that the Collateral
Custodian, as the agent of the Collateral Agent, is holding the underlying
promissory notes that constitute or evidence the Loan Assets solely on behalf of
and for the Collateral Agent, for the benefit of the Secured Parties; provided
that the acknowledgement of the Collateral Custodian set forth in Section 12.11
may serve as such acknowledgement and that the Borrower shall need no further
acknowledgement from the Collateral Custodian;

 

(xi)          none of the underlying promissory notes, or Loan Asset Registers,
as applicable, that constitute or evidence the Loan Assets has any marks or
notations indicating that they have been pledged (other than with respect to any
pledge which has been released), assigned or otherwise conveyed to any Person
other than the Collateral Agent, on behalf of the Secured Parties;

 

(xii)        with respect to any Collateral Portfolio that constitutes a
“certificated security,” such certificated security has been delivered to the
Collateral Custodian, on behalf of the Secured Parties and, if in registered
form, has been specially Indorsed to the Collateral Agent, for the benefit of
the Secured Parties, or in blank by an effective Indorsement or has been
registered in the name of the Collateral Agent, for the benefit of the Secured
Parties, upon original issue or registration of transfer by the Borrower of such
certificated security; and

 

(xiii)       with respect to any Collateral Portfolio that constitutes an
“uncertificated security”, that the Borrower shall cause the issuer of such
uncertificated security to register the Collateral Agent, on behalf of the
Secured Parties, as the registered owner of such uncertificated security.

 

(nn)         Bulk Sales. The grant of the security interest in the Collateral
Portfolio by the Borrower to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to this Agreement, is in the ordinary course of
business for the Borrower and is not subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction.

 

Section 4.02          Representations and Warranties of the Borrower Relating to
the Agreement and the Collateral Portfolio. The Borrower hereby represents and
warrants, as of the Original Closing Date, as of each applicable Cut-Off Date,
as of each applicable Advance Date, as of each Reporting Date and any date which
Loan Assets are Pledged hereunder and as of each other date provided under this
Agreement or the other Transaction Documents on which such representations and
warranties are required to be (or deemed to be) made:

 

 -75- 

 

 

(a)           Valid Transfer and Security Interest. This Agreement constitutes a
grant of a security interest in all of the Collateral Portfolio to the
Collateral Agent, for the benefit of the Secured Parties, which, upon the
delivery of the Required Loan Documents listed in clause (a) of the definition
thereof relating to such Loan Asset to the Collateral Custodian, the crediting
of Loan Assets to the Collection Account and the filing of the financing
statements, shall be a valid and first priority perfected security interest in
the Loan Assets forming a part of the Collateral Portfolio and in that portion
of the Loan Assets in which a security interest may be perfected by filing
subject only to Permitted Liens. Neither the Borrower nor any Person claiming
through or under Borrower shall have any claim to or interest in the Collection
Account, except for the interest of the Borrower in such property as a debtor
for purposes of the UCC.

 

(b)           Eligibility of Collateral Portfolio. (i) The Loan Asset Schedule
and the information contained in each Notice of Borrowing, is an accurate and
complete listing of all the Loan Assets contained in the Collateral Portfolio as
of the related Cut-Off Date and the information contained therein with respect
to the identity of such item of Collateral Portfolio and the amounts owing
thereunder is true and correct as of the related Cut-Off Date, (ii) each Loan
Asset designated on any Borrowing Base Certificate as an Eligible Loan Asset and
each Loan Asset included as an Eligible Loan Asset in any related calculation of
Borrowing Base or Borrowing Base Deficiency is an Eligible Loan Asset as of the
date of such certificate or calculation and (iii) with respect to each item of
Collateral Portfolio, all consents, licenses, approvals or authorizations of or
registrations or declarations of any Governmental Authority or any Person
required to be obtained, effected or given by the Borrower in connection with
the transfer of a security interest in each item of Collateral Portfolio to the
Collateral Agent, for the benefit of the Secured Parties, have been duly
obtained, effected or given and are in full force and effect. For the avoidance
of doubt, any inaccurate representation that a Loan Asset is an Eligible Loan
Asset hereunder or under the Purchase and Sale Agreement or any representation
set forth in Section 4.01(dd) or 4.02(b) of this Agreement or in Section 4.1(n)
or 4.2(b) of the Purchase and Sale Agreement shall not constitute an Event of
Default if the Borrower complies with Section 2.07(d) hereunder and the Seller
complies with Section 6.1 of the Purchase and Sale Agreement (subject, however,
to the 10 day grace period set forth in such provision); provided that any such
Loan Asset will not be included in the calculation of the Borrowing Base during
such 10 day period.

 

(c)           No Fraud. Each Loan Asset was originated or acquired without any
fraud or misrepresentation by the Seller or, to the best of the Borrower’s
knowledge, on the part of the Obligor.

 

Section 4.03          Representations and Warranties of the Servicer. The
Servicer hereby represents and warrants, as of the Original Closing Date, as of
each applicable Cut-Off Date, as of each applicable Advance Date, as of each
Reporting Date and as of each other date provided under this Agreement or the
other Transaction Documents on which such representations and warranties are
required to be (or deemed to be) made:

 

(a)           Organization and Good Standing. The Servicer has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of Maryland (except as such jurisdiction is changed as
permitted hereunder), with all requisite corporate power and authority to own or
lease its properties and to conduct its business as such business is presently
conducted and to enter into and perform its obligations pursuant to this
Agreement.

 

 -76- 

 

 

(b)           Due Qualification. The Servicer is duly qualified to do business
as a corporation and is in good standing as a corporation, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its property and or the conduct of its business requires such
qualification, licenses or approvals.

 

(c)           Power and Authority; Due Authorization; Execution and Delivery.
The Servicer (i) has all necessary power, authority and legal right to (A)
execute and deliver this Agreement and the other Transaction Documents to which
it is a party, (B) carry out the terms of the Transaction Documents to which it
is a party, and (ii) has duly authorized by all necessary corporate action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party. This Agreement and each other Transaction
Document to which the Servicer is a party have been duly executed and delivered
by the Servicer.

 

(d)           Binding Obligation. This Agreement and each other Transaction
Document to which the Servicer is a party constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its respective terms, except as such enforceability may be limited by Bankruptcy
Laws and general principles of equity (whether considered in a suit at law or in
equity).

 

(e)           No Violation. The consummation of the transactions contemplated by
this Agreement and the other Transaction Documents to which it is a party and
the fulfillment of the terms hereof and thereof will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the Servicer’s
articles of incorporation or by-laws or any material contractual obligation of
the Servicer, (ii) result in the creation or imposition of any Lien upon any of
the Servicer’s properties pursuant to the terms of any such contractual
obligation, other than this Agreement, or (iii) violate any Applicable Law.

 

(f)           No Proceedings. There is no litigation, proceeding or
investigation pending or, to the knowledge of the Servicer, threatened against
the Servicer, before any Governmental Authority (i) asserting the invalidity of
this Agreement or any other Transaction Document to which the Servicer is a
party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document to which the
Servicer is a party or (iii) seeking any determination or ruling that could
reasonably be expected to have a Material Adverse Effect.

 

(g)           All Consents Required. All approvals, authorizations, consents,
orders, licenses or other actions of any Person or of any Governmental Authority
(if any) required for the due execution, delivery and performance by the
Servicer of this Agreement and any other Transaction Document to which the
Servicer is a party have been obtained.

 

 -77- 

 

 

(h)           Reports Accurate. No Borrowing Base Certificate, information,
exhibit, financial statement, document, book, record or report furnished by the
Servicer to the Administrative Agent, the Collateral Agent, the Lenders, the
Lender Agents, or the Collateral Custodian in connection with this Agreement is
inaccurate in any material respect as of the date it is dated, and no such
document contains any material misstatement of fact or omits to state a material
fact or any fact necessary to make the statements contained therein not
misleading; provided that, solely with respect to written or electronic
information furnished by the Servicer which was provided to the Servicer from an
Obligor with respect to a Loan Asset, such information need only be accurate,
true and correct in all material respects to the knowledge of the Servicer;
provided, further, that the foregoing proviso shall not apply to any information
presented in a Servicer’s Certificate, Servicing Report, Notice of Borrowing or
Borrowing Base Certificate.

 

(i)            Servicing Standard. The Servicer has complied in all respects
with the Servicing Standard with regard to the servicing of the Loan Assets.

 

(j)            Collections. The Servicer acknowledges that all Available
Collections received by it or its Affiliates with respect to the Collateral
Portfolio transferred or Pledged hereunder are held and shall be held in trust
for the benefit of the Secured Parties until deposited into the Collection
Account within two Business Days from receipt as required herein.

 

(k)           Solvency. The Servicer is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event. The transactions under this Agreement and any
other Transaction Document to which the Servicer is a party do not and will not
render the Servicer not Solvent.

 

(l)           Taxes. The Servicer has filed or caused to be filed all tax
returns that are required to be filed by it (subject to any extensions to file
properly obtained by the same). The Servicer has paid or made adequate
provisions for the payment of all Taxes and all assessments made against it or
any of its property (other than any amount of Tax the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Servicer), and no Tax lien has been filed and no claim is being
asserted, with respect to any such Tax, assessment or other charge.

 

(m)          Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or the other Transaction Documents (including,
without limitation, the use of the Proceeds from the sale of the Collateral
Portfolio) will violate or result in a violation of Section 7 of the Exchange
Act, or any regulations issued pursuant thereto, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II.

 

(n)           Security Interest. The Servicer will take all steps necessary to
ensure that the Borrower has granted a security interest (as defined in the UCC)
to the Collateral Agent, for the benefit of the Secured Parties, in the
Collateral Portfolio, which is enforceable in accordance with Applicable Law
upon execution and delivery of this Agreement. Upon the filing of UCC-1
financing statements naming the Collateral Agent as secured party and the
Borrower as debtor, the Collateral Agent, for the benefit of the Secured
Parties, shall have a valid and first priority perfected security interest in
the Loan Assets and that portion of the Collateral Portfolio in which a security
interest may be perfected by filing (except for any Permitted Liens). All
filings (including, without limitation, such UCC filings) as are necessary for
the perfection of the Secured Parties’ security interest in the Loan Assets and
that portion of the Collateral Portfolio in which a security interest may be
perfected by filing have been (or prior to the applicable Advance will be) made.

 

 -78- 

 

 

(o)           ERISA. The present value of all benefits vested under each
“employee pension benefit plan,” as such term is defined in Section 3(2) of
ERISA, that is subject to Title IV of ERISA, Section 412 of the Code or Section
302 of ERISA (other than any Multiemployer Plan) and that is, or at any time
during the preceding six years was, maintained by the Servicer or any ERISA
Affiliate of the Servicer, or open to participation by employees of the Servicer
or of any ERISA Affiliate of the Servicer, as from time to time in effect (each,
a “Servicer Pension Plan”), does not exceed the value of the assets of the
Servicer Pension Plan allocable to such vested benefits (based on the value of
such assets as of the last annual valuation date). No prohibited transactions,
failure to meet the minimum funding standard set forth in Section 302(a) of
ERISA and Section 412(a) of the Code (with respect to any Servicer Pension Plan
other than a Multiemployer Plan), withdrawals or reportable events have occurred
with respect to any Servicer Pension Plan that, in the aggregate, could subject
the Servicer to any material tax, penalty or other liability. No notice of
intent to terminate a Servicer Pension Plan has been filed, nor has any Servicer
Pension Plan been terminated under Section 4041(f) of ERISA, nor has the Pension
Benefit Guaranty Corporation instituted proceedings to terminate, or appoint a
trustee to administer a Servicer Pension Plan and no event has occurred or
condition exists that might constitute grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Servicer
Pension Plan.

 

(p)           USA PATRIOT Act. Neither the Servicer nor any Affiliate of the
Servicer is (i) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (ii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iii) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

 

(q)           Sanctions. As of each day during the term of this Agreement,
neither the Servicer nor any Affiliate of the Servicer (i) is a Sanctioned
Person, (ii) is controlled by or is acting on behalf of a Sanctioned Person or
(iii) is under investigation for an alleged breach of Sanction(s) by a
governmental authority that enforces Sanctions; provided that the foregoing
representations and warranties with respect to any Indirect Affiliate of the
Servicer are made to the best of the Servicer's knowledge.

 

(r)           Anti-Corruption Laws and Anti-Money Laundering Laws. As of each
day during the term of this Agreement (i) the Servicer and each Affiliate of the
Servicer: (x) has instituted, maintain and is complying with policies,
procedures and controls reasonably designed to comply with all Anti-Corruption
Laws and Anti-Money Laundering Laws to the extent applicable to the Servicer
given its election to be regulated as a business development company under the
1940 Act and (y) is currently complying with, and will at all times comply with,
all Anti-Corruption Laws and Anti-Money Laundering Laws and (ii) the Servicer
and each of its Affiliate is not and has not been under administrative, civil or
criminal investigation or received notice from or made a voluntary disclosure to
any governmental entity regarding a possible violation of any Anti-Corruption
Laws or Anti-Money Laundering Laws; provided that the foregoing representations
and warranties with respect to any Indirect Affiliate of the Servicer are made
to the best of the Servicer's knowledge.

 

 -79- 

 

 

(s)            Environmental. With respect to each item of Underlying Collateral
as of the related Cut-Off Date, to the actual knowledge of a Responsible Officer
of the Servicer: (a) the related Obligor’s operations comply in all material
respects with all applicable Environmental Laws; (b) none of the related
Obligor’s operations is the subject of a Federal or state investigation
evaluating whether any remedial action, involving expenditures, is needed to
respond to a release of any Hazardous Materials into the environment; and (c)
the related Obligor does not have any material contingent liability in
connection with any release of any Hazardous Materials into the environment as
of the related Cut-Off Date. The Servicer has not received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Underlying Collateral, nor does the Servicer, have knowledge or reason to
believe that any such notice will be received or is being threatened.

 

(t)            No Injunctions. No injunction, writ, restraining order or other
order of any nature adversely affects the Servicer’s performance of its
obligations under this Agreement or any Transaction Document to which the
Servicer is a party.

 

(u)           Instructions to Obligors. The Collection Account is the only
account to which any agent, administrative agent or Obligor has been instructed
by the Servicer on the Borrower’s behalf to send Principal Collections and
Interest Collections on the Collateral Portfolio.

 

(v)          Allocation of Charges. There is not any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent) providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Servicer for
tax purposes.

 

(w)           Servicer Termination Event. No event has occurred which
constitutes a Servicer Termination Event (other than any Servicer Termination
Event which has previously been disclosed to the Administrative Agent as such).

 

(x)           Broker-Dealer. The Servicer is not a broker-dealer or subject to
the Securities Investor Protection Act of 1970, as amended.

 

(y)           Compliance with Applicable Law. The Servicer has complied in all
material respects with all Applicable Law to which it may be subject, and no
item in the Collateral Portfolio contravenes in any respect any Applicable Law.

 

 -80- 

 

 

Section 4.04          Representations and Warranties of the Collateral Agent.
The Collateral Agent in its individual capacity and as Collateral Agent
represents and warrants as follows:

 

(a)           Organization; Power and Authority. It is a duly organized and
validly existing national banking association in good standing under the laws of
the United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Agent under this
Agreement.

 

(b)           Due Authorization. The execution and delivery of this Agreement
and the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as Collateral Agent, as the case may be.

 

(c)           No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any material breach of its
articles of incorporation or bylaws or any of the terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under any
indenture, contract, agreement, mortgage, deed of trust, or other instrument to
which the Collateral Agent is a party or by which it or any of its property is
bound.

 

(d)           No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any respect, any Applicable
Law.

 

(e)           All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or Governmental Authority applicable to
the Collateral Agent, required in connection with the execution and delivery of
this Agreement, the performance by the Collateral Agent of the transactions
contemplated hereby and the fulfillment by the Collateral Agent of the terms
hereof have been obtained.

 

(f)           Validity, Etc. The Agreement constitutes the legal, valid and
binding obligation of the Collateral Agent, enforceable against the Collateral
Agent in accordance with its terms, except as such enforceability may be limited
by applicable Bankruptcy Laws and general principles of equity (whether
considered in a suit at law or in equity).

 

Section 4.05          Representations and Warranties of each Lender. Each Lender
hereby individually represents and warrants, as to itself, that it, acting for
its own account, in the aggregate owns and invests on a discretionary basis, not
less than $25,000,000 in investments. Notwithstanding any provision herein to
the contrary, the parties hereto intend that the Advances made hereunder shall
constitute a “loan” and not a “security” for purposes of Section 8-102(15) of
the UCC.

 

Section 4.06          Representations and Warranties of the Collateral
Custodian. The Collateral Custodian in its individual capacity and as Collateral
Custodian represents and warrants as follows:

 

 -81- 

 

 

(a)           Organization; Power and Authority. It is a duly organized and
validly existing national banking association in good standing under the laws of
the United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.

 

(b)           Due Authorization. The execution and delivery of this Agreement
and the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as Collateral Custodian, as the case may be.

 

(c)           No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under any indenture,
contract, agreement, mortgage, deed of trust, or other instrument to which the
Collateral Custodian is a party or by which it or any of its property is bound.

 

(d)           No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any respect, any Applicable
Law.

 

(e)           All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or Governmental Authority applicable to
the Collateral Custodian, required in connection with the execution and delivery
of this Agreement, the performance by the Collateral Custodian of the
transactions contemplated hereby and the fulfillment by the Collateral Custodian
of the terms hereof have been obtained.

 

(f)           Validity, Etc. The Agreement constitutes the legal, valid and
binding obligation of the Collateral Custodian, enforceable against the
Collateral Custodian in accordance with its terms, except as such enforceability
may be limited by applicable Bankruptcy Laws and general principles of equity
(whether considered in a suit at law or in equity).

 

 -82- 

 

 

ARTICLE V.

GENERAL COVENANTS

 

Section 5.01          Affirmative Covenants of the Borrower.

 

From the Original Closing Date until the Collection Date:

 

(a)           Organizational Procedures and Scope of Business. The Borrower will
observe all organizational procedures required by its certificate of formation,
limited liability company agreement and the laws of its jurisdiction of
formation. Without limiting the foregoing, the Borrower will limit the scope of
its business to: (i) the acquisition of Loan Assets and the ownership and
management of the Portfolio Assets and the related assets in the Collateral
Portfolio; (ii) the sale, transfer or other disposition of Loan Assets as and
when permitted under the Transaction Documents; (iii) entering into and
performing under the Transaction Documents; (iv) consenting or withholding
consent as to proposed amendments, waivers and other modifications of the Loan
Agreements to the extent not in conflict with the terms of this Agreement or any
other Transaction Document; (v) exercising any rights (including but not limited
to voting rights and rights arising in connection with a Bankruptcy Event with
respect to an Obligor or the consensual or non-judicial restructuring of the
debt or equity of an Obligor) or remedies in connection with the Loan Assets and
participating in the committees (official or otherwise) or other groups formed
by creditors of an Obligor to the extent not in conflict with the terms of this
Agreement or any other Transaction Document; (vi) acquiring Portfolio Assets
directly from third-parties (other than BDCA) on an arms-length basis, for
consideration in cash; (vii) contracting with third–parties to provide services
as may be required from time to time by the Borrower in connection with the
Transaction Documents, including, without limitation, legal, investment,
accounting, data processing, administrative and management services; (viii)
taking any and all other action necessary to maintain the existence of the
Borrower as a limited liability company in good standing under the laws of the
State of Delaware and/or to qualify the Borrower to do business as a foreign
limited liability company in any other state in which such qualification is
required; and (ix) engaging in those lawful activities, including entering into
other agreements and any amendments, supplements or restatements to the
Transaction Documents to which it is a party or such other agreements and
issuing any other instruments, that are necessary, convenient or advisable to
accomplish the foregoing or are incidental thereto or in connection therewith.

 

(b)           Special Purpose Entity Requirements. The Borrower will at all
times: (i) maintain at least one Independent Manager; (ii) maintain its own
separate books and records and bank accounts; (iii) hold itself out to the
public and all other Persons as a legal entity separate from the Seller and any
other Person (although, in connection with certain advertising and marketing,
the Borrower may be identified as a Subsidiary of BDCA); (iv) file its own tax
returns, if any, as may be required under Applicable Law, to the extent (1) not
part of a consolidated group filing a consolidated return or returns or (2) not
treated as a division for tax purposes of another taxpayer, and pay any Taxes so
required to be paid under Applicable Law in accordance with the terms of this
Agreement; (v) except as contemplated by the Transaction Documents, not
commingle its assets with assets of any other Person; (vi) conduct its business
in its own name and strictly comply with all organizational formalities to
maintain its separate existence (although, in connection with certain
advertising and marketing, the Borrower may be identified as a Subsidiary of
BDCA); (vii) maintain separate financial statements, except to the extent that
the Borrower’s financial and operating results are consolidated with those of
BDCA in consolidated financial statements; (viii) pay its own liabilities only
out of its own funds; (ix) maintain an arm’s-length relationship with its
Affiliates and the Seller; (x) pay the salaries of its own employees, if any;
(xi) not hold out its credit or assets as being available to satisfy the
obligations of others; (xii) allocate fairly and reasonably any overhead for
shared office space; (xiii) use separate stationery, invoices and checks
(although, in connection with certain advertising and marketing, the Borrower
may be identified as a Subsidiary of BDCA); (xiv) except as expressly permitted
by this Agreement, not pledge its assets as security for the obligations of any
other Person; (xv) correct any known misunderstanding regarding its separate
identity; (xvi) maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities and pay its operating expenses and
liabilities from its own assets; (xvii) observe in all respects all Delaware
limited liability company formalities; (xviii) not acquire the obligations or
any securities of its Affiliates; and (xix) cause the directors, officers,
agents and other representatives of the Borrower to act at all times with
respect to the Borrower consistently and in furtherance of the foregoing and in
the best interests of the Borrower. Where necessary, the Borrower will obtain
proper authorization from its members for limited liability company action.

 

 -83- 

 

 

(c)           Preservation of Company Existence. The Borrower will maintain its
limited liability company existence in good standing under the laws of its
jurisdiction of formation and will promptly obtain and thereafter maintain
qualifications to do business as a foreign limited liability company in any
other state in which it does business and in which it is required to so qualify
under Applicable Law.

 

(d)           Compliance with Legal Opinions. The Borrower shall take all other
actions necessary to maintain the accuracy of the factual assumptions set forth
in the legal opinions of Moore & Van Allen PLLC, as special counsel to the
Borrower, issued in connection with the Purchase and Sale Agreement and relating
to the issues of substantive consolidation and true sale of the Loan Assets.

 

(e)           Deposit of Collections. The Borrower shall promptly (but in no
event later than two Business Days after receipt) deposit or cause to be
deposited into the Collection Account any and all Available Collections received
by the Borrower, the Servicer or any of their Affiliates.

 

(f)           Disclosure of Purchase Price. The Borrower shall disclose to the
Administrative Agent and the Lender Agents the purchase price for each Loan
Asset proposed to be transferred to the Borrower pursuant to the terms of the
Purchase and Sale Agreement.

 

(g)           Obligor Defaults and Bankruptcy Events. The Borrower shall give,
or shall cause the Servicer to give, notice to the Administrative Agent and the
Lender Agents within three Business Days of the Borrower’s, the Seller’s or the
Servicer’s actual knowledge of the occurrence of any default by an Obligor under
any Loan Asset or any Bankruptcy Event with respect to any Obligor under any
Loan Asset.

 

(h)           Required Loan Documents. The Borrower shall deliver to the
Collateral Custodian a hard copy of the Required Loan Documents and the Loan
Asset Checklist pertaining to each Loan Asset within five Business Days of the
Cut-Off Date pertaining to such Loan Asset.

 

(i)           Taxes. The Borrower will file or cause to be filed its tax returns
and pay any and all Taxes imposed on it or its property as required by the
Transaction Documents (except as contemplated in Section 4.01(l)).

 

(j)           Notice of Event of Default. The Borrower shall notify the
Administrative Agent and each Lender Agent (with a copy to the Collateral Agent)
of the occurrence of any Event of Default or Unmatured Event of Default under
this Agreement promptly upon obtaining actual knowledge of such event. In
addition, no later than two Business Days following the Borrower’s knowledge or
notice of the occurrence of any Event of Default or Unmatured Event of Default,
the Borrower will provide to the Collateral Agent, the Administrative Agent and
each Lender Agent a written statement of a Responsible Officer of the Borrower
setting forth the details of such event and the action that the Borrower
proposes to take with respect thereto.

 

 -84- 

 

 

(k)           Notice of Material Events. The Borrower shall promptly notify the
Administrative Agent and each Lender Agent of any event or other circumstance
that is reasonably likely to have a Material Adverse Effect.

 

(l)           Notice of Income Tax Liability. The Borrower shall furnish to the
Administrative Agent and each Lender Agent telephonic, email or facsimile notice
within 10 Business Days (confirmed in writing within five Business Days
thereafter) of the receipt of revenue agent reports or other written proposals,
determinations or assessments of the Internal Revenue Service or any other
taxing authority which propose, determine or otherwise set forth positive
adjustments (i) to the Tax liability of BDCA or any “affiliated group” (within
the meaning of Section 1504(a)(l) of the Code) of which BDCA is a member in an
amount equal to or greater than $1,000,000 in the aggregate or (ii) to the Tax
liability of the Borrower itself in an amount equal to or greater than $500,000
in the aggregate. Any such notice shall specify the nature of the items giving
rise to such adjustments and the amounts thereof.

 

(m)          Notice of Auditors’ Management Letters. The Borrower shall promptly
notify the Administrative Agent and each Lender Agent after the receipt of any
auditors’ management letters received by the Borrower or by its accountants.

 

(n)           Notice of Breaches of Representations and Warranties under this
Agreement. The Borrower shall promptly (in the case of Section 4.01(hh) or (ii),
not more than two (2) Business Days after the Borrower receives notice or
obtains knowledge thereof) notify the Administrative Agent, the Collateral Agent
and each Lender Agent if any representation or warranty set forth in Section
4.01 or 4.02 was materially incorrect at the time it was given or deemed to have
been given and at the same time deliver to the Collateral Agent, the
Administrative Agent and the Lender Agents a written notice setting forth in
reasonable detail the nature of such facts and circumstances. In particular, but
without limiting the foregoing, the Borrower shall notify the Collateral Agent,
the Administrative Agent and each Lender Agent in the manner set forth in the
preceding sentence with respect to any representation or warranty that a Loan
Asset is an Eligible Loan Asset on or before the related date of determination
of any facts or circumstances within the knowledge of the Borrower which would
render any of the said representations and warranties untrue at the date when
such representations and warranties were made or deemed to have been made.

 

(o)           Notice of Breaches of Representations and Warranties under the
Purchase and Sale Agreement. The Borrower confirms and agrees that the Borrower
will, upon receipt of notice or discovery thereof, promptly send to the
Administrative Agent, each Lender Agent and the Collateral Agent a notice of (i)
any material breach of any representation, warranty, agreement or covenant under
the Purchase and Sale Agreement or (ii) any event or occurrence that, upon
notice, or upon the passage of time or both, would constitute such a material
breach.

 

(p)           Notice of Proceedings. The Borrower shall notify the
Administrative Agent and each Lender Agent, as soon as possible and in any event
within three Business Days, after the Borrower receives notice or obtains
knowledge thereof, of any settlement of, material judgment (including a material
judgment with respect to the liability phase of a bifurcated trial) in or
commencement of any material labor controversy, material litigation, material
action, material suit or material proceeding before any Governmental Authority
on the Collateral Portfolio, the Transaction Documents, the Collateral Agent’s,
for the benefit of the Secured Parties, interest in the Collateral Portfolio, or
the Borrower, the Servicer or the Seller or any of their Affiliates. For
purposes of this Section 5.01(p), (i) any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting the Collateral
Portfolio, the Transaction Documents, the Collateral Agent’s, for the benefit of
the Secured Parties, interest in the Collateral Portfolio, or the Borrower in
excess of $500,000 shall be deemed to be material and (ii) any settlement,
judgment, labor controversy, litigation, action, suit or proceeding affecting
the Servicer or the Seller or any of their Affiliates (other than the Borrower)
in excess of $1,000,000 shall be deemed to be material.

 

 -85- 

 

 

(q)           Notice of ERISA Reportable Events. The Borrower shall promptly
notify the Administrative Agent and each Lender Agent after receiving notice of
any “reportable event” (as defined in Title IV of ERISA, other than an event for
which the reporting requirements have been waived by regulations) with respect
to the Borrower (or any ERISA Affiliate thereof) and provide them with a copy of
such notice.

 

(r)           Notice of Accounting Changes. As soon as possible and in any event
within three Business Days after the effective date thereof, the Borrower will
provide to the Administrative Agent and each Lender Agent notice of any change
in the accounting policies of the Borrower.

 

(s)           Additional Documents. The Borrower shall provide the
Administrative Agent and each Lender Agent with copies of such documents as the
Administrative Agent or any Lender Agent may reasonably request evidencing the
truthfulness of the representations set forth in this Agreement and shall
provide such documents and information requested by the Administrative Agent,
the Collateral Agent or any Lender Agent that are reasonably required in order
to comply with Anti-Money Laundering Laws and laws, rules and regulations
relating to Sanctions and, in each case, related policies.

 

(t)           Protection of Security Interest. With respect to the Collateral
Portfolio acquired by the Borrower, the Borrower will (i) acquire such
Collateral Portfolio pursuant to and in accordance with the terms of the
Purchase and Sale Agreement, (ii) (at the expense of the Servicer, on behalf of
the Borrower) take all action necessary to perfect, protect and more fully
evidence the Borrower’s ownership of such Collateral Portfolio free and clear of
any Lien other than the Lien created hereunder and Permitted Liens, including,
without limitation, (A) with respect to the Loan Assets and that portion of the
Collateral Portfolio in which a security interest may be perfected by filing,
filing and maintaining (at the expense of the Servicer, on behalf of the
Borrower), effective financing statements against the Seller in all necessary or
appropriate filing offices (including any amendments thereto or assignments
thereof) and filing continuation statements, amendments or assignments with
respect thereto in such filing offices (including any amendments thereto or
assignments thereof) and (B) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate, (iii) (at the expense
of the Servicer, on behalf of the Borrower) take all action necessary to cause a
valid, subsisting and enforceable first priority perfected security interest,
subject only to Permitted Liens, to exist in favor of the Collateral Agent (for
the benefit of the Secured Parties) in the Borrower’s interests in all of the
Collateral Portfolio being Pledged hereunder including the filing of a UCC
financing statement in the applicable jurisdiction adequately describing the
Collateral Portfolio (which may include an “all asset” filing), and naming the
Borrower as debtor and the Collateral Agent as the secured party, and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices (including any amendments thereto or assignments thereof), (iv)
permit the Administrative Agent or any Lender Agent or their respective agents
or representatives to visit the offices of the Borrower during normal office
hours and upon reasonable advance notice examine and make copies of all
documents, books, records and other information concerning the Collateral
Portfolio and discuss matters related thereto with any of the officers or
employees of the Borrower having knowledge of such matters, and (v) take all
additional action that the Administrative Agent, any Lender Agent or the
Collateral Agent may reasonably request to perfect, protect and more fully
evidence the respective first priority perfected security interests of the
parties to this Agreement in the Collateral Portfolio, or to enable the
Administrative Agent or the Collateral Agent to exercise or enforce any of their
respective rights hereunder.

 

 -86- 

 

 

(u)           Liens. The Borrower will promptly notify the Administrative Agent
and the Lender Agents of the existence of any Lien on the Collateral Portfolio
(other than Permitted Liens) and the Borrower shall defend the right, title and
interest of the Collateral Agent, for the benefit of the Secured Parties, in, to
and under the Collateral Portfolio against all claims of third parties.

 

(v)          Other Documents. At any time from time to time upon prior written
request of the Administrative Agent or any Lender Agent, at the sole expense of
the Borrower, the Borrower will promptly and duly execute and deliver such
further instruments and documents and take such further actions as the
Administrative Agent or any Lender Agent may reasonably request for the purposes
of obtaining or preserving the full benefits of this Agreement including the
first priority security interest (subject only to Permitted Liens) granted
hereunder and of the rights and powers herein granted (including, among other
things, authorizing the filing of such UCC financing statements as the
Administrative Agent may request).

 

(w)          Compliance with Law. The Borrower shall at all times comply in all
material respects with all Applicable Law applicable to Borrower or any of its
assets (including, without limitation, Environmental Laws, and all federal
securities laws), and Borrower shall do or cause to be done all things necessary
to preserve and maintain in full force and effect its legal existence, and all
licenses material to its business.

 

(x)           Proper Records. The Borrower shall at all times keep proper books
of records and accounts in which full, true and correct entries shall be made of
its transactions in accordance with GAAP and set aside on its books from its
earnings for each fiscal year all such proper reserves in accordance with GAAP.

 

(y)           Satisfaction of Obligations. The Borrower shall pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves with respect thereto have been provided on the books of
the Borrower.

 

 -87- 

 

 

(z)           Performance of Covenants. The Borrower shall observe, perform and
satisfy all the material terms, provisions, covenants and conditions required to
be observed, performed or satisfied by it, and shall pay when due all costs,
fees and expenses required to be paid by it, under the Transaction Documents.
The Borrower shall pay and discharge all Taxes, levies, liens and other charges
on it or its assets and on the Collateral Portfolio that, in each case, in any
manner would create any lien or charge upon the Collateral Portfolio, except for
any such Taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided in accordance with GAAP.

 

(aa)         Tax Treatment. The Borrower, the Seller and the Lenders shall treat
the Advances advanced hereunder as indebtedness of the Borrower (or, so long as
the Borrower is treated as a disregarded entity for U.S. federal income tax
purposes, as indebtedness of the entity of which it is considered to be a part)
for U.S. federal income tax purposes and to file any and all tax forms in a
manner consistent therewith.

 

(bb)         Maintenance of Records. The Borrower will maintain records with
respect to the Collateral Portfolio and the conduct and operation of its
business with no less a degree of prudence than if the Collateral Portfolio were
held by the Borrower for its own account and will furnish the Administrative
Agent and each Lender Agent, upon the reasonable request by the Administrative
Agent and each Lender Agent, information with respect to the Collateral
Portfolio and the conduct and operation of its business.

 

(cc)         Obligor Notification Forms. The Borrower shall furnish the
Collateral Agent and the Administrative Agent with an appropriate power of
attorney authorizing the Collateral Agent and the Administrative Agent to send,
after the occurrence of an Event of Default, (at the Administrative Agent’s
discretion on the Collateral Agent’s behalf, after the occurrence of an Event of
Default) Obligor notification forms to give notice to the Obligors of the
Collateral Agent’s interest in the Collateral Portfolio and the obligation to
make payments as directed by the Administrative Agent on the Collateral Agent’s
behalf.

 

(dd)         Officer’s Certificate. On each anniversary of the date of this
Agreement, the Borrower shall deliver an Officer’s Certificate, in form and
substance acceptable to the Lender Agents and the Administrative Agent,
providing (i) a certification, based upon a review and summary of UCC search
results, that there is no other interest in the Collateral Portfolio perfected
by filing of a UCC financing statement other than in favor of the Collateral
Agent and (ii) a certification, based upon a review and summary of tax and
judgment lien searches satisfactory to the Administrative Agent, that there is
no other interest in the Collateral Portfolio based on any tax or judgment lien.

 

(ee)         Continuation Statements. The Borrower shall, not earlier than six
months and not later than three months prior to the fifth anniversary of the
date of filing of the financing statement referred to in Schedule I hereto or
any other financing statement filed pursuant to this Agreement or in connection
with any Advance hereunder, unless the Collection Date shall have occurred:

 

 -88- 

 

 

(i)           authorize and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and

 

(ii)          deliver or cause to be delivered to the Collateral Agent, the
Administrative Agent and the Lender Agents an opinion of the counsel for the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, confirming and updating the opinion delivered pursuant to Schedule I with
respect to perfection and otherwise to the effect that the security interest
hereunder continues to be an enforceable and perfected security interest,
subject to no other Liens of record except as provided herein or otherwise
permitted hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.

 

(ff)          Disregarded Entity. The Borrower will be disregarded as an entity
separate from its owner pursuant to Treasury Regulation Section 301.7701-3(b),
and neither the Borrower nor any other Person on its behalf shall make an
election to be treated as other than an entity disregarded from its owner under
Treasury Regulation Section 301.7701-3(c).

 

Section 5.02          Negative Covenants of the Borrower.

 

From the Original Closing Date until the Collection Date:

 

(a)           Special Purpose Entity Requirements. Except as otherwise permitted
by this Agreement, the Borrower shall not (i) guarantee any obligation of any
Person, including any Affiliate; (ii) engage, directly or indirectly, in any
business, other than the actions required or permitted to be performed under the
Transaction Documents; (iii) incur, create or assume any Indebtedness, other
than Indebtedness incurred under the Transaction Documents; (iv) make or permit
to remain outstanding any loan or advance to, or own or acquire any stock or
securities of, any Person, except that the Borrower may invest in those Loan
Assets and other investments permitted under the Transaction Documents and may
make any advance required or expressly permitted to be made pursuant to any
provisions of the Transaction Documents and permit the same to remain
outstanding in accordance with such provisions; (v) become insolvent or fail to
pay its debts and liabilities from its assets when due; (vi) create, form or
otherwise acquire any Subsidiaries or (vii) release, sell, transfer, convey or
assign any Loan Asset unless in accordance with the Transaction Documents.

 

(b)           Requirements for Material Actions. The Borrower shall not fail to
provide (and at all times the Borrower’s organizational documents shall reflect)
that the unanimous consent of all members (including the consent of the
Independent Manager(s)) is required for the Borrower to (i) dissolve or
liquidate, in whole or part, or institute proceedings to be adjudicated bankrupt
or insolvent, (ii) institute or consent to the institution of Bankruptcy
Proceedings against it, (iii) file a petition seeking or consent to
reorganization or relief under any applicable Bankruptcy Law, (iv) seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for the Borrower, (v) make any
assignment for the benefit of the Borrower’s creditors, (vi) admit in writing
its inability to pay its debts generally as they become due or (vii) take any
action in furtherance of any of the foregoing.

 

 -89- 

 

 

(c)           Protection of Title. The Borrower shall not take any action which
would directly or indirectly impair or adversely affect Borrower’s title to the
Collateral Portfolio.

 

(d)           Transfer Limitations. The Borrower shall not transfer, assign,
convey, grant, bargain, sell, set over, deliver or otherwise dispose of, or
pledge or hypothecate, directly or indirectly, any interest in the Collateral
Portfolio to any person other than the Collateral Agent for the benefit of the
Secured Parties, or engage in financing transactions or similar transactions
with respect to the Collateral Portfolio with any person other than the
Administrative Agent and the Lenders, in each case, except as otherwise
expressly permitted by the terms of this Agreement.

 

(e)           Liens. The Borrower shall not create, incur or permit to exist any
lien, encumbrance or security interest in or on any of the Collateral Portfolio
subject to the security interest granted by the Borrower pursuant to this
Agreement, other than Permitted Liens.

 

(f)            Organizational Documents. The Borrower shall not modify or
terminate any of the organizational or operational documents of the Borrower
without the prior written consent of the Administrative Agent.

 

(g)           Reserved.

 

(h)           Merger, Acquisitions, Sales, etc. The Borrower shall not change
its organizational structure, enter into any transaction of merger or
consolidation or amalgamation, or asset sale (other than pursuant to Section
2.07), or liquidate, wind up or dissolve itself (or suffer any liquidation,
winding up or dissolution) without the prior written consent of the
Administrative Agent.

 

(i)            Use of Proceeds; No Repayment in Violation of Laws. The Borrower
shall not use the proceeds of any Advance other than to finance the purchase by
the Borrower from the Seller, on a “true sale” basis, of the Collateral
Portfolio pursuant to the terms of the Purchase and Sale Agreement or to acquire
Loan Assets from a third party on an arm’s length basis. No Person within the
Borrowing Group will use any proceeds of any Advance for the purpose of: (i)
providing financing to or otherwise making funds directly or indirectly
available to any Sanctioned Person, or (ii) providing financing to or otherwise
funding any transaction which would be prohibited by Sanctions or would
otherwise cause a Lender or any other party to this Agreement, or any entity
affiliated with any such party, to be in breach of any Sanction. No Person
within the Borrowing Group will use the proceeds of any Advance in violation of
any Anti-Corruption Laws or Anti-Money Laundering Laws. No Person within the
Borrowing Group will fund any repayment of the Advances (x) in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws or (y) with proceeds derived
from any transaction that would be prohibited by Sanctions or would otherwise
cause a Lender or any other party to this Agreement, or any entity affiliated
with any such party, to be in breach of any Sanction. The Borrower shall provide
written notice to the Administrative Agent, the Collateral Agent and each Lender
Agent of any violation of this clause (i) not more than two (2) Business Days
after the Borrower receives notice or obtains knowledge thereof.

 

 -90- 

 

 

(j)            Limited Assets. The Borrower shall not hold or own any assets
that are not part of the Collateral Portfolio.

 

(k)           Tax Treatment. The Borrower shall not elect to be treated as a
corporation for U.S. federal income tax purposes (and shall not allow the Seller
to elect to treat it as a corporation for U.S. federal income tax purposes) and
shall take all reasonable steps necessary to avoid being treated as a
corporation for U. S. federal income tax purposes.

 

(l)            Extension or Amendment of Collateral Portfolio. The Borrower will
not, and will not permit the Servicer, except as otherwise permitted in Section
6.04(a) and in accordance with the Servicing Standard, extend, amend or
otherwise modify the terms of any Loan Asset (including the Underlying
Collateral).

 

(m)           Purchase and Sale Agreement. The Borrower will not amend, modify,
waive or terminate any provision of the Purchase and Sale Agreement except in
accordance with Section 10.3 thereof.

 

(n)           Restricted Junior Payments. The Borrower shall not make any
Restricted Junior Payment, except that, so long as no Event of Default or
Unmatured Event of Default has occurred and is continuing or would result
therefrom, the Borrower may declare and make distributions to its member on its
membership interests, including as permitted by Section 2.07(b).

 

(o)           ERISA Matters. The Borrower will not (a) engage, and will exercise
its best efforts not to permit any ERISA Affiliate to engage, in any prohibited
transaction (within the meaning of ERISA Section 406(a) or (b) or Code Section
4975) for which an exemption is not available or has not previously been
obtained from the United States Department of Labor, (b) fail to meet the
minimum funding standard set forth in Section 302(a) of ERISA and Section 412(a)
of the Code with respect to any Pension Plan other than a Multiemployer Plan,
(c) fail to make any payments to a Multiemployer Plan that the Borrower or any
ERISA Affiliate may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto, (d) terminate any Pension Plan
so as to result, directly or indirectly in any liability to the Borrower, or (e)
permit to exist any occurrence of any reportable event described in Title IV of
ERISA with respect to any Pension Plan, other than an event for which reporting
requirements have been waived by regulations.

 

(p)           Instructions to Obligors. The Borrower will not make any change,
or permit the Servicer to make any change, in its instructions to Obligors
regarding payments to be made with respect to the Collateral Portfolio to the
Collection Account, unless the Administrative Agent has consented to such
change.

 

(q)           Taxable Mortgage Pool Matters. The sum of the Outstanding Balances
of all Loan Assets owned by the Borrower and that are principally secured by an
interest in real property (within the meaning of Treasury Regulation Section
301.7701(i)-1(d)(3)) shall not at any time exceed 35% of the aggregate
Outstanding Balance of all Loan Assets.

 

 -91- 

 

 

(r)            Change of Jurisdiction, Location, Names or Location of Loan Asset
Files. The Borrower shall not change the jurisdiction of its formation, make any
change to its corporate name or use any tradenames, fictitious names, assumed
names, “doing business as” names or other names (other than those listed on
Schedule II, as such schedule may be revised from time to time to reflect name
changes and name usage permitted under the terms of this Section 5.02(r) after
compliance with all terms and conditions of this Section 5.02(r) related
thereto) unless, prior to the effective date of any such change in the
jurisdiction of its formation, name change or use, the Borrower receives prior
written consent from the Administrative Agent of such change and delivers to the
Administrative Agent such financing statements as the Administrative Agent may
request to reflect such name change or use, together with such Opinions of
Counsel and other documents and instruments as the Administrative Agent may
request in connection therewith. The Borrower will not change the location of
its chief executive office unless prior to the effective date of any such change
of location, the Borrower notifies the Administrative Agent of such change of
location in writing. The Borrower will not move, or consent to the Collateral
Custodian or the Servicer moving, the Loan Asset Files from the location thereof
on the Original Closing Date, unless the Administrative Agent shall consent to
such move in writing and the Servicer shall provide the Administrative Agent
with such Opinions of Counsel and other documents and instruments as the
Administrative Agent may request in connection therewith.

 

(s)           Allocation of Charges. There will not be any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Administrative Agent) providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any Taxes, fees, assessments or other governmental charges; provided that it is
understood and acknowledged that the Borrower will be consolidated with the
Servicer for tax purposes.

 

Section 5.03          Affirmative Covenants of the Servicer.

 

From the Original Closing Date until the Collection Date:

 

(a)           Compliance with Law. The Servicer will comply in all material
respects with all Applicable Law, including those with respect to servicing the
Collateral Portfolio or any part thereof.

 

(b)           Preservation of Company Existence. The Servicer will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a corporation in each jurisdiction where the failure to preserve and maintain
such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.

 

(c)           Obligations and Compliance with Collateral Portfolio. Subject to
the Servicing Standard, the Servicer will duly fulfill and comply with all
obligations on the part of the Borrower to be fulfilled or complied with under
or in connection with the administration of each item of Collateral Portfolio
and will do nothing to impair the rights of the Collateral Agent, for the
benefit of the Secured Parties, or of the Secured Parties in, to and under the
Collateral Portfolio. It is understood and agreed that the Servicer does not
hereby assume any obligations of the Borrower in respect of any Advances or
assume any responsibility for the performance by the Borrower of any of its
obligations hereunder or under any other agreement executed in connection
herewith that would be inconsistent with the limited recourse undertaking of the
Servicer, in its capacity as seller, under Section 2.1(e) of the Purchase and
Sale Agreement.

 

 -92- 

 

 

(d)           Keeping of Records and Books of Account.

 

(i)           The Servicer will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Collateral Portfolio in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Collateral Portfolio and the identification of the Collateral Portfolio.

 

(ii)          The Servicer shall permit the Administrative Agent, each Lender
Agent or their respective agents or representatives, to visit the offices of the
Servicer during normal office hours and upon reasonable advance notice and
examine and make copies of all documents, books, records and other information
concerning the Collateral Portfolio and the Servicer’s servicing thereof and
discuss matters related thereto with any of the officers or employees of the
Servicer having knowledge of such matters.

 

(iii)        The Servicer will on or prior to the date hereof, mark its master
data processing records and other books and records relating to the Collateral
Portfolio with a legend, acceptable to the Administrative Agent describing (A)
the sale of the Collateral Portfolio from the Seller to the Borrower and (B) the
Pledge from the Borrower to the Collateral Agent, for the benefit of the Secured
Parties.

 

(e)           Preservation of Security Interest. The Servicer (at its own
expense, on behalf of the Borrower) will file such financing and continuation
statements and any other documents that may be required by any Applicable Law to
preserve and protect fully the first priority perfected security interest of the
Collateral Agent, for the benefit of the Secured Parties, in, to and under the
Loan Assets and that portion of the Collateral Portfolio in which a security
interest may be perfected by filing.

 

(f)            [Reserved].

 

(g)           Events of Default. The Servicer shall notify the Administrative
Agent and each Lender Agent (with a copy to the Collateral Agent) of the
occurrence of any Event of Default or Unmatured Event of Default under this
Agreement promptly upon obtaining actual knowledge of such event. In addition,
no later than two Business Days following the Servicer’s knowledge or notice of
the occurrence of any Event of Default or Unmatured Event of Default, the
Servicer will provide to the Collateral Agent, the Administrative Agent and each
Lender Agent a written statement of a Responsible Officer of the Servicer
setting forth the details of such event and the action that the Servicer
proposes to take with respect thereto.

 

(h)           Taxes. The Servicer will file its tax returns and pay any and all
Taxes imposed on it or its property as required under the Transaction Documents
(except as contemplated by Section 4.03(l)).

 

 -93- 

 

 

(i)            Other. The Servicer will promptly furnish to the Collateral
Agent, the Administrative Agent and each Lender Agent such other information,
documents, records or reports respecting the Collateral Portfolio or the
condition or operations, financial or otherwise, of the Borrower or the Servicer
as the Collateral Agent, any Lender Agent or the Administrative Agent may from
time to time reasonably request in order to protect the interests of the
Administrative Agent, the Lender Agents, the Collateral Agent or Secured Parties
under or as contemplated by this Agreement.

 

(j)            Proceedings Related to the Borrower, the Seller and the Servicer
and the Transaction Documents. The Servicer shall notify the Administrative
Agent and each Lender Agent as soon as possible and in any event within three
Business Days after any executive officer of the Servicer receives notice or
obtains knowledge thereof of any settlement of, judgment (including a judgment
with respect to the liability phase of a bifurcated trial) in or commencement of
any labor controversy, litigation, action, suit or proceeding before any
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect on the Borrower, the Seller or the Servicer (or any of their
Affiliates) or the Transaction Documents. For purposes of this Section 5.03(j),
(i) any settlement, judgment, labor controversy, litigation, action, suit or
proceeding affecting the Transaction Documents or the Borrower in excess of
$500,000 shall be deemed to be expected to have such a Material Adverse Effect
and (ii) any settlement, judgment, labor controversy, litigation, action, suit
or proceeding affecting the Servicer or the Seller or any of their Affiliates
(other than the Borrower) in excess of $5,000,000 shall be deemed to be expected
to have such a Material Adverse Effect.

 

(k)           Deposit of Collections. The Servicer shall promptly (but in no
event later than two Business Days after receipt) deposit or cause to be
deposited into the Collection Account any and all Available Collections received
by the Borrower, the Servicer or any of their Affiliates.

 

(l)            Loan Asset Register.

 

(i)           The Servicer shall maintain, or cause to be maintained, with
respect to each Noteless Loan Asset a register (which may be in physical or
electronic form and readily identifiable as the loan asset register) (each, a
“Loan Asset Register”) in which it will record, or cause to be recorded, (A) the
amount of such Noteless Loan Asset, (B) the amount of any principal or interest
due and payable or to become due and payable from the Obligor thereunder, (C)
the amount of any sum in respect of such Noteless Loan Asset received from the
Obligor, (D) the date of origination of such Noteless Loan Asset and (E) the
maturity date of such Noteless Loan Asset.

 

(ii)          At any time a Noteless Loan Asset is included as part of the
Collateral Portfolio pursuant to this Agreement, the Servicer shall deliver to
the Administrative Agent, the Collateral Agent and the Collateral Custodian a
copy of the related Loan Asset Register, together with a certificate of a
Responsible Officer of the Servicer (in the form of Exhibit R) certifying to the
accuracy of such Loan Asset Register as of the applicable Cut-Off Date.

 

 -94- 

 

 

(m)          Special Purpose Entity Requirements. The Servicer shall take such
actions as are necessary to cause the Borrower to be in compliance with the
special purpose entity requirements set forth in Sections 5.01(a) and (b) and
5.02(a) and (b).

 

(n)           Accounting Changes. As soon as possible and in any event within
three Business Days after the effective date thereof, the Servicer will provide
to the Administrative Agent and the Lender Agents notice of any change in the
accounting policies of the Servicer.

 

(o)           Proceedings Related to the Collateral Portfolio. The Servicer
shall notify the Administrative Agent and each Lender Agent as soon as possible
and in any event within three Business Days, after any Responsible Officer of
the Servicer receives notice or obtains knowledge of any settlement of, judgment
(including a judgment with respect to the liability phase of a bifurcated trial)
in or commencement of any labor controversy, litigation, action, suit or
proceeding before any Governmental Authority that could reasonably be expected
to have a Material Adverse Effect on the interests of the Collateral Agent or
the Secured Parties in, to and under the Collateral Portfolio. For purposes of
this Section 5.03(o), any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Collateral Portfolio or the Collateral
Agent’s or the Secured Parties’ interest in the Collateral Portfolio in excess
of $1,000,000 or more shall be deemed to be expected to have such a Material
Adverse Effect.

 

(p)           Compliance with Legal Opinions. The Servicer shall take all other
actions necessary to maintain the accuracy of the factual assumptions set forth
in the legal opinions of Moore & Van Allen PLLC, as special counsel to the
Servicer, issued in connection with the Transaction Documents and relating to
the issues of substantive consolidation and true sale of the Loan Assets.

 

(q)           Instructions to Agents and Obligors. The Servicer shall direct, or
shall cause the Seller to direct, any agent or administrative agent for any Loan
Asset to remit all payments and collections with respect to such Loan Asset,
and, if applicable, to direct the Obligor with respect to such Loan Asset to
remit all such payments and collections with respect to such Loan Asset directly
to the Collection Account. The Borrower and the Servicer shall take commercially
reasonable steps to ensure, and shall cause the Seller to take commercially
reasonable steps to ensure, that only funds constituting payments and
collections relating to Loan Assets shall be deposited into the Collection
Account.

 

(r)           Capacity as Servicer. The Servicer will ensure that, at all times
when it is dealing with or in connection with the Loan Assets in its capacity as
Servicer, it holds itself out as Servicer, and not in any other capacity.

 

(s)           Notice of Breaches of Representations and Warranties under the
Purchase and Sale Agreement. The Servicer confirms and agrees that the Servicer
will, upon receipt of notice or discovery thereof, promptly send to the
Administrative Agent, each Lender Agent and the Collateral Agent a notice of (i)
any material breach of any representation, warranty, agreement or covenant under
the Purchase and Sale Agreement or (ii) any event or occurrence that, upon
notice, or upon the passage of time or both, would constitute such a material
breach, in each case, promptly upon learning thereof.

 

 -95- 

 

 

(t)           Audits. Prior to the Original Closing Date and periodically
thereafter at the discretion of the Administrative Agent and each Lender Agent,
the Servicer shall allow the Administrative Agent and each Lender Agent (during
normal office hours and upon reasonable advance notice) to review the Servicer’s
collection and administration of the Collateral Portfolio in order to assess
compliance by the Servicer with the Servicing Standard, as well as with the
Transaction Documents and to conduct an audit of the Collateral Portfolio and
Required Loan Documents (to the extent in the possession of the Servicer or if
such Required Loan Documents are in not in the possession of the Servicer or the
Collateral Custodian so long as they can be obtained without incurring
unreasonable cost or expense) in conjunction with such a review. Such review
shall be reasonable in scope and shall be completed in a reasonable period of
time. Prior to the occurrence of an Event of Default, the Servicer shall be
required to bear the expense of only two such reviews within any 12-month period
and any additional reviews shall be at the expense of the Administrative Agent
and each Lender Agent. On and after the occurrence of an Event of Default, the
Servicer shall be required to bear the expense of all such reviews.

 

(u)           Notice of Breaches of Representations and Warranties under this
Agreement. The Servicer shall promptly (in the case of Section 4.03(q) or (r),
not more than two (2) Business Days after the Servicer receives notice or
obtains knowledge thereof) notify the Collateral Agent, the Administrative Agent
and the Lender Agents if any representation or warranty set forth in Section
4.03 was materially incorrect at the time it was given or deemed to have been
given and at the same time deliver to the Collateral Agent, the Administrative
Agent and the Lender Agents a written notice setting forth in reasonable detail
the nature of such facts and circumstances. In particular, but without limiting
the foregoing, the Servicer shall notify the Administrative Agent and each
Lender Agent in the manner set forth in the preceding sentence with respect to
any representation or warranty that a Loan Asset is an Eligible Loan Asset on or
before the related date of determination of any facts or circumstances within
the knowledge of the Servicer which would render any of the said representations
and warranties untrue at the date when such representations and warranties were
made or deemed to have been made.

 

(v)          Insurance Policies. The Servicer has caused, and will cause, to be
performed any and all acts reasonably required to be performed to preserve the
rights and remedies of the Collateral Agent and the Secured Parties in any
Insurance Policies applicable to Loan Assets (to the extent the Servicer or an
Affiliate of the Servicer is the agent or servicer under the applicable Loan
Agreement) including, without limitation, in each case, any necessary
notifications of insurers, assignments of policies or interests therein, and
establishments of co-insured, joint loss payee and mortgagee rights in favor of
the Collateral Agent and the Secured Parties; provided that, unless the Borrower
is the sole lender under such Loan Agreement, the Servicer shall only take such
actions that are customarily taken by or on behalf of a lender in a syndicated
loan facility to preserve the rights of such lender.

 

(w)           Disregarded Entity. The Servicer shall cause the Borrower to be
disregarded as an entity separate from its owner pursuant to Treasury Regulation
Section 301.7701-3(b) and shall cause that neither the Borrower nor any other
Person on its behalf shall make an election to be treated as other than an
entity disregarded from its owner under Treasury Regulation Section
301.7701-3(c).

 

 -96- 

 

 

Section 5.04          Negative Covenants of the Servicer.

 

From the Original Closing Date until the Collection Date:

 

(a)           Mergers, Acquisition, Sales, etc. The Servicer will not
consolidate with or merge into any other Person or convey or transfer its
properties and assets substantially as an entirety to any Person, unless the
Servicer is the surviving entity and unless:

 

(i)           the Servicer has delivered to the Administrative Agent and each
Lender Agent an Officer’s Certificate and an Opinion of Counsel each stating
that any such consolidation, merger, conveyance or transfer and any supplemental
agreement executed in connection therewith comply with this Section 5.04 and
that all conditions precedent herein provided for relating to such transaction
have been complied with and, in the case of the Opinion of Counsel, that such
supplemental agreement is legal, valid and binding with respect to the Servicer
and such other matters as the Administrative Agent may reasonably request;

 

(ii)          the Servicer shall have delivered notice of such consolidation,
merger, conveyance or transfer to the Administrative Agent and each Lender
Agent;

 

(iii)         after giving effect thereto, no Event of Default or Servicer
Termination Event or event that with notice or lapse of time would constitute
either an Event of Default or a Servicer Termination Event shall have occurred;
and

 

(iv)         the Administrative Agent shall have consented in writing to such
consolidation, merger, conveyance or transfer.

 

Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, from time to time, without the consent or approval of the
Administrative Agent or any other Secured Party or the satisfaction of any of
the conditions set forth in clauses (i), (iii) or (iv) above, the Servicer may
consolidate or merge with any BDCA Merger Party, and/or any BDCA Merger Party
may convey or transfer its properties and assets substantially as an entirety to
the Servicer (so long as the Servicer is BDCA) (any such transaction, a “BDCA
Affiliate Merger Transaction”); provided that, in each case, the Servicer is the
surviving entity in any such transaction or transactions; provided, further,
that the Servicer shall, upon the request of the Administrative Agent, deliver
an Opinion of Counsel that this Agreement and any supplemental agreement
executed in connection therewith is legal, valid and binding with respect to the
Servicer after the consummation of such BDCA Affiliate Merger Transaction.

 

(b)           Change of Name or Location of Loan Asset Files. The Servicer shall
not (i) change its name, move the location of its principal place of business
and chief executive office, change the offices where it keeps records concerning
the Collateral Portfolio from the address set forth under its name on the
signature pages hereto, or change the jurisdiction of its formation, or (ii)
move, or consent to the Collateral Custodian moving, the Required Loan Documents
and Loan Asset Files from the location thereof on the initial Advance Date,
unless the Administrative Agent shall consent of such move in writing and the
Servicer shall provide the Administrative Agent with such Opinions of Counsel
and other documents and instruments as the Administrative Agent may request in
connection therewith and has taken all actions required under the UCC of each
relevant jurisdiction in order to continue the first priority perfected security
interest of the Collateral Agent, for the benefit of the Secured Parties, in, to
and under the Loan Assets and that portion of the Collateral Portfolio in which
a security interest may be perfected by filing.

 

 -97- 

 

 

(c)           Change in Payment Instructions to Obligors. The Servicer will not
make any change in its instructions to Obligors regarding payments to be made
with respect to the Collateral Portfolio to the Collection Account, unless the
Administrative Agent has consented to such change.

 

(d)           Extension or Amendment of Loan Assets. The Servicer will not,
except as otherwise permitted in Section 6.04(a), extend, amend or otherwise
modify the terms of any Loan Asset (including the Underlying Collateral).

 

(e)           Taxable Mortgage Pool Matters. The Servicer will manage the
portfolio and advise the Borrower with respect to purchases from the Seller so
as to not at any time allow the sum of the Outstanding Balances of all Loan
Assets owned by the Borrower and that are principally secured by an interest in
real property (within the meaning of Treasury Regulation Section
301.7701(i)-1(d)(3)) to exceed 35% of the aggregate Outstanding Balance of all
Loan Assets.

 

(f)           Allocation of Charges. There will not be any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Administrative Agent) providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any Taxes, fees, assessments or other governmental charges; provided that it is
understood and acknowledged that the Borrower will be consolidated with the
Servicer for tax purposes.

 

Section 5.05          Affirmative Covenants of the Collateral Agent.

 

From the Original Closing Date until the Collection Date:

 

(a)           Compliance with Law. The Collateral Agent will comply in all
material respects with all Applicable Law.

 

(b)           Preservation of Existence. The Collateral Agent will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.

 

Section 5.06          Negative Covenants of the Collateral Agent.

 

From the Original Closing Date until the Collection Date, the Collateral Agent
will not make any changes to the Collateral Agent Fees without the prior written
approval of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower.

 

 -98- 

 

 

Section 5.07          Affirmative Covenants of the Collateral Custodian.

 

From the Original Closing Date until the Collection Date:

 

(a)           Compliance with Law. The Collateral Custodian will comply in all
material respects with all Applicable Law.

 

(b)           Preservation of Existence. The Collateral Custodian will preserve
and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where failure to preserve and maintain such existence,
rights, franchises, privileges and qualification could reasonably be expected to
have a Material Adverse Effect.

 

(c)           Location of Required Loan Documents. Subject to Article XII of
this Agreement, the Required Loan Documents shall remain at all times in the
possession of the Collateral Custodian at the address set forth under its name
on the signature pages hereto unless notice of a different address is given in
accordance with the terms hereof or unless the Administrative Agent agrees to
allow certain Required Loan Documents to be released to the Servicer on a
temporary basis in accordance with the terms hereof, except as such Required
Loan Documents may be released pursuant to the terms of this Agreement.

 

Section 5.08          Negative Covenants of the Collateral Custodian.

 

From the Original Closing Date until the Collection Date:

 

(a)           Required Loan Documents. The Collateral Custodian will not dispose
of any documents constituting the Required Loan Documents in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any Collateral Portfolio
except as contemplated by this Agreement.

 

(b)           No Changes in Collateral Custodian Fees. The Collateral Custodian
will not make any changes to the Collateral Custodian Fees without the prior
written approval of the Administrative Agent and, so long as no Event of Default
has occurred and is continuing, the Borrower.

 

ARTICLE VI.

ADMINISTRATION AND SERVICING OF CONTRACTS

 

Section 6.01          Appointment and Designation of the Servicer.

 

(a)           Initial Servicer. The Borrower, each Lender Agent and the
Administrative Agent hereby appoint BDCA, pursuant to the terms and conditions
of this Agreement, as Servicer, with the authority to manage, service,
administer and exercise rights and remedies, on behalf of the Borrower, in
respect of the Collateral Portfolio. Until the Administrative Agent gives BDCA a
Servicer Termination Notice, BDCA hereby accepts such appointment and agrees to
perform the duties and responsibilities of the Servicer pursuant to the terms
hereof. The Servicer and the Borrower hereby acknowledge that the Administrative
Agent and the Secured Parties are third party beneficiaries of the obligations
undertaken by the Servicer hereunder.

 

 -99- 

 

 

(b)           Servicer Termination Notice. The Borrower, the Servicer, each
Lender Agent and the Administrative Agent hereby agree that, upon the occurrence
of a Servicer Termination Event, the Administrative Agent at the direction of
the Supermajority Lenders, by written notice to the Servicer (with a copy to the
Collateral Agent) (a “Servicer Termination Notice”), may terminate all of the
rights, obligations, power and authority of the Servicer under this Agreement.
On and after the receipt by the Servicer of a Servicer Termination Notice
pursuant to this Section 6.01(b), the Servicer shall continue to perform all
servicing functions under this Agreement until the date specified in the
Servicer Termination Notice or otherwise specified by the Administrative Agent
in writing or, if no such date is specified in such Servicer Termination Notice
or otherwise specified by the Administrative Agent, until a date mutually agreed
upon by the Servicer and the Administrative Agent and shall be entitled to
receive, to the extent of funds available therefor pursuant to Section 2.04, the
Servicing Fees therefor until such date. After such date, the Servicer agrees
that it will terminate its activities as Servicer hereunder in a manner that the
Administrative Agent believes will facilitate the transition of the performance
of such activities to a successor Servicer, and the successor Servicer shall
assume each and all of the Servicer’s obligations to service and administer the
Collateral Portfolio, on the terms and subject to the conditions herein set
forth, and the Servicer shall use its best efforts to assist the successor
Servicer in assuming such obligations.

 

(c)           Appointment of Replacement Servicer. At any time following the
delivery of a Servicer Termination Notice, the Supermajority Lenders may, at its
discretion, (i) appoint Wells Fargo (or an Affiliate thereof) as Servicer under
this Agreement and, in such case, all authority, power, rights and obligations
of the Servicer shall pass to and be vested in Wells Fargo (or an Affiliate
thereof) or (ii) appoint a new Servicer (the “Replacement Servicer”), which
appointment shall take effect upon the Replacement Servicer accepting such
appointment by a written assumption in a form satisfactory to the Administrative
Agent in its sole discretion. In the event that Wells Fargo (or an Affiliate
thereof) or a Replacement Servicer has not accepted its appointment at the time
when the Servicer ceases to act as Servicer, the Administrative Agent shall
petition a court of competent jurisdiction to appoint any established financial
institution, having a net worth of not less than United States $50,000,000 and
whose regular business includes the servicing of Collateral Portfolio, as the
Replacement Servicer hereunder.

 

(d)           Liabilities and Obligations of Replacement Servicer. Upon its
appointment, Wells Fargo (or an Affiliate thereof) or the Replacement Servicer,
as applicable, shall be the successor in all respects to the Servicer with
respect to the servicing functions under this Agreement and shall be subject to
all the responsibilities, duties and liabilities relating thereto placed on the
Servicer by the terms and provisions hereof, and all references in this
Agreement to the Servicer shall be deemed to refer to Wells Fargo (or an
Affiliate thereof) or the Replacement Servicer, as applicable; provided, that
Wells Fargo (or an Affiliate thereof) or Replacement Servicer, as applicable,
shall have (i) no liability with respect to any action performed by the
terminated Servicer prior to the date that Wells Fargo (or an Affiliate thereof)
or Replacement Servicer, as applicable, becomes the successor to the Servicer or
any claim of a third party based on any alleged action or inaction of the
terminated Servicer, (ii) no obligation to perform any advancing obligations, if
any, of the Servicer unless it elects to in its sole discretion, (iii) no
obligation to pay any Taxes required to be paid by the Servicer (provided that
Wells Fargo (or an Affiliate thereof) or Replacement Servicer, as applicable,
shall pay any income Taxes for which it is liable), (iv) no obligation to pay
any of the fees and expenses of any other party to the transactions contemplated
hereby and (v) no liability or obligation with respect to any Servicer
indemnification obligations of any prior Servicer, including the original
Servicer. The indemnification obligations of Wells Fargo (or an Affiliate
thereof) or the Replacement Servicer, as applicable, upon becoming a Replacement
Servicer, are expressly limited to those arising on account of its failure to
act in good faith and with reasonable care under the circumstances. In addition,
Wells Fargo (or an Affiliate thereof) or Replacement Servicer, as applicable,
shall have no liability relating to the representations and warranties of the
Servicer contained in Section 4.03.

 

 -100- 

 

 

(e)           Authority and Power. All authority and power granted to the
Servicer under this Agreement shall automatically cease and terminate upon
termination of this Agreement and shall pass to and be vested in the Borrower
and, without limitation, the Borrower is hereby authorized and empowered to
execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, all documents and other instruments, and to do and accomplish all
other acts or things necessary or appropriate to effect the purposes of such
transfer of servicing rights. The Servicer agrees to cooperate with the Borrower
in effecting the termination of the responsibilities and rights of the Servicer
to conduct servicing of the Collateral Portfolio.

 

(f)           Subcontracts. The Servicer may, with the prior written consent of
the Administrative Agent, subcontract with any other Person for servicing,
administering or collecting the Collateral Portfolio; provided, that (i) the
Servicer shall select any such Person with reasonable care and shall be solely
responsible for the fees and expenses payable to any such Person, (ii) the
Servicer shall not be relieved of, and shall remain liable for, the performance
of the duties and obligations of the Servicer pursuant to the terms hereof
without regard to any subcontracting arrangement and (iii) any such subcontract
shall be terminable upon the occurrence and during the continuance of a Servicer
Termination Event. The Administrative Agent hereby acknowledges that the
Servicer has engaged BDCA Adviser, LLC in accordance with terms of the
Management Agreement, a copy of which has been previously delivered to the
Administrative Agent.

 

(g)           Waiver. The Borrower acknowledges that the Administrative Agent or
any of its Affiliates may act as the Collateral Agent and/or the Servicer, and
the Borrower waives any and all claims against the Administrative Agent, each
Lender Agent or any of their respective Affiliates, the Collateral Agent and the
Servicer (other than claims relating to such party’s gross negligence or willful
misconduct) relating in any way to the custodial or collateral administration
functions having been performed by the Administrative Agent or any of its
Affiliates in accordance with the terms and provisions (including the standard
of care) set forth in the Transaction Documents.

 

Section 6.02          Duties of the Servicer.

 

(a)           Duties. The Servicer shall take or cause to be taken all such
actions as may be necessary or advisable to service, administer and collect on
the Collateral Portfolio from time to time, all in accordance with Applicable
Law and the Servicing Standard. Prior to the occurrence of a Servicer
Termination Event, but subject to the terms of this Agreement (including,
without limitation, Section 6.04), the Servicer has the sole and exclusive
authority to make any and all decisions with respect to the Collateral Portfolio
and take or refrain from taking any and all actions with respect to the
Collateral Portfolio. Without limiting the foregoing (and, in all cases, subject
to Section 6.02(b)), the duties of the Servicer shall include the following:

 

 -101- 

 

 

(i)           supervising the Collateral Portfolio, including communicating with
Obligors, executing amendments, providing consents and waivers, enforcing and
collecting on the Collateral Portfolio and otherwise managing the Collateral
Portfolio on behalf of the Borrower;

 

(ii)           maintaining all necessary managing and servicing records with
respect to the Collateral Portfolio and providing such reports to the
Administrative Agent and each Lender Agent (with a copy to the Collateral Agent
and the Collateral Custodian) in respect of the managing and servicing of the
Collateral Portfolio (including information relating to its performance under
this Agreement) as may be required hereunder or as the Administrative Agent or
any Lender Agent may reasonably request;

 

(iii)         maintaining and implementing administrative and operating
procedures (including, without limitation, an ability to recreate servicing
records evidencing the Collateral Portfolio in the event of the destruction of
the originals thereof) and keeping and maintaining all documents, books, records
and other information reasonably necessary or advisable for the collection of
the Collateral Portfolio;

 

(iv)         within a reasonable period of time following any request,
delivering to the Administrative Agent, each Lender Agent, the Collateral Agent
or the Collateral Custodian, from time to time, such information and servicing
records (including information relating to its performance under this Agreement)
as the Administrative Agent, each Lender Agent, Collateral Custodian or the
Collateral Agent may from time to time reasonably request;

 

(v)          identifying each Loan Asset clearly and unambiguously in its
servicing records to reflect that such Loan Asset is owned by the Borrower and
that the Borrower is Pledging a security interest therein to the Secured Parties
pursuant to this Agreement;

 

(vi)         notifying the Administrative Agent and each Lender Agent of any
material action, suit, proceeding, dispute, offset, deduction, defense or
counterclaim (1) that is or is threatened to be asserted by an Obligor with
respect to any Loan Asset (or portion thereof) of which it has knowledge or has
received notice; or (2) that could reasonably be expected to have a Material
Adverse Effect;

 

(vii)        using its best efforts to maintain the perfected security interest
of the Collateral Agent, for the benefit of the Secured Parties, in the
Collateral Portfolio;

 

(viii)       except to the extent held by the Collateral Custodian in accordance
with Section 12.02(b), maintaining the Loan Asset File with respect to Loan
Assets included as part of the Collateral Portfolio; provided that, so long as
the Servicer is in possession of any Required Loan Documents, the Servicer will
hold such Required Loan Documents in a fireproof safe or fireproof file cabinet;

 

 -102- 

 

 

(ix)          directing the Collateral Agent to make payments pursuant to the
terms of the Servicing Report in accordance with Section 2.04;

 

(x)           directing the sale or substitution of Collateral Portfolio in
accordance with Section 2.07;

 

(xi)          providing assistance to the Borrower with respect to the purchase
and sale of and payment for the Loan Assets;

 

(xii)         instructing the Obligors and the administrative agents on the Loan
Assets to make payments directly into the Collection Account established and
maintained with the Collateral Agent;

 

(xiii)        delivering the Loan Asset Files and the Loan Asset Schedule to the
Collateral Custodian; and

 

(xiv)       complying with such other duties and responsibilities as may be
required of the Servicer by this Agreement.

 

(b)           It is acknowledged and agreed that in circumstances in which a
Person other than the Borrower, the Seller (so long as the Seller is also the
Servicer) or the Servicer acts as lead agent with respect to any Loan Asset, the
Servicer shall perform its servicing duties hereunder only to the extent a
lender under the related loan syndication Loan Agreements has the right to do
so. Notwithstanding anything to the contrary contained herein, it is
acknowledged and agreed that the performance by the Servicer of its duties
hereunder shall be limited insofar as such performance would conflict with or
result in a breach of any of the express terms of the related Loan Agreements;
provided that the Servicer shall (i) provide prompt written notice to the
Administrative Agent upon becoming aware of such conflict or breach, (ii) have
determined that there is no other commercially reasonable performance that it
could render consistent with the express terms of the Loan Agreements which
would result in all or a portion of the managing and servicing duties being
performed in accordance with this Agreement, and (iii) undertake all
commercially reasonable efforts to mitigate the effects of such non-performance
including performing as much of the managing and servicing duties as possible
and performing such other commercially reasonable and/or similar duties
consistent with the terms of the Loan Agreements.

 

(c)           Notwithstanding anything to the contrary contained herein, the
exercise by the Administrative Agent, the Collateral Agent, each Lender Agent
and the Secured Parties of their rights hereunder shall not release the
Servicer, the Seller or the Borrower from any of their duties or
responsibilities with respect to the Collateral Portfolio. The Secured Parties,
the Administrative Agent, each Lender Agent and the Collateral Agent shall not
have any obligation or liability with respect to any Collateral Portfolio, nor
shall any of them be obligated to perform any of the obligations of the Servicer
hereunder.

 

(d)           Any payment by an Obligor in respect of any indebtedness owed by
it to the Seller or the Borrower shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Administrative Agent, be applied as a collection of a payment by such
Obligor (starting with the oldest such outstanding payment due) to the extent of
any amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

 

 -103- 

 

 

(e)           At any time when a Replacement Servicer is appointed pursuant to
Section 6.1(c), the Seller shall, at the Collateral Agent’s, the Collateral
Custodian’s or the Administrative Agent’s request, assemble all of the Loan
Asset Files and make the same available to the Collateral Agent, the Collateral
Custodian or the Administrative Agent at a place selected by the Collateral
Agent, the Collateral Custodian, the Administrative Agent or their designee.

 

(f)           On and after the date that a Replacement Servicer is appointed
pursuant to Section 6.1(c), the existing Servicer shall assist the Replacement
Servicer in assuming each and all of the Servicer’s obligations to service and
administer the Collateral Portfolio in accordance with this Agreement and comply
with reasonable instructions from the Administrative Agent with respect thereto.

 

Section 6.03          Authorization of the Servicer.

 

(a)           Each of the Borrower, the Administrative Agent, each Lender Agent
and each Lender hereby authorizes the Servicer (including any successor thereto)
to take any and all reasonable steps in its name and on its behalf necessary or
desirable in the determination of the Servicer and not inconsistent with the
sale of the Collateral Portfolio by the Seller to the Borrower under the
Purchase and Sale Agreement and, thereafter, the Pledge by the Borrower to the
Collateral Agent on behalf of the Secured Parties hereunder, to collect all
amounts due under any and all Collateral Portfolio, including, without
limitation, endorsing any of their names on checks and other instruments
representing Interest Collections and Principal Collections, executing and
delivering any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Collateral Portfolio and, after the delinquency of any Collateral
Portfolio and to the extent permitted under and in compliance with Applicable
Law, to commence proceedings with respect to enforcing payment thereof, to the
same extent as the Seller could have done if it had continued to own such
Collateral Portfolio. The Seller, the Borrower and the Collateral Agent on
behalf of the Secured Parties shall furnish the Servicer (and any successors
thereto) with any powers of attorney and other documents necessary or
appropriate to enable the Servicer to carry out its managing, servicing and
administrative duties hereunder, and shall cooperate with the Servicer to the
fullest extent in order to ensure the collectability of the Collateral
Portfolio. In no event shall the Servicer be entitled to make the Secured
Parties, the Administrative Agent, the Collateral Agent, any Lender or any
Lender Agent a party to any litigation without such party’s express prior
written consent, or to make the Borrower a party to any litigation (other than
any routine foreclosure or similar collection procedure) without the
Administrative Agent’s and each Lender Agent’s consent.

 

(b)           After the declaration of the Facility Maturity Date, at the
direction of the Administrative Agent, the Servicer shall take such action as
the Administrative Agent may deem necessary or advisable to enforce collection
of the Collateral Portfolio; provided, that the Administrative Agent may, at any
time that an Event of Default has occurred, notify any Obligor with respect to
any Collateral Portfolio of the assignment of such Collateral Portfolio to the
Collateral Agent on behalf of the Secured Parties and direct that payments of
all amounts due or to become due be made directly to the Administrative Agent or
any servicer, collection agent or account designated by the Administrative Agent
and, upon such notification and at the expense of the Borrower, the
Administrative Agent may enforce collection of any such Collateral Portfolio,
and adjust, settle or compromise the amount or payment thereof.

 

 -104- 

 

 

Section 6.04          Collection of Payments; Accounts.

 

(a)           Collection Efforts, Modification of Collateral Portfolio. The
Servicer will use its commercially reasonable efforts and judgment to collect or
cause to be collected, all payments called for under the terms and provisions of
the Loan Assets included in the Collateral Portfolio as and when the same become
due, all in accordance with the Servicing Standard. The Servicer may not waive,
modify or otherwise vary any provision of an item of Collateral Portfolio in a
manner that would impair the collectability of the Collateral Portfolio or in
any manner contrary to the Servicing Standard.

 

(b)           Acceleration. If consistent with the Servicing Standard, the
Servicer shall accelerate or vote to accelerate, as applicable, the maturity of
all or any Scheduled Payments and other amounts due under any Loan Asset after
such Loan Asset becomes defaulted.

 

(c)           Taxes and other Amounts. The Servicer will use its best efforts to
collect all Excluded Collections relating to each Loan Asset to the extent
required to be paid to the Borrower for such application under the applicable
Loan Agreement and remit such amounts to the appropriate Governmental Authority
or insurer as required by the Loan Agreements.

 

(d)           Payments to Collection Account. On or before the applicable
Cut-Off Date, the Servicer shall have instructed any agent, administrative agent
or Obligor to make all payments in respect of the Collateral Portfolio directly
to the Collection Account; provided that the Servicer is not required to so
instruct any Obligor which is solely a guarantor or other surety (or an Obligor
that is not designated as the “lead borrower” or another such similar term)
unless and until the Servicer calls on the related guaranty or secondary
obligation.

 

(e)           Collection Account. Each of the parties hereto hereby agrees that
(i) the Collection Account is intended to be a “securities account” within the
meaning of the UCC and (ii) except as otherwise expressly provided herein and in
the Collection Account Agreement, prior to the delivery of a Notice of Exclusive
Control (as defined in the Collection Account Agreement), the Borrower, the
Servicer and the Collateral Agent (acting at the direction of the Administrative
Agent) shall be entitled to exercise the rights that comprise each Financial
Asset held in the Collection Account which is a securities account; provided
that after the delivery of a Notice of Exclusive Control (as defined in the
Collection Account Agreement), such rights shall be exclusively held by the
Collateral Agent (acting at the direction of the Administrative Agent). Each of
the parties hereto hereby agrees to cause the securities intermediary that holds
any money or other property for the Borrower in the Collection Account that is a
securities account to agree with the parties hereto that (A) the cash and other
property (subject to Section 6.04(f) below with respect to any property other
than investment property, as defined in Section 9-102(a)(49) of the UCC) is to
be treated as a Financial Asset under Article 8 of the UCC and (B) regardless of
any provision in any other agreement, for purposes of the UCC, with respect to
the Collection Account, New York shall be deemed to be the Account Bank’s
jurisdiction (within the meaning of Section 9-304 of the UCC) and the securities
intermediary’s jurisdiction (within the meaning of Section 8-110 of the UCC).
All securities or other property underlying any Financial Assets credited to the
Collection Account in the form of securities or instruments shall be registered
in the name of the Account Bank or if in the name of the Borrower or the
Collateral Agent, Indorsed to the Account Bank, Indorsed in blank, or credited
to another securities account maintained in the name of the Account Bank, and in
no case will any Financial Asset credited to the Collection Account be
registered in the name of the Borrower, payable to the order of the Borrower or
specially Indorsed to the Borrower, except to the extent the foregoing have been
specially Indorsed to the Account Bank or Indorsed in blank.

 

 -105- 

 

 

(f)           Loan Agreements. Notwithstanding any term hereof (or any term of
the UCC that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, none of the Collateral
Agent, the Collateral Custodian nor any securities intermediary shall be under
any duty or obligation in connection with the acquisition by the Borrower, or
the grant by the Borrower to the Collateral Agent, of any Loan Asset in the
nature of a loan or a participation in a loan to examine or evaluate the
sufficiency of the documents or instruments delivered to it by or on behalf of
the Borrower under the related Loan Agreements, or otherwise to examine the Loan
Agreements, in order to determine or compel compliance with any applicable
requirements of or restrictions on transfer (including without limitation any
necessary consents). The Collateral Custodian shall hold any Instrument
delivered to it evidencing any Loan Asset granted to the Collateral Agent
hereunder as custodial agent for the Collateral Agent in accordance with the
terms of this Agreement.

 

(g)           Adjustments. If (i) the Servicer makes a deposit into the
Collection Account in respect of an Interest Collection or Principal Collection
of a Loan Asset and such Interest Collection or Principal Collection was
received by the Servicer in the form of a check that is not honored for any
reason or (ii) the Servicer makes a mistake with respect to the amount of any
Interest Collection or Principal Collection and deposits an amount that is less
than or more than the actual amount of such Interest Collection or Principal
Collection, the Servicer shall appropriately adjust the amount subsequently
deposited into the Collection Account to reflect such dishonored check or
mistake. Any Scheduled Payment in respect of which a dishonored check is
received shall be deemed not to have been paid.

 

Section 6.05          Realization Upon Loan Assets. The Servicer will use
reasonable efforts consistent with the Servicing Standard to foreclose upon or
repossess, as applicable, or otherwise comparably convert the ownership of any
Underlying Collateral relating to a defaulted Loan Asset as to which no
satisfactory arrangements can be made for collection of delinquent payments. The
Servicer will comply with the Servicing Standard and Applicable Law in realizing
upon such Underlying Collateral, and employ practices and procedures including
reasonable efforts consistent with the Servicing Standard to enforce all
obligations of Obligors foreclosing upon, repossessing and causing the sale of
such Underlying Collateral at public or private sale in circumstances other than
those described in the preceding sentence. Without limiting the generality of
the foregoing, unless the Administrative Agent has specifically given
instruction to the contrary, the Servicer may cause the sale of any such
Underlying Collateral to the Servicer or its Affiliates for a purchase price
equal to the then fair value thereof, any such sale to be evidenced by a
certificate of a Responsible Officer of the Servicer delivered to the
Administrative Agent setting forth the Loan Asset, the Underlying Collateral,
the sale price of the Underlying Collateral and certifying that such sale price
is the fair value of such Underlying Collateral. In any case in which any such
Underlying Collateral has suffered damage, the Servicer will not expend funds in
connection with any repair or toward the foreclosure or repossession of such
Underlying Collateral unless it reasonably determines that such repair and/or
foreclosure or repossession will increase the Recoveries by an amount greater
than the amount of such expenses. The Servicer will remit to the Collection
Account the Recoveries received in connection with the sale or disposition of
Underlying Collateral relating to a defaulted Loan Asset.

 

 -106- 

 

 

Section 6.06          Servicing Compensation. As compensation for its activities
hereunder and reimbursement for its expenses, the Servicer shall be entitled to
be paid the Servicing Fees and reimbursed its reasonable out-of-pocket expenses
as provided in Section 2.04.

 

Section 6.07          Payment of Certain Expenses by Servicer. The Servicer will
be required to pay all expenses incurred by it in connection with its activities
under this Agreement, including fees and disbursements of its independent
accountants, Taxes imposed on the Servicer, expenses incurred by the Servicer in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement for the account of
the Borrower. The Servicer will be required to pay all reasonable fees and
expenses owing to any bank or trust company in connection with the maintenance
of the Collection Account. The Servicer may be reimbursed for any reasonable
out-of-pocket expenses incurred hereunder (including out-of-pocket expenses paid
by the Servicer on behalf of the Borrower), subject to the availability of funds
pursuant to Section 2.04; provided, that, to the extent funds are not available
for such reimbursement, the Servicer shall be required to pay such expenses for
its own account and shall not be entitled to any payment therefor other than the
Servicing Fees.

 

Section 6.08          Reports to the Administrative Agent; Account Statements;
Servicing Information.

 

(a)           Notice of Borrowing. On each Advance Date and on each reduction of
Advances Outstanding pursuant to Section 2.18, the Borrower (and the Servicer on
its behalf) will provide a Notice of Borrowing or a Notice of Reduction, as
applicable, and a Borrowing Base Certificate, each updated as of such date, to
the Administrative Agent and each Lender Agent (with a copy to the Collateral
Agent).

 

(b)           Servicing Report; Borrowing Base Certificate. On each Monthly
Reporting Date, the Servicer will provide to the Borrower, each Lender Agent,
the Administrative Agent, the Collateral Agent and any Liquidity Bank, a monthly
statement including (i) a Borrowing Base Certificate calculated as of the
Monthly Reporting Date, (ii) a summary prepared with respect to each Obligor and
with respect to each Loan Asset for such Obligor prepared as of the most recent
Determination Date that will be required to set forth only (A) calculations of
the Net Leverage Ratio, the Net Senior Leverage Ratio and the Interest Coverage
Ratio for each such Loan Asset for the most recently ended Relevant Test Period
for each such Loan Asset and (B) whether or not each such Loan Asset shall have
become subject to an amendment, restatement, supplement, waiver or other
modification and whether such amendment, restatement, supplement, waiver or
other modification is a Material Modification and, (iii) with respect to the
report delivered on a Monthly Reporting Date that is also a Reporting Date, the
amounts to be remitted pursuant to Section 2.04 to the applicable parties (which
shall include any applicable wiring instructions of the parties receiving
payment) (such monthly statement, a “Servicing Report”), with respect to related
calendar month signed by a Responsible Officer of the Servicer and the Borrower
and substantially in the form of Exhibit L.

 

 -107- 

 

 

(c)           Servicer’s Certificate. Together with each Servicing Report, the
Servicer shall submit to the Administrative Agent, each Lender Agent, the
Collateral Agent and any Liquidity Bank a certificate substantially in the form
of Exhibit M (a “Servicer’s Certificate”), signed by a Responsible Officer of
the Servicer, which shall include a certification by such Responsible Officer
that no Event of Default or Unmatured Event of Default has occurred.

 

(d)           Financial Statements. The Servicer will submit to the
Administrative Agent, each Lender Agent, any Liquidity Bank and the Collateral
Agent, (i) within 60 days after the end of each of its first three fiscal
quarters (excluding the fiscal quarter ending on the date specified in clause
(ii)), commencing September 30, 2012, consolidated unaudited financial
statements of the Servicer for the most recent fiscal quarter, and (ii) within
120 days after the end of each fiscal year, commencing with the fiscal year
ended December 31, 2012, consolidated audited financial statements of the
Servicer, audited by a firm of nationally recognized independent public
accountants, as of the end of such fiscal year. Notwithstanding the foregoing,
the requirement to deliver financial statements in this Section 6.08(d) will be
satisfied at any such time as such financial statements are publicly posted on
the official web site of BDCA, appropriately filed with the United States SEC or
upon receipt of such information through e-mail (with confirmation of receipt)
or another delivery method acceptable to the Administrative Agent.

 

(e)           Tax Returns. Upon demand by the Administrative Agent, any Lender
Agent or any Liquidity Bank, the Servicer shall deliver, copies of all federal,
state and local tax returns and reports filed by the Borrower, the Seller and
the Servicer, or in which the Borrower, the Seller or Servicer was included on a
consolidated or combined basis (excluding sales, use and similar Taxes).

 

(f)           Obligor Financial Statements; Valuation Reports; Other Reports.
The Servicer will deliver to the Administrative Agent, the Lender Agents and the
Collateral Agent, with respect to each Obligor, (i) to the extent received by
the Borrower and/or the Servicer pursuant to the Loan Agreement, the complete
financial reporting package with respect to such Obligor and with respect to
each Loan Asset for such Obligor provided to the Borrower and/or the Servicer
either monthly or quarterly, as the case may be, by such Obligor, which delivery
shall be made within 10 Business Days after Servicer’s or Borrower’s receipt
thereof, and (ii) asset and portfolio level monitoring reports prepared by the
Servicer with respect to the Loan Assets, which delivery shall be made within 30
days of the end of each calendar month. The Servicer will promptly deliver to
the Administrative Agent and any Lender Agent, upon reasonable request and to
the extent received by the Borrower and/or the Servicer, all other documents and
information required to be delivered by the Obligors to the Borrower with
respect to any Loan Asset included in the Collateral Portfolio.

 

 -108- 

 

 

(g)           Amendments to Loan Assets. The Servicer will deliver to the
Administrative Agent, the Lender Agents and the Collateral Custodian a copy of
any amendment, restatement, supplement, waiver or other modification to the Loan
Agreement of any Loan Asset (along with any internal documents prepared by the
Servicer and provided to its investment committee in connection with such
amendment, restatement, supplement, waiver or other modification) within 10
Business Days of the effectiveness of such amendment, restatement, supplement,
waiver or other modification.

 

(h)           Website Access to Information. Notwithstanding anything to the
contrary contained herein, information required to be delivered or submitted to
any Secured Party pursuant to Section 5.03(i) and this Article VI shall be
deemed to have been delivered on the date upon which such information is posted
on http://arlcap.virtualpremise.com (or other replacement website to which the
Administrative Agent and Lender Agents have access) or is received through
e-mail (with confirmation of receipt) or another delivery method acceptable to
the Administrative Agent and the Lender Agents.

 

Section 6.09          Annual Statement as to Compliance. The Servicer will
provide to the Administrative Agent, each Lender Agent and the Collateral Agent
within 120 days following the end of each fiscal year of the Servicer,
commencing with the fiscal year ending on December 31, 2012, a fiscal report
signed by a Responsible Officer of the Servicer certifying that (a) a review of
the activities of the Servicer, and the Servicer’s performance pursuant to this
Agreement, for the fiscal period ending on the last day of such fiscal year has
been made under such Person’s supervision and (b) the Servicer has performed or
has caused to be performed in all material respects all of its obligations under
this Agreement throughout such year and no Servicer Termination Event has
occurred.

 

Section 6.10          Annual Independent Public Accountant’s Servicing Reports.
The Servicer will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) to furnish to
the Administrative Agent, each Lender Agent and the Collateral Agent within 120
days following the end of each fiscal year of the Servicer, commencing with the
fiscal year ending on December 31, 2012, a report covering such fiscal year to
the effect that such accountants have applied certain agreed-upon procedures (a
copy of which procedures are attached hereto as Schedule IV, it being understood
that the Servicer and the Administrative Agent will provide an updated Schedule
IV reflecting any further amendments to such Schedule IV prior to the issuance
of the first such agreed-upon procedures report, a copy of which shall replace
the then existing Schedule IV) to certain documents and records relating to the
Collateral Portfolio under any Transaction Document, compared the information
contained in the Servicing Reports and the Servicer’s Certificates delivered
during the period covered by such report with such documents and records and
that no matters came to the attention of such accountants that caused them to
believe that such managing and servicing was not conducted in compliance with
this Article VI, except for such exceptions as such accountants shall believe to
be immaterial and such other exceptions as shall be set forth in such statement.

 

 -109- 

 

 

Section 6.11          The Servicer Not to Resign. The Servicer shall not resign
from the obligations and duties hereby imposed on it except upon the Servicer’s
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
the Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Servicer shall be evidenced as to clause (i) above by an
Opinion of Counsel to such effect delivered to the Administrative Agent and each
Lender Agent. No such resignation shall become effective until a Replacement
Servicer shall have assumed the responsibilities and obligations of the Servicer
in accordance with Section 6.02.

 

ARTICLE VII.

EVENTS OF DEFAULT

 

Section 7.01          Events of Default. If any of the following events (each,
an “Event of Default”) shall occur:

 

(a)           the Borrower or the Seller defaults in making any payment required
to be made under one or more agreements for borrowed money to which it is a
party in an aggregate principal amount in excess of $500,000 (with respect to
the Borrower) or otherwise $2,500,000 and any such failure continues unremedied
for two Business Days or such default is not cured within the applicable cure
period, if any, provided for under such agreement; or

 

(b)           any failure on the part of the Borrower or the Seller duly to
observe or perform in any material respect any other covenants or agreements of
the Borrower or the Seller set forth in this Agreement or the other Transaction
Documents to which the Borrower or the Seller is a party and the same continues
unremedied for a period of 30 days (if such failure can be remedied) after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Borrower or the
Servicer by the Administrative Agent or Collateral Agent and (ii) the date on
which the Borrower or the Servicer acquires knowledge thereof; or

 

(c)           the occurrence of a Bankruptcy Event relating to the Seller or the
Borrower; or

 

(d)           the occurrence of a Servicer Termination Event (other than any
Servicer Termination Event identified in clause (h) thereof) past any applicable
notice or cure period provided in the definition thereof, or (1) the Servicer
fails to deliver any Required Report (excluding any report delivered on each
Monthly Reporting Date detailed in (2) below) and the same continues unremedied
for a period of thirty days or (2) the Servicer fails to deliver any report on a
Monthly Reporting Date and the same continues unremedied for a period of five
Business Days, after the earlier to occur of (i) the date on which written
notice of such failure requiring the same to be remedied shall have been given
to the Borrower or the Servicer by the Administrative Agent or Collateral Agent
and (ii) the date on which the Borrower or the Servicer acquires knowledge
thereof; or

 

(e)           (1) the rendering of one or more final judgments, decrees or
orders by a court or arbitrator of competent jurisdiction for the payment of
money in excess individually or in the aggregate of $500,000 or more against the
Borrower, as applicable, shall not have either (i) discharged or provided for
the discharge of any such judgment, decree or order in accordance with its terms
or (ii) perfected a timely appeal of such judgment, decree or order and caused
the execution of same to be stayed during the pendency of the appeal or (2) the
Borrower shall have made payments of amounts in excess of $500,000, in the
settlement of any litigation, claim or dispute (excluding payments made from
insurance proceeds); or

 

 -110- 

 

 

(f)           the rendering against the Seller of one or more final judgments,
decrees or orders for the payment of money in excess of $5,000,000, individually
or in the aggregate, and the continuance of such judgment, decree or order
unsatisfied and in effect for any period of more than 60 consecutive days
without a stay of execution;

 

(g)           the Borrower shall fail to qualify as a bankruptcy-remote entity
based upon customary criteria such that reputable counsel could no longer render
a substantive nonconsolidation opinion with respect to the Borrower and the
Servicer; or

 

(h)           (1)          any Transaction Document, or any lien or security
interest granted thereunder, shall (except in accordance with its terms), in
whole or in part, terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of the Borrower, the Seller, or the
Servicer,

 

(2)          the Borrower, the Seller or the Servicer or any other party shall,
directly or indirectly, contest in any manner the effectiveness, validity,
binding nature or enforceability of any Transaction Document or any lien or
security interest thereunder, or

 

(3)          any security interest securing any obligation under any Transaction
Document shall, in whole or in part, cease to be a first priority perfected
security interest except as otherwise expressly permitted to be released in
accordance with the applicable Transaction Document; or

 

(i)           the Advances Outstanding on any day exceeds the Borrowing Base and
has not been remedied within three Business Days in accordance with Section
2.06; provided that, during the period of time that such event remains
unremedied, any payments required to be made by the Servicer on a Payment Date
shall be made under Section 2.04(d); or

 

(j)            failure on the part of the Borrower, the Seller or the Servicer
to make any payment or deposit or otherwise perform any covenant, agreement or
obligation with respect to the management and distribution of funds as required
by the terms of any Transaction Document (other than Section 2.06) (including,
without limitation, with respect to bifurcation and remittance of Interest
Collections and Principal Collections, or any other payment or deposit required
to be made by the terms of the Transaction Documents, including, without
limitation, to any Secured Party, Affected Party or Indemnified Party) and such
failure is not cured within three Business Days; or

 

(k)           the Borrower shall become required to register as an “investment
company” within the meaning of the 1940 Act or the arrangements contemplated by
the Transaction Documents shall require registration as an “investment company”
within the meaning of the 1940 Act; or

 

 -111- 

 

 

(l)           the Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Code with regard to any assets of the Borrower or the
Seller and such lien shall not have been released within ten Business Days, or
the Pension Benefit Guaranty Corporation shall file notice of a lien pursuant to
Section 4068 of ERISA with regard to any of the assets of the Borrower or the
Seller and such lien shall not have been released within five Business Days;
provided, that no Event of Default shall result from this clause (l) to the
extent any such liens applicable to the Seller are being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
in accordance with GAAP (if so required); or

 

(m)          any Change of Control shall occur; or

 

(n)           any representation, warranty or certification made by the Borrower
or the Seller in any Transaction Document or in any certificate delivered
pursuant to any Transaction Document shall prove to have been incorrect in any
respect when made, which has a Material Adverse Effect on the Collateral Agent
or any Secured Party and which continues to be unremedied for a period of 30
days after the earlier to occur of (i) the date on which written notice of such
incorrectness requiring the same to be remedied shall have been given to the
Borrower or the Seller by the Administrative Agent or the Collateral Agent
(which shall be given at the direction of the Administrative Agent) and (ii) the
date on which a Responsible Officer of the Borrower or the Seller acquires
knowledge thereof; or

 

(o)           failure to pay, on the Facility Maturity Date, the outstanding
principal of all outstanding Advances, if any, and all Yield and all Fees
accrued and unpaid thereon together with all other Obligations, including, but
not limited to, any Make-Whole Premium; or

 

(p)           an event has occurred which constitutes an Event of Default under
and pursuant to the terms of the Pledge Agreement (past any applicable notice
and/or cure period provided therein); or

 

(q)           without limiting the generality of Section 7.01(j), failure of the
Borrower to pay Yield or the Non-Usage Fee within three Business Days of any
Payment Date or within three Business Days of when otherwise due; or

 

(r)            the Borrower ceases to have a valid, perfected ownership interest
in all of the Collateral Portfolio; or

 

(s)           the Seller fails to transfer to the Borrower the applicable Loan
Assets and the related Portfolio Assets on an Advance Date (provided that the
Lenders shall have funded the related Advance) unless the related Advance is
repaid in full with accrued and unpaid Yield thereon within five Business Days;
or

 

(t)            the Borrower makes any assignment or attempted assignment of its
respective rights or obligations under this Agreement or any other Transaction
Document without satisfying the requirements of Section 11.04(a); or

 

(u)           the Borrower fails to be 100% owned by the Equityholder; or

 

 -112- 

 

 

(v)          (i) failure of the Borrower to maintain at least one Independent
Manager, (ii) the removal of any Independent Manager of the Borrower without
“cause” (as such term is defined in the organizational document of the Borrower)
or without giving prior written notice to the Administrative Agent and the
Lender Agents, each as required in the organizational documents of the Borrower
or (iii) an Independent Manager of the Borrower which is not from a pre-approved
nationally recognized service reasonably acceptable to the Administrative Agent
shall be appointed without the consent of the Required Lenders;

 

then the Administrative Agent, may (or, upon the direction of the Supermajority
Lenders, shall), by notice to the Borrower, declare the Facility Maturity Date
to have occurred and after such declaration of the Facility Maturity Date, the
Borrower, Servicer or Seller, as applicable, shall no longer have any right to
remedy or cure any Event of Default; provided further, that, in the case of any
event described in Section 7.01(c), the Facility Maturity Date shall be deemed
to have occurred automatically upon the occurrence of such event. Upon any such
declaration or automatic occurrence, (i) the Borrower shall cease purchasing
Loan Assets from the Seller under the Purchase and Sale Agreement, (ii) the
Administrative Agent or the Supermajority Lenders may declare the Advances, all
accrued interest thereon and any and all other Obligations (together with each
Variable Funding Note) to be immediately due and payable in full (without
presentment, demand, protest or notice of any kind all of which are hereby
waived by the Borrower), and (iii) all proceeds and distributions in respect of
the Portfolio Assets shall be distributed by the Collateral Agent (at the
direction of the Administrative Agent) as described in Section 2.04(d) (provided
that the Borrower shall in any event remain liable to pay such Advances and all
such amounts and Obligations immediately in accordance with Section 2.04(f)). In
addition, upon any such declaration or upon any such automatic occurrence, the
Collateral Agent, on behalf of the Secured Parties and at the direction of the
Administrative Agent, shall have, in addition to all other rights and remedies
under this Agreement or otherwise, all other rights and remedies provided under
the UCC of the applicable jurisdiction and other Applicable Law, which rights
shall be cumulative. Without limiting any obligation of the Servicer hereunder,
the Borrower confirms and agrees that the Collateral Agent, on behalf of the
Secured Parties and at the direction of the Administrative Agent, (or any
designee thereof, including, without limitation, the Servicer), following an
Event of Default, shall, at its option, have the sole right to enforce the
Borrower’s rights and remedies under each Assigned Document, but without any
obligation on the part of the Administrative Agent, the Lenders, the Lender
Agents or any of their respective Affiliates to perform any of the obligations
of the Borrower under any such Assigned Document. If any Event of Default shall
have occurred, the Yield Rate shall be increased pursuant to the increase set
forth in the definition of “Applicable Spread”, effective as of the date of the
occurrence of such Event of Default, and shall apply after the occurrence of
such Event of Default.

 

Furthermore, any “materiality” qualifier in any covenant, representation or
warranty in any Transaction Document shall be disregarded for the Events of
Default in Section 7.01(b) and (n). For the avoidance of doubt, the
“materiality” qualifier set forth in Section 7.01(b) and (n) shall not be
impacted or negated by this paragraph.

 

 -113- 

 

 

Section 7.02          Additional Remedies of the Administrative Agent.

 

(a)           If, (i) upon the Administrative Agent’s or the Supermajority
Lenders’ declaration that the Advances made to the Borrower hereunder are
immediately due and payable pursuant to Section 7.01 upon the occurrence of an
Event of Default or (ii) on the Facility Maturity Date, the aggregate
outstanding principal amount of the Advances, all accrued and unpaid Fees and
Yield and any other Obligations are not immediately paid in full, then the
Collateral Agent (acting as directed by the Administrative Agent) or the
Administrative Agent, in addition to all other rights specified hereunder, shall
have the right, in its own name and as agent for the Lenders and Lender Agents,
to immediately sell (at the Servicer’s expense) in a commercially reasonable
manner, in a recognized market (if one exists) at such price or prices as the
Administrative Agent may reasonably deem satisfactory, any or all of the
Collateral Portfolio and apply the proceeds thereof to the Obligations; provided
that the Seller, or its Affiliates, may exercise a right of first refusal to
repurchase the Collateral Portfolio, in whole but not in part, prior to such
sale at a purchase price that is not less than the amount of the aggregate
amount of the Obligations, which right of first refusal shall terminate not
later than 5:00 p.m. on the tenth day following the date on which the Facility
Maturity Date is declared to have occurred (or is accelerated automatically as
set forth in Section 7.01).

 

(b)           The parties recognize that it may not be possible to sell all of
the Collateral Portfolio on a particular Business Day, or in a transaction with
the same purchaser, or in the same manner because the market for the assets
constituting the Collateral Portfolio may not be liquid. Accordingly, the
Administrative Agent may elect, in its sole discretion, the time and manner of
liquidating any of the Collateral Portfolio, and nothing contained herein shall
obligate the Administrative Agent to liquidate any of the Collateral Portfolio
on the date the Administrative Agent or the Lender Agents of the Supermajority
Lenders declare the Advances made to the Borrower hereunder to be immediately
due and payable pursuant to Section 7.01 or to liquidate all of the Collateral
Portfolio in the same manner or on the same Business Day.

 

(c)           If the Collateral Agent (acting as directed by the Administrative
Agent) or the Administrative Agent proposes to sell the Collateral Portfolio or
any part thereof in one or more parcels at a public or private sale, at the
request of the Collateral Agent or the Administrative Agent, as applicable, the
Borrower and the Servicer shall make available to (i) the Administrative Agent,
on a timely basis, all information (including any information that the Borrower
and the Servicer is required by law or contract to be kept confidential)
relating to the Collateral Portfolio subject to sale, including, without
limitation, copies of any disclosure documents, contracts, financial statements
of the applicable Obligors, covenant certificates and any other materials
requested by the Administrative Agent, and (ii) each prospective bidder, on a
timely basis, all reasonable information relating to the Collateral Portfolio
subject to sale, including, without limitation, copies of any disclosure
documents, contracts, financial statements of the applicable Obligors, covenant
certificates and any other materials reasonably requested by each such bidder.

 

(d)           Each of the Borrower and the Servicer agrees, to the full extent
that it may lawfully so agree, that neither it nor anyone claiming through or
under it will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption law now or hereafter in force in any
locality where any Collateral Portfolio may be situated in order to prevent,
hinder or delay the enforcement or foreclosure of this Agreement, or the
absolute sale of any of the Collateral Portfolio or any part thereof, or the
final and absolute putting into possession thereof, immediately after such sale,
of the purchasers thereof, and each of the Borrower and the Servicer, for itself
and all who may at any time claim through or under it, hereby waives, to the
full extent that it may be lawful so to do, the benefit of all such laws, and
any and all right to have any of the properties or assets constituting the
Collateral Portfolio marshaled upon any such sale, and agrees that the
Collateral Agent, or the Administrative Agent on its behalf, or any court having
jurisdiction to foreclose the security interests granted in this Agreement may
sell the Collateral Portfolio as an entirety or in such parcels as the
Collateral Agent (acting at the direction of the Administrative Agent) or such
court may determine.

 

 -114- 

 

 

(e)           Any amounts received from any sale or liquidation of the
Collateral Portfolio pursuant to this Section 7.02 in excess of the Obligations
will be applied by the Collateral Agent (as directed by the Administrative
Agent) in accordance with the provisions of Section 2.04(d), or as a court of
competent jurisdiction may otherwise direct.

 

(f)           The Administrative Agent, the Lender Agents and the Lenders shall
have, in addition to all the rights and remedies provided herein and provided by
applicable federal, state, foreign, and local laws (including, without
limitation, the rights and remedies of a secured party under the UCC of any
applicable state, to the extent that the UCC is applicable, and the right to
offset any mutual debt and claim), all rights and remedies available to the
Lenders at law, in equity or under any other agreement between any Lender and
the Borrower.

 

(g)           Except as otherwise expressly provided in this Agreement, no
remedy provided for by this Agreement shall be exclusive of any other remedy,
each and every remedy shall be cumulative and in addition to any other remedy,
and no delay or omission to exercise any right or remedy shall impair any such
right or remedy or shall be deemed to be a waiver of any Event of Default.

 

(h)           Each of the Borrower and the Servicer hereby irrevocably appoints
each of the Collateral Agent and the Administrative Agent its true and lawful
attorney (with full power of substitution) in its name, place and stead and at
is expense, in connection with the enforcement of the rights and remedies
provided for in this Agreement, including without limitation the following
powers: (a) to give any necessary receipts or acquittance for amounts collected
or received hereunder, (b) to make all necessary transfers of the Collateral
Portfolio in connection with any such sale or other disposition made pursuant
hereto, (c) to execute and deliver for value all necessary or appropriate bills
of sale, assignments and other instruments in connection with any such sale or
other disposition, the Borrower and the Servicer hereby ratifying and confirming
all that such attorney (or any substitute) shall lawfully do hereunder and
pursuant hereto, and (d) to sign any agreements, orders or other documents in
connection with or pursuant to any Transaction Document. Nevertheless, if so
requested by the Collateral Agent or the Administrative Agent, the Borrower
shall ratify and confirm any such sale or other disposition by executing and
delivering to the Collateral Agent or the Administrative Agent or all proper
bills of sale, assignments, releases and other instruments as may be designated
in any such request.

 

 -115- 

 

 

ARTICLE VIII.

INDEMNIFICATION

 

Section 8.01          Indemnities by the Borrower.

 

(a)           Without limiting any other rights which the Affected Parties, the
Secured Parties, the Administrative Agent, the Lenders, the Lender Agents, the
Collateral Agent, the Account Bank, the Collateral Custodian or any of their
respective Affiliates may have hereunder or under Applicable Law, the Borrower
hereby agrees to indemnify the Affected Parties, the Secured Parties,
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank, the Collateral Custodian and each of their respective Affiliates,
assigns, officers, directors, employees and agents (each, an “Indemnified Party”
for purposes of this Article VIII) from and against any and all damages, losses,
claims, liabilities and related reasonable costs and expenses, including
reasonable attorneys’ fees, costs and expenses (all of the foregoing being
collectively referred to as “Indemnified Amounts”), awarded against or actually
incurred by such Indemnified Party arising out of or as a result of this
Agreement or in respect of any of the Collateral Portfolio, excluding, however,
Indemnified Amounts to the extent resulting solely from (a) gross negligence,
bad faith or willful misconduct on the part of an Indemnified Party or (b) Loan
Assets which are uncollectible due to the Obligor’s financial inability to pay.
Without limiting the foregoing, the Borrower shall indemnify each Indemnified
Party for Indemnified Amounts relating to or resulting from any of the following
(to the extent not resulting from the conditions set forth in (a) or (b) above):

 

(i)           any Loan Asset treated as or represented by the Borrower to be an
Eligible Loan Asset which is not at the applicable time an Eligible Loan Asset,
or the purchase by any party or origination of any Loan Asset which violates
Applicable Law;

 

(ii)          reliance on any representation or warranty made or deemed made by
the Borrower, the Servicer (if BDCA or one of its Affiliates is the Servicer) or
any of their respective officers under or in connection with this Agreement or
any Transaction Document, which shall have been false or incorrect in any
respect when made or deemed made or delivered;

 

(iii)         the failure by the Borrower or the Servicer (if BDCA or one of its
Affiliates is the Servicer) to comply with any term, provision or covenant
contained in this Agreement or any agreement executed in connection with this
Agreement, or with any Applicable Law with respect to any item of Collateral
Portfolio, or the nonconformity of any item of Collateral Portfolio with any
such Applicable Law;

 

(iv)         the failure to vest and maintain vested in the Collateral Agent,
for the benefit of the Secured Parties, a first priority perfected security
interest in the Collateral Portfolio, free and clear of any Lien other than
Permitted Liens, whether existing at the time of the related Advance or at any
time thereafter;

 

 -116- 

 

 

(v)          on each Business Day prior to the Collection Date, the occurrence
of a Borrowing Base Deficiency and the same continues unremedied for three
Business Days or such longer period of time as contemplated by Section 2.06(a);

 

(vi)        the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Law with respect to any Loan
Assets included in the Collateral Portfolio or the other Portfolio Assets
related thereto, whether at the time of any Advance or at any subsequent time;

 

(vii)       any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) to the payment of any Loan Asset included in the
Collateral Portfolio (including, without limitation, a defense based on such
Loan Asset (or the Loan Agreement evidencing such Loan Asset) not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services related to such Collateral Portfolio or the furnishing
or failure to furnish such merchandise or services;

 

(viii)      any failure of the Borrower or the Servicer (if BDCA or one of its
Affiliates is the Servicer) to perform its duties or obligations in accordance
with the provisions of the Transaction Documents to which it is a party or any
failure by BDCA, the Borrower or any Affiliate thereof to perform its respective
duties under any Collateral Portfolio;

 

(ix)         any inability to obtain any judgment in, or utilize the court or
other adjudication system of, any state in which an Obligor may be located as a
result of the failure of the Borrower or the Seller to qualify to do business or
file any notice or business activity report or any similar report;

 

(x)          any action taken by the Borrower or the Servicer in the enforcement
or collection of the Collateral Portfolio which results in any claim, suit or
action of any kind pertaining to the Collateral Portfolio or which reduces or
impairs the rights of the Administrative Agent, any Lender Agent or any Lender
with respect to any Loan Asset or the value of any such Loan Asset;

 

(xi)         any products liability claim or personal injury or property damage
suit or other similar or related claim or action of whatever sort arising out of
or in connection with the Underlying Collateral or services that are the subject
of any Collateral Portfolio;

 

(xii)        any claim, suit or action of any kind arising out of or in
connection with Environmental Laws relating to the Borrower or the Collateral
Portfolio, including any vicarious liability;

 

(xiii)       the failure by the Borrower to pay when due any Taxes for which the
Borrower is liable, including, without limitation, sales, excise or personal
property Taxes payable in connection with the Collateral Portfolio;

 

 -117- 

 

 

(xiv)      any repayment by the Administrative Agent, the Lender Agents, the
Lenders or a Secured Party of any amount previously distributed in payment of
Advances or payment of Yield or Fees or any other amount due hereunder, in each
case which amount the Administrative Agent, the Lender Agents, the Lenders or a
Secured Party believes in good faith is required to be repaid;

 

(xv)       except in the case of any Excluded Collections or Excluded Amounts,
the commingling by the Borrower or the Servicer of payments and collections
required to be remitted to the Collection Account with other funds;

 

(xvi)      any investigation, litigation or proceeding related to this Agreement
(or the Transaction Documents), or the use of proceeds of Advances or the
Collateral Portfolio, or the administration of the Loan Assets by the Borrower
or the Servicer (to the extent the Servicer is an Affiliate of the Borrower);

 

(xvii)     any failure by the Borrower to give reasonably equivalent value to
Seller in consideration for the transfer by the Seller to the Borrower of any
item of Collateral Portfolio or any attempt by any Person to void or otherwise
avoid any such transfer under any statutory provision or common law or equitable
action, including, without limitation, any provision of the Bankruptcy Code;

 

(xviii)    the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Transaction Documents; and/or

 

(xix)       any failure of the Borrower, the Servicer or any of their respective
agents or representatives to remit to the Collection Account within two Business
Days of receipt, payments and collections with respect to the Collateral
Portfolio remitted to the Borrower, the Servicer or any such agent or
representative (other than such a failure on the part of Wells Fargo or any of
its Affiliates in the capacity of Servicer, if applicable).

 

(b)           Any amounts subject to the indemnification provisions of this
Section 8.01 shall be paid by the Borrower to the Administrative Agent on behalf
of the applicable Indemnified Party on the Payment Date following the
Administrative Agent’s written demand therefor on behalf of the applicable
Indemnified Party (and the Administrative Agent shall pay such amounts to the
applicable Indemnified Party promptly after the receipt by the Administrative
Agent of such amounts). The Administrative Agent, on behalf of any Indemnified
Party making a request for indemnification under this Section 8.01, shall submit
to the Borrower a certificate setting forth in reasonable detail the basis for
and the computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

 

(c)           If for any reason the indemnification provided above in this
Section 8.01 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless in respect of any losses, claims, damages or
liabilities, then the Borrower shall contribute to the amount paid or payable by
such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower or the Servicer, as the case may be, on the other hand but also the
relative fault of such Indemnified Party as well as any other relevant equitable
considerations.

 

 -118- 

 

 

(d)           If the Borrower has made any payments in respect of Indemnified
Amounts to the Administrative Agent on behalf of an Indemnified Party pursuant
to this Section 8.01 and such Indemnified Party thereafter collects any of such
amounts from others, such Indemnified Party will promptly repay such amounts
collected to the Borrower, without interest.

 

(e)           The obligations of the Borrower under this Section 8.01 shall
survive the resignation or removal of the Administrative Agent, the Lenders, the
Lender Agents, the Servicer, the Collateral Agent, the Account Bank or the
Collateral Custodian and the termination of this Agreement.

 

Section 8.02          Indemnities by Servicer.

 

(a)           Without limiting any other rights which any Indemnified Party may
have hereunder or under Applicable Law, the Servicer hereby agrees to indemnify
each Indemnified Party from and against any and all Indemnified Amounts, awarded
against or incurred by any Indemnified Party as a consequence of any of the
following, excluding, however, Indemnified Amounts to the extent resulting from
gross negligence, bad faith or willful misconduct on the part of any Indemnified
Party claiming indemnification hereunder:

 

(i)           the inclusion, in any computations made by it in connection with
any Borrowing Base Certificate or other report prepared by it hereunder, of any
Loan Assets which were not Eligible Loan Assets as of the date of any such
computation;

 

(ii)          reliance on any representation or warranty made or deemed made by
the Servicer or any of its officers under or in connection with this Agreement
or any other Transaction Document, any Servicing Report, Servicer’s Certificate
or any other information or report delivered by or on behalf of the Servicer
pursuant hereto, which shall have been false, incorrect or misleading in any
respect when made or deemed made or delivered;

 

(iii)        the failure by the Servicer to comply with (A) any term, provision
or covenant contained in this Agreement or any other Transaction Document, or
any other agreement executed in connection with this Agreement, or (B) any
Applicable Law applicable to it with respect to any Portfolio Assets;

 

(iv)        any litigation, proceedings or investigation against the Servicer;

 

(v)         any action or inaction by the Servicer that causes the Collateral
Agent, for the benefit of the Secured Parties, not to have a first priority
perfected security interest in the Collateral Portfolio, free and clear of any
Lien other than Permitted Liens, whether existing at the time of the related
Advance or any time thereafter;

 

(vi)        except in the case of any Excluded Collections or Excluded Amounts,
the commingling by the Servicer of payments and collections required to be
remitted to the Collection Account with other funds;

 

 -119- 

 

 

(vii)       any failure of the Servicer or any of its agents or representatives
(including, without limitation, agents, representatives and employees of such
Servicer acting pursuant to authority granted under Section 6.01) to remit to
Collection Account, payments and collections with respect to Loan Assets
remitted to the Servicer or any such agent or representative within two Business
Days of receipt;

 

(viii)      the failure by the Servicer to perform any of its duties or
obligations in accordance with the provisions of this Agreement or any other
Transaction Document or errors or omissions related to such duties;

 

(ix)         failure or delay in assisting a successor Servicer in assuming each
and all of the Servicer’s obligations to service and administer the Collateral
Portfolio, or failure or delay in complying with instructions from the
Administrative Agent with respect thereto (solely to the extent the
Administrative Agent is permitted to give the related instructions under the
terms of the Transaction Documents); and/or

 

(x)          any of the events or facts giving rise to a breach of any of the
Servicer’s representations, warranties, agreements and/or covenants set forth in
Article IV, Article V or Article VI.

 

(b)           Any Indemnified Amounts shall be paid by the Servicer to the
Administrative Agent, for the benefit of the applicable Indemnified Party,
within two Business Days following receipt by the Servicer of the Administrative
Agent’s written demand therefor (and the Administrative Agent shall pay such
amounts to the applicable Indemnified Party promptly after the receipt by the
Administrative Agent of such amounts).

 

(c)           If the Servicer has made any indemnity payments to the
Administrative Agent, on behalf of an Indemnified Party pursuant to this Section
8.02 and such Indemnified Party thereafter collects any of such amounts from
others, such Indemnified Party will promptly repay such amounts collected to the
Servicer, without interest.

 

(d)           The Servicer shall have no liability for making indemnification
hereunder to the extent any such indemnification constitutes recourse for Loan
Assets which are not collected, not paid or uncollectible on account of the
insolvency, bankruptcy or financial inability to pay of the related Obligor.

 

(e)           The obligations of the Servicer under this Section 8.02 shall
survive the resignation or removal of the Administrative Agent, the Lenders, the
Lender Agents, the Collateral Agent, the Account Bank or the Collateral
Custodian and the termination of this Agreement.

 

(f)           Any indemnification pursuant to this Section 8.02 shall not be
payable from the Collateral Portfolio.

 

Each applicable Indemnified Party shall deliver to the Indemnifying Party under
Sections 8.01 and 8.02, within a reasonable time after such Indemnified Party’s
receipt thereof, copies of all notices and documents (including court papers)
received by such Indemnified Party relating to the claim giving rise to the
Indemnified Amounts.

 

 -120- 

 

 

Section 8.03          Legal Proceedings. In the event an Indemnified Party
becomes involved in any action, claim, or legal, governmental or administrative
proceeding (an “Action”) for which it seeks indemnification hereunder, the
Indemnified Party shall promptly notify the other party or parties against whom
it seeks indemnification (the “Indemnifying Party”) in writing of the nature and
particulars of the Action; provided that its failure to do so shall not relieve
the Indemnifying Party of its obligations hereunder except to the extent such
failure has a material adverse effect on the Indemnifying Party. Upon written
notice to the Indemnified Party acknowledging in writing that the
indemnification provided hereunder applies to the Indemnified Party in
connection with the Action (subject to the exclusion in the first sentence of
Section 8.01, the first sentence of Section 8.02 or Section 8.02(d), as
applicable), the Indemnifying Party may assume the defense of the Action at its
expense with counsel reasonably acceptable to the Indemnified Party. The
Indemnified Party shall have the right to retain separate counsel in connection
with the Action, and the Indemnifying Party shall not be liable for the
reasonable attorneys’ fees and expenses of the Indemnified Party after the
Indemnifying Party has done so; provided that if the Indemnified Party
determines in good faith that there may be a conflict between the positions of
the Indemnified Party and the Indemnifying Party in connection with the Action,
or that the Indemnifying Party is not conducting the defense of the Action in a
manner reasonably protective of the interests of the Indemnified Party, the
reasonable attorneys’ fees and expenses of the Indemnified Party shall be paid
by the Indemnifying Party; provided, further, that the Indemnifying Party shall
not, in connection with any one Action or separate but substantially similar or
related Actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the fees or expenses of more than
one separate firm of attorneys (and any required local counsel) for such
Indemnified Party, which firm (and local counsel, if any) shall be designated in
writing to the Indemnifying Party by the Indemnified Party. If the Indemnifying
Party elects to assume the defense of the Action, it shall have full control
over the conduct of such defense; provided that the Indemnifying Party and its
counsel shall, as reasonably requested by the Indemnified Party or its counsel,
consult with and keep them informed with respect to the conduct of such defense.
The Indemnifying Party shall not settle an Action without the prior written
approval of the Indemnified Party unless such settlement provides for the full
and unconditional release of the Indemnified Party from all liability in
connection with the Action. The Indemnified Party shall reasonably cooperate
with the Indemnifying Party in connection with the defense of the Action.

 

Section 8.04          After-Tax Basis. Indemnification under Sections 8.01 and
8.02 shall be in an amount necessary to make the Indemnified Party whole after
taking into account any Tax consequences to the Indemnified Party of the receipt
of the indemnity provided hereunder, including the effect of such Tax or refund
on the amount of Tax measured by net income or profits that is or was payable by
the Indemnified Party.

 

 -121- 

 

 

ARTICLE IX.

THE ADMINISTRATIVE AGENT and Lender agents

 

Section 9.01          The Administrative Agent.

 

(a)           Appointment. Each Lender Agent and each Secured Party hereby
appoints and authorizes the Administrative Agent as its agent hereunder and
hereby further authorizes the Administrative Agent to appoint additional agents
to act on its behalf and for the benefit of each Lender Agent and each Secured
Party. Each Lender Agent and each Secured Party further authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Transaction Documents as are
delegated to the Administrative Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Transaction Document, the Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or Lender Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Transaction Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

(b)           Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Transaction Document by or through
agents, employees or attorneys in fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects with reasonable care.

 

(c)           Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement or any of the other Transaction
Documents, except for its or their own gross negligence or willful misconduct.
Each Lender, Lender Agent and each Secured Party hereby waives any and all
claims against the Administrative Agent or any of its Affiliates for any action
taken or omitted to be taken by the Administrative Agent or any of its
Affiliates under or in connection with this Agreement or any of the other
Transaction Documents, except for its or their own gross negligence or willful
misconduct. Without limiting the foregoing, the Administrative Agent: (i) may
consult with legal counsel (including counsel for the Borrower or the Seller),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (ii) makes
no warranty or representation and shall not be responsible for any statements,
warranties or representations made in or in connection with this Agreement;
(iii) shall not have any duty to ascertain or to inquire as to the performance
or observance of any of the terms, covenants or conditions of this Agreement or
any of the other Transaction Documents on the part of the Borrower, the Seller,
or the Servicer or to inspect the property (including the books and records) of
the Borrower, the Seller, or the Servicer; (iv) shall not be responsible for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any of the other Transaction Documents or any other
instrument or document furnished pursuant hereto or thereto; and (v) shall incur
no liability under or in respect of this Agreement or any of the other
Transaction Documents by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by email or
facsimile) believed by it to be genuine and signed or sent by the proper party
or parties.

 

 -122- 

 

 

(d)           Actions by Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Transaction Document unless it shall first receive such advice or
concurrence of the Lender Agents as it deems appropriate and, if it so requests,
it shall first be indemnified to its satisfaction by the Lenders and Lender
Agents against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Transaction Document in accordance with a
request or consent of the Lender Agents; provided, that, notwithstanding
anything to the contrary herein, the Administrative Agent shall not be required
to take any action hereunder if the taking of such action, in the reasonable
determination of the Administrative Agent, shall be in violation of any
Applicable Law or contrary to any provision of this Agreement or shall expose
the Administrative Agent to liability hereunder or otherwise. In the event the
Administrative Agent requests the consent of a Lender Agent pursuant to the
foregoing provisions and the Administrative Agent does not receive a consent
(either positive or negative) from such Person within ten Business Days of such
Person’s receipt of such request, then such Lender or Lender Agent shall be
deemed to have declined to consent to the relevant action.

 

(e)           Notice of Event of Default, Unmatured Event of Default or Servicer
Termination Event. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default, Unmatured Event of
Default or Servicer Termination Event unless the Administrative Agent has
received written notice from a Lender, Lender Agent, the Borrower or the
Servicer referring to this Agreement, describing such Event of Default,
Unmatured Event of Default or Servicer Termination Event and stating that such
notice is a “Notice of Event of Default,” “Notice of Unmatured Event of Default”
or “Notice of Servicer Termination Event,” as applicable. The Agent shall
(subject to Section 9.01(c)) take such action with respect to such Event of
Default, Unmatured Event of Default or Servicer Termination Event as may be
requested by the Lender Agents acting jointly or as the Administrative Agent
shall deem advisable or in the best interest of the Lender Agents.

 

(f)           Credit Decision with Respect to the Administrative Agent. Each
Lender Agent and each Secured Party acknowledges that none of the Administrative
Agent or any of its Affiliates has made any representation or warranty to it,
and that no act by the Administrative Agent hereinafter taken, including any
consent to and acceptance of any assignment or review of the affairs of the
Borrower, the Servicer, the Seller or any of their respective Affiliates or
review or approval of any of the Collateral Portfolio, shall be deemed to
constitute any representation or warranty by any of the Administrative Agent or
its Affiliates to any Lender Agent as to any matter, including whether the
Administrative Agent has disclosed material information in its possession. Each
Lender Agent and each Secured Party acknowledges that it has, independently and
without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Affiliates, and based upon such documents and information as it has
deemed appropriate, made its own evaluation and decision to enter into this
Agreement and the other Transaction Documents to which it is a party. Each
Lender Agent and each Secured Party also acknowledges that it will,
independently and without reliance upon the Administrative Agent, or any of the
Administrative Agent’s Affiliates, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own decisions in
taking or not taking action under this Agreement and the other Transaction
Documents to which it is a party. Each Lender Agent and each Secured Party
hereby agrees that the Administrative Agent shall not have any duty or
responsibility to provide any Lender Agent with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower, the Servicer, the Seller or their
respective Affiliates which may come into the possession of the Administrative
Agent or any of its Affiliates.

 

 -123- 

 

 

(g)           Indemnification of the Administrative Agent. Each Lender Agent
agrees to indemnify the Administrative Agent (to the extent not reimbursed by
the Borrower or the Servicer), ratably in accordance with the Pro Rata Share of
its related Lender, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any of the other Transaction Documents, or any
action taken or omitted by the Administrative Agent hereunder or thereunder;
provided that the Lender Agents shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct; provided, further, that no action taken in
accordance with the directions of the Lender Agents shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Article
IX. Without limitation of the foregoing, each Lender Agent agrees to reimburse
the Administrative Agent, ratably in accordance with the Pro Rata Share of its
related Lender, promptly upon demand for any reasonable out-of-pocket expenses
(including reasonable attorneys’ fees, costs and expenses) incurred by the
Administrative Agent in connection with the administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and the other Transaction Documents, to the extent that such
expenses are incurred in the interests of or otherwise in respect of the Lender
Agents or Lenders hereunder and/or thereunder and to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower or the
Servicer.

 

(h)           Successor Administrative Agent. The Administrative Agent may
resign at any time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five days’ written
notice thereof to each Lender Agent and the Borrower and may be removed at any
time with cause by the Lender Agents and the Borrower acting jointly. Upon any
such resignation or removal, the Lender Agents acting jointly (so long as no
Event of Default has occurred and is continuing, with the consent of the
Borrower) shall appoint a successor Administrative Agent. Each Lender Agent
agrees that it shall not unreasonably withhold or delay its approval of the
appointment of a successor Administrative Agent. If no such successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation or the removal of the retiring Administrative Agent, then
the retiring Administrative Agent may, on behalf of the Secured Parties, appoint
a successor Administrative Agent which successor Administrative Agent shall be
either (i) a commercial bank organized under the laws of the United States or of
any state thereof and have a combined capital and surplus of at least
$50,000,000 or (ii) an Affiliate of such a bank. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement.

 

 -124- 

 

 

After any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article IX shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

 

(i)            Payments by the Administrative Agent. Unless specifically
allocated to a specific Lender Agent pursuant to the terms of this Agreement,
all amounts received by the Administrative Agent on behalf of the Lender Agents
shall be paid by the Administrative Agent to the Lender Agents in accordance
with their related Lender’s respective Pro Rata Shares in the applicable
Advances Outstanding, or if there are no Advances Outstanding in accordance with
their related Lender’s most recent Commitments, on the Business Day received by
the Administrative Agent, unless such amounts are received after 12:00 noon on
such Business Day, in which case the Administrative Agent shall use its
reasonable efforts to pay such amounts to each Lender Agent on such Business
Day, but, in any event, shall pay such amounts to such Lender Agent not later
than the following Business Day.

 

Section 9.02          The Lender Agents.

 

(a)           Authorization and Action. Each Lender, respectively, hereby
designates and appoints its applicable Lender Agent to act as its agent
hereunder and under each other Transaction Document, and authorizes such Lender
Agent to take such actions as agent on its behalf and to exercise such powers as
are delegated to such Lender Agent by the terms of this Agreement and the other
Transaction Documents, together with such powers as are reasonably incidental
thereto. No Lender Agent shall have any duties or responsibilities, except those
expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with its related Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
such Lender Agent shall be read into this Agreement or any other Transaction
Document or otherwise exist for such Lender Agent. In performing its functions
and duties hereunder and under the other Transaction Documents, each Lender
Agent shall act solely as agent for its related Lender and does not assume nor
shall be deemed to have assumed any obligation or relationship of trust or
agency with or for the Borrower or the Servicer or any of the Borrower’s or the
Servicer’s successors or assigns. No Lender Agent shall be required to take any
action that exposes such Lender Agent to personal liability or that is contrary
to this Agreement, any other Transaction Document or Applicable Law. The
appointment and authority of each Lender Agent hereunder shall terminate upon
the indefeasible payment in full of all Obligations. Each Lender Agent hereby
authorizes the Administrative Agent to file any UCC financing statement deemed
necessary by the Administrative Agent on behalf of such Lender Agent (the terms
of which shall be binding on such Lender Agent).

 

(b)           Delegation of Duties. Each Lender Agent may execute any of its
duties under this Agreement and each other Transaction Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. No Lender Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

 -125- 

 

 

(c)           Exculpatory Provisions. Neither any Lender Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to its related Lender for any recitals, statements, representations or
warranties made by the Borrower or the Servicer contained in Article IV, any
other Transaction Document or any certificate, report, statement or other
document referred to or provided for in, or received under or in connection
with, this Agreement or any other Transaction Document, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement, any other Transaction Document or any other document furnished in
connection herewith or therewith, or for any failure of the Borrower or the
Servicer to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in this Agreement, or for the
perfection, priority, condition, value or sufficiency of any collateral pledged
in connection herewith. No Lender Agent shall be under any obligation to its
related Lender to ascertain or to inquire as to the observance or performance of
any of the agreements or covenants contained in, or conditions of, this
Agreement or any other Transaction Document, or to inspect the properties, books
or records of the Borrower or the Servicer. No Lender Agent shall be deemed to
have knowledge of any Event of Default or Unmatured Event of Default unless such
Lender Agent has received notice from the Borrower or its related Lender.

 

(d)           Reliance by Lender Agent. Each Lender Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Borrower),
independent accountants and other experts selected by such Lender Agent. Each
Lender Agent shall in all cases be fully justified in failing or refusing to
take any action under this Agreement or any other Transaction Document unless it
shall first receive such advice or concurrence of its related Lender as it deems
appropriate and it shall first be indemnified to its satisfaction by its related
Lender; provided that, unless and until such Lender Agent shall have received
such advice, such Lender Agent may take or refrain from taking any action, as
the Lender Agent shall deem advisable and in the best interests of its related
Lender. Each Lender Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of its related Lender, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon its related Lender.

 

(e)           Non-Reliance on Lender Agent. Each Lender expressly acknowledges
that neither its related Lender Agent, nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by such Lender Agent hereafter taken,
including, without limitation, any review of the affairs of the Borrower or the
Servicer, shall be deemed to constitute any representation or warranty by such
Lender Agent. Each Lender represents and warrants to its related Lender Agent
that it has and will, independently and without reliance upon its related Lender
Agent, and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Borrower and made its own decision to enter into this Agreement, the other
Transaction Documents and all other documents related hereto or thereto.

 

 -126- 

 

 

(f)           Lender Agents are in their Respective Individual Capacities. Each
Lender Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Borrower or any Affiliate of
the Borrower as though such Lender Agent were not a Lender Agent hereunder. With
respect to Advances pursuant to this Agreement, each Lender Agent shall have the
same rights and powers under this Agreement in its individual capacity as any
Lender and may exercise the same as though it were not a Lender Agent, and the
terms “Lender,” and “Lenders,” shall include the Lender Agent in its individual
capacity.

 

(g)           Successor Lender Agent. Each Lender Agent may, upon five days’
notice to the Borrower and its related Lender, and such Lender Agent will, upon
the direction of its related Lender resign as the Lender Agent for such Lender.
If any Lender Agent shall resign, then its related Lender during such five day
period shall appoint a successor agent. If for any reason no successor agent is
appointed by such Lender during such five day period, then effective upon the
termination of such five day period, and the Borrower shall make all payments in
respect of the Obligations due to such Lender directly to such Lender, and for
all purposes shall deal directly with such Lender. After any retiring Lender
Agent’s resignation hereunder as a Lender Agent, the provisions of Articles VIII
and IX shall inure to its benefit with respect to any actions taken or omitted
to be taken by it while it was a Lender Agent under this Agreement.

 

ARTICLE X.

Collateral Agent

 

Section 10.01          Designation of Collateral Agent.

 

(a)           Initial Collateral Agent. Each of the Borrower, the Lender Agents
and the Administrative Agent hereby designate and appoint the Collateral Agent
to act as its agent for the purposes of perfection of a security interest in the
Collateral Portfolio and hereby authorizes the Collateral Agent to take such
actions on its behalf and on behalf of each of the Secured Parties and to
exercise such powers and perform such duties as are expressly granted to the
Collateral Agent by this Agreement. The Collateral Agent hereby accepts such
agency appointment to act as Collateral Agent pursuant to the terms of this
Agreement, until its resignation or removal as Collateral Agent pursuant to the
terms hereof.

 

(b)           Successor Collateral Agent. Upon the Collateral Agent’s receipt of
a Collateral Agent Termination Notice from the Administrative Agent of the
designation of a successor Collateral Agent pursuant to the provisions of
Section 10.05, the Collateral Agent agrees that it will terminate its activities
as Collateral Agent hereunder.

 

(c)           Secured Party. The Administrative Agent, the Lender Agents and the
Lenders hereby appoint U.S. Bank, in its capacity as Collateral Agent hereunder,
as their agent for the purposes of perfection of a security interest in the
Collateral Portfolio. U.S. Bank, in its capacity as Collateral Agent hereunder,
hereby accepts such appointment and agrees to perform the duties set forth in
Section 10.02(b).

 

 -127- 

 

 

Section 10.02          Duties of Collateral Agent.

 

(a)           Appointment. The Borrower, the Lender Agents and the
Administrative Agent each hereby appoints U.S. Bank to act as Collateral Agent,
for the benefit of the Secured Parties. The Collateral Agent hereby accepts such
appointment and agrees to perform the duties and obligations with respect
thereto set forth herein.

 

(b)           Duties. On or before the initial Advance Date, and until its
removal pursuant to Section 10.05, the Collateral Agent shall perform, on behalf
of the Secured Parties, the following duties and obligations:

 

(i)           The Collateral Agent shall calculate amounts to be remitted
pursuant to Section 2.04 to the applicable parties and notify the Servicer and
the Administrative Agent in the event of any discrepancy between the Collateral
Agent’s calculations and the Servicing Report (such dispute to be resolved in
accordance with Section 2.05);

 

(ii)          The Collateral Agent shall make payments pursuant to the terms of
the Servicing Report or as otherwise directed in accordance with Sections 2.04
or 2.05 (the “Payment Duties”).

 

(iii)          The Collateral Agent shall provide to the Servicer a copy of all
written notices and communications identified as being sent to it in connection
with the Loan Assets and the other Collateral Portfolio held hereunder which it
receives from the related Obligor, participating bank and/or agent bank. In no
instance shall the Collateral Agent be under any duty or obligation to take any
action on behalf of the Servicer in respect of the exercise of any voting or
consent rights, or similar actions, unless it receives specific written
instructions from the Servicer, prior to the occurrence of an Event of Default
or the Administrative Agent, after the occurrence of Event of Default, in which
event the Collateral Agent shall vote, consent or take such other action in
accordance with such instructions.

 

(c)           (i)           The Administrative Agent, each Lender Agent and each
Secured Party further authorizes the Collateral Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
other Transaction Documents as are expressly delegated to the Collateral Agent
by the terms hereof and thereof, together with such powers as are reasonably
incidental thereto. In furtherance, and without limiting the generality of the
foregoing, each Secured Party hereby appoints the Collateral Agent (acting at
the direction of the Administrative Agent) as its agent to execute and deliver
all further instruments and documents, and take all further action that the
Administrative Agent deems necessary or desirable in order to perfect, protect
or more fully evidence the security interests granted by the Borrower hereunder,
or to enable any of them to exercise or enforce any of their respective rights
hereunder, including, without limitation, the execution by the Collateral Agent
as secured party/assignee of such financing or continuation statements, or
amendments thereto or assignments thereof, relative to all or any of the Loan
Assets now existing or hereafter arising, and such other instruments or notices,
as may be necessary or appropriate for the purposes stated hereinabove. Nothing
in this Section 10.02(c) shall be deemed to relieve the Borrower or the Servicer
of their respective obligations to protect the interest of the Collateral Agent
(for the benefit of the Secured Parties) in the Collateral Portfolio, including
to file financing and continuation statements in respect of the Collateral
Portfolio in accordance with Section 5.01(t).

 

 -128- 

 

 

(ii)           The Administrative Agent may direct the Collateral Agent to take
any such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral Agent
shall not be required to take any action hereunder at the request of the
Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Agent, (A) shall be in
violation of any Applicable Law or contrary to any provisions of this Agreement
or (B) shall expose the Collateral Agent to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto). In the event the Collateral Agent requests the consent of
the Administrative Agent and the Collateral Agent does not receive a consent
(either positive or negative) from the Administrative Agent within 10 Business
Days of its receipt of such request, then the Administrative Agent shall be
deemed to have declined to consent to the relevant action.

 

(iii)         Except as expressly provided herein, the Collateral Agent shall
not be under any duty or obligation to take any affirmative action to exercise
or enforce any power, right or remedy available to it under this Agreement (x)
unless and until (and to the extent) expressly so directed by the Administrative
Agent or (y) prior to the Facility Maturity Date (and upon such occurrence, the
Collateral Agent shall act in accordance with the written instructions of the
Administrative Agent pursuant to clause (x)). The Collateral Agent shall not be
liable for any action taken, suffered or omitted by it in accordance with the
request or direction of any Secured Party, to the extent that this Agreement
provides such Secured Party the right to so direct the Collateral Agent, or the
Administrative Agent. The Collateral Agent shall not be deemed to have notice or
knowledge of any matter hereunder, including an Event of Default, unless a
Responsible Officer of the Collateral Agent has knowledge of such matter or
written notice thereof is received by the Collateral Agent.

 

(d)           If, in performing its duties under this Agreement, the Collateral
Agent is required to decide between alternative courses of action, the
Collateral Agent may request written instructions from the Administrative Agent
as to the course of action desired by it. If the Collateral Agent does not
receive such instructions within two Business Days after it has requested them,
the Collateral Agent may, but shall be under no duty to, take or refrain from
taking any such courses of action. The Collateral Agent shall act in accordance
with instructions received after such two Business Day period except to the
extent it has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions. The Collateral Agent shall be entitled to
rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.

 

 -129- 

 

 

(e)           Concurrently herewith, the Administrative Agent directs the
Collateral Agent and the Collateral Agent is authorized to enter into the Pledge
Agreement and Collection Account Agreement. For the avoidance of doubt, all of
the Collateral Agent’s rights, protections and immunities provided herein shall
apply to the Collateral Agent for any actions taken or omitted to be taken under
the Pledge Agreement and Collection Account Agreement in such capacity.

 

Section 10.03          Merger or Consolidation.

 

Any Person (i) into which the Collateral Agent may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Collateral
Agent shall be a party or (iii) that may succeed to the properties and assets of
the Collateral Agent substantially as a whole, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Collateral Agent hereunder, shall be the successor to the Collateral
Agent under this Agreement without further act of any of the parties to this
Agreement.

 

Section 10.04          Collateral Agent Compensation.

 

As compensation for its Collateral Agent activities hereunder, the Collateral
Agent shall be entitled to the Collateral Agent Fees and Collateral Agent
Expenses from the Borrower, payable to the extent of funds available therefor
pursuant to the provisions of Section 2.04. The Collateral Agent’s entitlement
to receive the Collateral Agent Fees shall cease on the earlier to occur of: (i)
its removal as Collateral Agent pursuant to Section 10.05 or (ii) the
termination of this Agreement.

 

Section 10.05          Collateral Agent Removal.

 

The Collateral Agent may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Agent (the
“Collateral Agent Termination Notice”); provided, notwithstanding its receipt of
a Collateral Agent Termination Notice, the Collateral Agent shall continue to
act in such capacity until a successor Collateral Agent has been appointed by
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing and the Borrower has agreed to act as Collateral Agent hereunder;
provided that the Collateral Agent shall continue to receive the amounts payable
in accordance with Section 10.04 while so serving as the Collateral Agent prior
to a successor Collateral Agent being appointed.

 

Section 10.06          Limitation on Liability.

 

(a)           The Collateral Agent may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties.
The Collateral Agent may rely conclusively on and shall be fully protected in
acting upon (a) the written instructions of any designated officer of the
Administrative Agent or (b) the verbal instructions of the Administrative Agent.

 

 -130- 

 

 

(b)           The Collateral Agent may consult counsel satisfactory to it and
the advice or opinion of such counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with the advice or opinion of such
counsel.

 

(c)           The Collateral Agent shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties.

 

(d)           The Collateral Agent makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Agent shall not be obligated to take any legal action
hereunder that might in its judgment involve any expense or liability unless it
has been furnished with an indemnity reasonably satisfactory to it.

 

(e)           The Collateral Agent shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Agent. Notwithstanding any provision to the contrary
elsewhere in the Transaction Documents, the Collateral Agent shall not have any
fiduciary relationship with any party hereto or any Secured Party in its
capacity as such, and no implied covenants, functions, obligations or
responsibilities shall be read into this Agreement, the other Transaction
Documents or otherwise exist against the Collateral Agent. Without limiting the
generality of the foregoing, it is hereby expressly agreed and stipulated by the
other parties hereto that the Collateral Agent shall not be required to exercise
any discretion hereunder and shall have no investment or management
responsibility.

 

(f)           The Collateral Agent shall not be required to expend or risk its
own funds in the performance of its duties hereunder.

 

(g)           It is expressly agreed and acknowledged that the Collateral Agent
is not guaranteeing performance of or assuming any liability for the obligations
of the other parties hereto or any parties to the Collateral Portfolio.

 

(h)           Subject in all cases to the last sentence of Section 2.05, in case
any reasonable question arises as to its duties hereunder, the Collateral Agent
may, prior to the occurrence of an Event of Default or the Facility Maturity
Date, request instructions from the Servicer and may, after the occurrence of an
Event of Default or the Facility Maturity Date, request instructions from the
Administrative Agent, and shall be entitled at all times to refrain from taking
any action unless it has received instructions from the Servicer or the
Administrative Agent, as applicable. The Collateral Agent shall in all events
have no liability, risk or cost for any action taken pursuant to and in
compliance with the instruction of the Administrative Agent. In no event shall
the Collateral Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Collateral Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.

 

 -131- 

 

 

(i)           The Collateral Agent shall not be liable for the acts or omissions
of the Collateral Custodian under this Agreement and shall not be required to
monitor the performance of the Collateral Custodian. Notwithstanding anything
herein to the contrary, the Collateral Agent shall have no duty to perform any
of the duties of the Collateral Custodian under this Agreement. In the event the
Collateral Custodian is also the Collateral Agent, the Collateral Custodian is
entitled to all of the rights, protections and benefits of the Collateral Agent.

 

Section 10.07          Collateral Agent Resignation.

 

The Collateral Agent may resign at any time by giving not less than 90 days
written notice thereof to the Administrative Agent and with the consent of the
Administrative Agent, which consent shall not be unreasonably withheld. Upon
receiving such notice of resignation, the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower shall, within a
reasonable amount of time of receiving such notice, appoint a successor
collateral agent or collateral agents by written instrument, in duplicate,
executed by the Administrative Agent, one copy of which shall be delivered to
the Collateral Agent so resigning and one copy to the successor collateral agent
or collateral agents, together with a copy to the Borrower, Servicer and
Collateral Custodian. If no successor collateral agent shall have been appointed
and an instrument of acceptance by a successor Collateral Agent shall not have
been delivered to the Collateral Agent within 45 days after the giving of such
notice of resignation, the resigning Collateral Agent may petition any court of
competent jurisdiction for the appointment of a successor Collateral Agent.
Notwithstanding anything herein to the contrary, the Collateral Agent may not
resign prior to a successor Collateral Agent being appointed.

 

ARTICLE XI.

MISCELLANEOUS

 

Section 11.01          Amendments and Waivers.

 

(a)           (i) No amendment or modification of any provision of this
Agreement shall be effective without the written agreement of the Borrower, the
Servicer, the Required Lenders, the Administrative Agent and, solely if such
amendment or modification would adversely affect the rights and obligations of
the Collateral Agent, the Account Bank or the Collateral Custodian, the written
agreement of the Collateral Agent, the Account Bank or the Collateral Custodian,
as applicable and (ii) no termination or waiver of any provision of this
Agreement or consent to any departure therefrom by the Borrower or the Servicer
shall be effective without the written concurrence of the Administrative Agent
and the Required Lenders. Any waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

 -132- 

 

 

(b)           Notwithstanding the provisions of Section 11.01(a), the written
consent of all of the Lenders shall be required for any amendment, modification
or waiver (i) reducing any outstanding Advances, or the Yield thereon, (ii)
postponing any date for any payment of any Advance, or the Yield thereon, (iii)
modifying the provisions of Section 2.04, (iv) modifying the provisions of
Section 2.22, (v) modifying the provisions of this Section 11.01, (vi) extending
the Stated Maturity Date or clause (i) of the definition of “Reinvestment
Period,” (vii) modifying the definition of “Applicable Percentage,” “Borrowing
Base,” “Events of Default,” “Required Lender,” “Servicer Termination Event” or
“Supermajority Lenders” or (viii) releasing all or substantially all of the
Collateral Portfolio.

 

Section 11.02          Notices, Etc. All notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication and communication by e-mail) and faxed, e-mailed
or delivered, to each party hereto, at its address set forth under its name on
the signature pages hereto or at such other address as shall be designated by
such party in a written notice to the other parties hereto. Notices and other
communications sent to an e-mail address or fax number shall be deemed received
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
or other written acknowledgement), provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor. Notices
and communications sent by other means shall be effective when received.

 

Section 11.03          No Waiver; Remedies. No failure on the part of the
Administrative Agent, the Collateral Agent, any Lender or any Lender Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 11.04          Binding Effect; Assignability; Multiple Lenders.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Servicer, the Administrative Agent, each Lender, the Lender
Agents, the Collateral Agent, the Account Bank, the Collateral Custodian and
their respective successors and permitted assigns. Prior to the occurrence of an
Event of Default, unless the Borrower shall otherwise consent (which consent
shall not be unreasonably withheld or delayed), a Lender and its respective
successors and permitted assigns may only assign, grant a security interest
(except as set forth below) or sell a participation in, its rights and
obligations hereunder to an Affiliate who is not a Prohibited Transferee or to
another Lender. After an Event of Default has occurred, a Lender may assign its
rights and obligations hereunder to any Person. Any Conduit Lender shall not
need prior consent to at any time assign, or grant a security interest or sell a
participation interest in, any Advance (or portion thereof) to a Liquidity Bank
that is a Lender, Lender Agent or an Affiliate thereof or any commercial paper
conduit sponsored by a Liquidity Bank that is a Lender, Lender Agent or an
Affiliate thereof. Any such assignee shall execute and deliver to the Servicer,
the Borrower and the Administrative Agent a fully-executed Transferee Letter
substantially in the form of Exhibit O hereto (a “Transferee Letter”) and a
fully-executed Joinder Supplement. The parties to any such assignment, grant or
sale of a participation interest shall execute and deliver to the related Lender
Agent for its acceptance and recording in its books and records, such agreement
or document as may be satisfactory to such parties and the applicable Lender
Agent. None of the Borrower, the Seller or the Servicer may assign, or permit
any Lien to exist upon, any of its rights or obligations hereunder or under any
Transaction Document or any interest herein or in any Transaction Document
without the prior written consent of each Lender Agent and the Administrative
Agent, which consent may be withheld by any Lender Agent or the Administrative
Agent in the exercise of its sole and absolute discretion. Notwithstanding any
provision in this Agreement to the contrary, no Lender may assign its rights or
obligations hereunder to the Borrower, the Servicer or any affiliate thereof.

 

 -133- 

 

 

(b)           Notwithstanding any other provision of this Section 11.04, any
Lender may at any time pledge or grant a security interest in all or any portion
of its rights (including, without limitation, rights to payment of principal and
interest) under this Agreement to secure obligations of such Lender to a Federal
Reserve Bank, without notice to or consent of the Borrower or the Administrative
Agent; provided that no such pledge or grant of a security interest shall
release such Lender from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Lender as a party hereto.

 

(c)           Each Affected Party and each Indemnified Party shall be an express
third party beneficiary of this Agreement.

 

Section 11.05          Term of This Agreement. This Agreement, including,
without limitation, the Borrower’s representations and covenants set forth in
Articles IV and V and the Servicer’s representations, covenants and duties set
forth in Articles IV, V and VI, shall remain in full force and effect until the
Collection Date; provided that the rights and remedies with respect to any
breach of any representation and warranty made or deemed made by the Borrower or
the Servicer pursuant to Articles III and IV and the indemnification and payment
provisions of Articles VIII, IX and XI and the provisions of Sections 2.10,
2.11, 11.07, 11.08 and 11.09 shall be continuing and shall survive any
termination of this Agreement.

 

Section 11.06          GOVERNING LAW; JURY WAIVER. THIS AGREEMENT SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES
HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.

 

 -134- 

 

 

Section 11.07          Costs, Expenses and Taxes.

 

(a)           In addition to the rights of indemnification granted to the
Collateral Agent, the Account Bank, the Administrative Agent, the Lenders, the
Lender Agents, the Collateral Custodian and their respective Affiliates under
Sections 8.01 and 8.02 hereof, each of the Borrower, the Servicer and the Seller
agrees to pay on demand all out-of-pocket costs and expenses of the
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank and the Collateral Custodian incurred in connection with the
preparation, execution, delivery, administration (including periodic auditing),
syndication, renewal, amendment or modification of, any waiver or consent issued
in connection with, this Agreement, the Transaction Documents and the other
documents to be delivered hereunder or in connection herewith, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent, the Lenders, the Lender Agents, the Collateral
Agent, the Account Bank and the Collateral Custodian with respect thereto and
with respect to advising the Administrative Agent, the Lenders, the Lender
Agents, the Collateral Agent, the Account Bank and the Collateral Custodian as
to their respective rights and remedies under this Agreement and the other
documents to be delivered hereunder or in connection herewith, and all
out-of-pocket costs and expenses, if any (including reasonable attorneys’ fees,
costs and expenses), incurred by the Administrative Agent, the Lenders, the
Lender Agents, the Collateral Agent, the Account Bank or the Collateral
Custodian in connection with the enforcement or potential enforcement of this
Agreement or any Transaction Document by such Person and the other documents to
be delivered hereunder or in connection herewith.

 

(b)           The Borrower, the Servicer and the Seller shall pay on demand any
and all stamp, sales, excise and other Taxes and fees payable or determined to
be payable to any Governmental Authority in connection with the execution,
delivery, filing and recording of this Agreement, the other Transaction
Documents or any other document providing liquidity support, credit enhancement
or other similar support to the Lenders in connection with this Agreement or the
funding or maintenance of Advances hereunder.

 

(c)           The Servicer shall pay on demand all other out-of-pocket costs,
expenses and Taxes (excluding Taxes imposed on or measured by net income)
incurred by the Administrative Agent, the Lenders, the Lender Agents, the
Collateral Agent, the Collateral Custodian and the Account Bank, including,
without limitation, all costs and expenses incurred by the Administrative Agent,
the Lender Agents and the Lenders in connection with periodic audits of the
Borrower’s, the Seller’s or the Servicer’s books and records; provided, prior to
the occurrence of an Event of Default, the Servicer shall be required to bear
the expense of no more than two such reviews within any 12-month period and any
additional reviews shall be at the expense of the Administrative Agent and each
Lender Agent.

 

Section 11.08          No Proceedings.

 

(a)           Each of the parties hereto (other than the Administrative Agent
with the consent of the Lender Agents) agree that it will not institute against,
or join any other Person in instituting against, the Borrower any proceedings of
the type referred to in the definition of Bankruptcy Event so long as there
shall not have elapsed one year and one day (or such longer preference period as
shall then be in effect) since the Collection Date.

 

 -135- 

 

 

(b)           Each of the parties hereto (other than any Conduit Lender) hereby
agrees that it will not institute against, or join any other Person in
instituting against, any Conduit Lender, the Administrative Agent, or any
Liquidity Banks any Bankruptcy Proceeding so long as any commercial paper issued
by such Conduit Lender shall be outstanding and there shall not have elapsed one
year and one day (or such longer preference period as shall then be in effect)
since the last day on which any such commercial paper shall have been
outstanding.

 

Section 11.09          Recourse Against Certain Parties.

 

(a)           No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Lenders, the Lender Agents or any
Secured Party as contained in this Agreement or any other agreement, instrument
or document entered into by the Administrative Agent, the Lenders, the Lender
Agents or any Secured Party pursuant hereto or in connection herewith shall be
had against any administrator of the Administrative Agent, the Lenders, the
Lender Agents or any Secured Party or any incorporator, affiliate, stockholder,
officer, employee or director of the Administrative Agent, the Lenders, the
Lender Agents or any Secured Party or of any such administrator, as such, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that the
agreements of each party hereto contained in this Agreement and all of the other
agreements, instruments and documents entered into by the Administrative Agent,
the Lenders, the Lender Agents or any Secured Party pursuant hereto or in
connection herewith are, in each case, solely the corporate obligations of such
party (and nothing in this Section 11.09 shall be construed to diminish in any
way such corporate obligations of such party), and that no personal liability
whatsoever shall attach to or be incurred by any administrator of the
Administrative Agent, the Lenders, the Lender Agents or any Secured Party or any
incorporator, stockholder, affiliate, officer, employee or director of the
Administrative Agent or of any such administrator, as such, or any of them,
under or by reason of any of the obligations, covenants or agreements of the
Administrative Agent, the Lenders, the Lender Agents or any Secured Party
contained in this Agreement or in any other such instruments, documents or
agreements, or are implied therefrom, and that any and all personal liability of
every such administrator of the Administrative Agent, the Lenders, the Lender
Agents or any Secured Party and each incorporator, stockholder, affiliate,
officer, employee or director of the Administrative Agent, the Lenders, the
Lender Agents or any Secured Party or of any such administrator, or any of them,
for breaches by the Administrative Agent, the Lenders, the Lender Agents or any
Secured Party of any such obligations, covenants or agreements, which liability
may arise either at common law or in equity, by statute or constitution, or
otherwise, is hereby expressly waived as a condition of and in consideration for
the execution of this Agreement.

 

(b)           Notwithstanding any contrary provision set forth herein, no claim
may be made by the Borrower, the Seller or the Servicer or any other Person
against the Administrative Agent, the Lenders, the Lender Agents or any Secured
Party or their respective Affiliates, directors, officers, employees, attorneys
or agents for any special, indirect, consequential or punitive damages in
respect to any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and the Borrower,
the Seller and the Servicer each hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected.

 

 -136- 

 

 

(c)           No obligation or liability to any Obligor under any of the Loan
Assets is intended to be assumed by the Administrative Agent, the Lenders, the
Lender Agents or any Secured Party under or as a result of this Agreement and
the transactions contemplated hereby.

 

(d)           Notwithstanding anything in this Agreement to the contrary, no
Conduit Lender shall have any obligation to pay any amount required to be paid
by it hereunder in excess of any amount available to such Conduit Lender after
paying or making provision for the payment of its Commercial Paper Notes. All
payment obligations of each Conduit Lender hereunder are contingent on the
availability of funds in excess of the amounts necessary to pay its Commercial
Paper Notes; and each of the other parties hereto agrees that it will not have a
claim under Section 101(5) of the Bankruptcy Code if and to the extent that any
such payment obligation owed to it by a Conduit Lender exceeds the amount
available to such Conduit Lender to pay such amount after paying or making
provision for the payment of its Commercial Paper Notes.

 

(e)           The provisions of this Section 11.09 shall survive the termination
of this Agreement.

 

Section 11.10          Execution in Counterparts; Severability; Integration.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Agreement by e-mail in portable document format (.pdf) or facsimile
shall be effective as delivery of a manually executed counterpart of this
Agreement. In the event that any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement and any agreements or letters
(including fee letters) executed in connection herewith contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than any fee letter delivered by the
Servicer to the Administrative Agent and the Lender Agents.

 

Section 11.11          Consent to Jurisdiction; Service of Process.

 

(a)           Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Transaction
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

 -137- 

 

 

(b)           Each of the Borrower and the Servicer agrees that service of
process may be effected by mailing a copy thereof by registered or certified
mail, postage prepaid, to the Borrower or the Servicer, as applicable, at its
address specified in Section 11.02 or at such other address as the
Administrative Agent shall have been notified in accordance herewith. Nothing in
this Section 11.11 shall affect the right of the Lenders, the Lender Agents or
the Administrative Agent to serve legal process in any other manner permitted by
law.

 

Section 11.12          Characterization of Conveyances Pursuant to the Purchase
and Sale Agreement.

 

(a)           It is the express intent of the parties hereto that the conveyance
of the Eligible Loan Assets by the Seller to the Borrower as contemplated by the
Purchase and Sale Agreement be, and be treated for all purposes (other than
consolidated accounting purposes and subject to the tax characterization of the
Borrower and the Advances described in Sections 5.01(aa) and 5.02(k)) as, a sale
by the Seller of such Eligible Loan Assets. It is, further, not the intention of
the parties that such conveyance be deemed a pledge of the Eligible Loan Assets
by the Seller to the Borrower to secure a debt or other obligation of the
Seller. However, in the event that, notwithstanding the intent of the parties,
the Eligible Loan Assets are held to continue to be property of the Seller, then
the parties hereto agree that: (i) the Purchase and Sale Agreement shall also be
deemed to be a security agreement under Applicable Law; (ii) as set forth in the
Purchase and Sale Agreement, the transfer of the Eligible Loan Assets provided
for in the Purchase and Sale Agreement shall be deemed to be a grant by the
Seller to the Borrower of a first priority security interest (subject only to
Permitted Liens) in all of the Seller’s right, title and interest in and to the
Eligible Loan Assets and all amounts payable to the holders of the Eligible Loan
Assets in accordance with the terms thereof and all proceeds of the conversion,
voluntary or involuntary, of the foregoing into cash, instruments, securities or
other property, including, without limitation, all amounts from time to time
held or invested in the Collection Account, whether in the form of cash,
instruments, securities or other property; (iii) the possession by the Borrower
(or the Collateral Custodian on its behalf) of Loan Assets and such other items
of property as constitute instruments, money, negotiable documents or chattel
paper shall be, subject to clause (iv), for purposes of perfecting the security
interest pursuant to the UCC; and (iv) acknowledgements from Persons holding
such property shall be deemed acknowledgements from custodians, bailees or
agents (as applicable) of the Borrower for the purpose of perfecting such
security interest under Applicable Law. The parties further agree that any
assignment of the interest of the Borrower pursuant to any provision hereof
shall also be deemed to be an assignment of any security interest created
pursuant to the terms of the Purchase and Sale Agreement. The Borrower shall, to
the extent consistent with this Agreement and the other Transaction Documents,
take such actions as may be necessary to ensure that, if the Purchase and Sale
Agreement was deemed to create a security interest in the Eligible Loan Assets,
such security interest would be deemed to be a perfected security interest of
first priority (subject only to Permitted Liens) under Applicable Law and will
be maintained as such throughout the term of this Agreement.

 

 -138- 

 

 

(b)           It is the intention of each of the parties hereto that the
Eligible Loan Assets conveyed by the Seller to the Borrower pursuant to the
Purchase and Sale Agreement shall constitute assets owned by the Borrower and
shall not be part of the Seller’s estate in the event of the filing of a
bankruptcy petition by or against the Seller under any bankruptcy or similar
law.

 

(c)           The Borrower agrees to treat, and shall cause the Seller to treat,
for all purposes (other than consolidated accounting purposes and subject to the
tax characterization of the Borrower and the Advances described in Sections
5.01(aa) and 5.02(k)), the transactions effected by the Purchase and Sale
Agreement as sales of assets to the Borrower. The Borrower and the Servicer each
hereby agree to cause the Seller to reflect in the Seller’s financial records
and to include a note in the publicly filed annual and quarterly financial
statements of BDCA indicating that: (i) assets related to transactions
(including transactions pursuant to the Transaction Documents) that do not meet
SFAS 140 requirements for accounting sale treatment are reflected in the
consolidated balance sheet of BDCA, as finance receivables pledged and
non-recourse, secured borrowings and (ii) those assets are owned by a special
purpose entity that is consolidated in the financial statements of BDCA, and the
creditors of that special purpose entity have received ownership and/or security
interests in such assets and such assets are not intended to be available to the
creditors of sellers (or any affiliate of the sellers) of such assets to that
special purpose entity.

 

Section 11.13          Confidentiality.

 

(a)           Each of the Administrative Agent, the Lenders, the Lender Agents,
the Servicer, the Collateral Agent, the Borrower, the Account Bank, the Seller
and the Collateral Custodian shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Agreement and all
information with respect to the other parties, including all information
regarding the business of the Borrower and the Servicer hereto and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
each such party and its officers and employees may (i) disclose such information
to its external accountants, investigators, auditors, attorneys or other agents,
including any valuation firm engaged by such party in connection with any due
diligence or comparable activities with respect to the transactions and Loan
Assets contemplated herein and the agents of such Persons (“Excepted Persons”);
provided that each Excepted Person shall, as a condition to any such disclosure,
agree for the benefit of the Administrative Agent, the Lenders, the Lender
Agents, the Servicer, the Collateral Agent, the Borrower, the Account Bank, the
Seller and the Collateral Custodian that such information shall be used solely
in connection with such Excepted Person’s evaluation of, or relationship with,
the Borrower and its affiliates, (ii) disclose the existence of the Agreement,
but not the financial terms thereof, (iii) disclose such information as is
required by Applicable Law and (iv) disclose the Agreement and such information
in any suit, action, proceeding or investigation (whether in law or in equity or
pursuant to arbitration) involving any of the Transaction Documents for the
purpose of defending itself, reducing its liability, or protecting or exercising
any of its claims, rights, remedies, or interests under or in connection with
any of the Transaction Documents. Notwithstanding the foregoing provisions of
this Section 11.13(a), the Servicer may, subject to Applicable Law and the terms
of any Loan Agreements, make available copies of the documents in the Servicing
Files and such other documents it holds in its capacity as Servicer pursuant to
the terms of this Agreement, to any of its creditors. It is understood that the
financial terms that may not be disclosed except in compliance with this Section
11.13(a) include, without limitation, all fees and other pricing terms, and all
Events of Default, Servicer Termination Events, and priority of payment
provisions.

 

 -139- 

 

 

(b)           Anything herein to the contrary notwithstanding, the Borrower and
the Servicer each hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the Administrative Agent, the Lenders, the Lender
Agents, the Account Bank, the Collateral Agent or the Collateral Custodian by
each other, (ii) by the Administrative Agent, the Lenders, the Lender Agents,
the Account Bank, the Collateral Agent and the Collateral Custodian to any
prospective or actual assignee or participant of any of them provided such
Person agrees to hold such information confidential, or (iii) by the
Administrative Agent, the Lenders, the Lender Agents, the Account Bank, the
Collateral Agent and the Collateral Custodian to any commercial paper dealer or
provider of a surety, guaranty or credit or liquidity enhancement to any Lender
or any Person providing financing to, or holding equity interests in, any
Conduit Lender, as applicable, and to any officers, directors, employees,
outside accountants and attorneys of any of the foregoing, provided each such
Person is informed of the confidential nature of such information. In addition,
the Lenders, the Lender Agents, the Administrative Agent, the Collateral Agent,
the Account Bank and the Collateral Custodian may disclose any such nonpublic
information as required pursuant to any Applicable Law or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).

 

(c)           Notwithstanding anything herein to the contrary, the foregoing
shall not be construed to prohibit (i) disclosure of any and all information
that is or becomes publicly known; (ii) disclosure of any and all information
(A) if required to do so by any Applicable Law, (B) to any government agency or
regulatory body having or claiming authority to regulate or oversee any respects
of the Lenders’, the Lender Agents’, the Administrative Agent’s, the Collateral
Agent’s, the Account Bank’s or the Collateral Custodian’s business or that of
their affiliates, (C) pursuant to any subpoena, civil investigative demand or
similar demand or request of any court, regulatory authority, arbitrator or
arbitration to which the Administrative Agent, any Lender, any Lender Agent, the
Collateral Agent, the Collateral Custodian or the Account Bank or an officer,
director, employer, shareholder or affiliate of any of the foregoing is a party,
(D) in any preliminary or final offering circular, registration statement or
contract or other document approved in advance by the Borrower, the Servicer or
the Seller, or (E) to any affiliate, independent or internal auditor, agent,
employee or attorney of the Collateral Agent or the Collateral Custodian having
a need to know the same, provided that the disclosing party advises such
recipient of the confidential nature of the information being disclosed; or
(iii) any other disclosure authorized by the Borrower, Servicer or the Seller.

 

Section 11.14          Non-Confidentiality of Tax Treatment.

 

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure. “Tax treatment” and “tax structure” shall have the same
meaning as such terms have for purposes of Treasury Regulation Section 1.6011-4;
provided that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the
transaction as well as other information, the provisions of this Section 11.14
shall only apply to such portions of the document or similar item that relate to
the tax treatment or tax structure of the transactions contemplated hereby.

 

 -140- 

 

 

Section 11.15          Waiver of Set Off.

 

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against the
Administrative Agent, the Lenders, the Lender Agents or their respective assets.

 

Section 11.16          Headings and Exhibits.

 

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

Section 11.17          Ratable Payments.

 

If any Lender, whether by setoff or otherwise, shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of Advances owing to it (other than pursuant to Breakage
Fees, Section 2.10 or 2.11) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, that, if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.

 

Section 11.18          Failure of Borrower or Servicer to Perform Certain
Obligations.

 

If the Borrower or the Servicer, as applicable, fails to perform any of its
agreements or obligations under Section 5.01(t), 5.02(r) or 5.03(e), the
Administrative Agent may (but shall not be required to) itself perform, or cause
performance of, such agreement or obligation, and the expenses of the
Administrative Agent incurred in connection therewith shall be payable by the
Borrower or the Servicer (on behalf of the Borrower), as applicable, upon the
Administrative Agent’s demand therefor.

 

 -141- 

 

 

Section 11.19          Power of Attorney. The Borrower irrevocably authorizes
the Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower (i) to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral Portfolio and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral Portfolio as a financing statement in such
offices as the Administrative Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
interests of the Secured Parties in the Collateral Portfolio. This appointment
is coupled with an interest and is irrevocable.

 

Section 11.20          Delivery of Termination Statements, Releases, etc. Upon
payment in full of all of the Obligations (other than unmatured contingent
indemnification obligations) and the termination of this Agreement, the
Administrative Agent and the Collateral Agent shall deliver to the Borrower
termination statements, reconveyances, releases and other documents necessary or
appropriate to evidence the termination of the Pledge and other Liens securing
the Obligations, all at the expense of the Borrower.

 

ARTICLE XII.

COLLATERAL CUSTODIAN

 

Section 12.01          Designation of Collateral Custodian.

 

(a)           Initial Collateral Custodian. The role of Collateral Custodian
with respect to the Required Loan Documents shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 12.01. Each of the Borrower, the Lender Agents and the
Administrative Agent hereby designate and appoint the Collateral Custodian to
act as its agent and hereby authorizes the Collateral Custodian to take such
actions on its behalf and to exercise such powers and perform such duties as are
expressly granted to the Collateral Custodian by this Agreement. The Collateral
Custodian hereby accepts such agency appointment to act as Collateral Custodian
pursuant to the terms of this Agreement, until its resignation or removal as
Collateral Custodian pursuant to the terms hereof.

 

(b)           Successor Collateral Custodian. Upon the Collateral Custodian’s
receipt of a Collateral Custodian Termination Notice from the Administrative
Agent of the designation of a successor Collateral Custodian pursuant to the
provisions of Section 12.05, the Collateral Custodian agrees that it will
terminate its activities as Collateral Custodian hereunder.

 

Section 12.02          Duties of Collateral Custodian.

 

(a)           Appointment. The Borrower, the Lender Agents and the
Administrative Agent each hereby appoints U.S. Bank to act as Collateral
Custodian, for the benefit of the Secured Parties. The Collateral Custodian
hereby accepts such appointment and agrees to perform the duties and obligations
with respect thereto set forth herein.

 

(b)           Duties. From the Original Closing Date until its removal pursuant
to Section 12.05, the Collateral Custodian shall perform, on behalf of the
Secured Parties, the following duties and obligations:

 

 -142- 

 

 

(i)           The Collateral Custodian shall take and retain custody of the
Required Loan Documents delivered by the Borrower pursuant to Sections 3.02(a)
and 3.04(b) in accordance with the terms and conditions of this Agreement, all
for the benefit of the Secured Parties. Within five Business Days of its receipt
of any Required Loan Documents, the related Loan Asset Schedule and a hard copy
of the Loan Asset Checklist, the Collateral Custodian shall review the Required
Loan Documents to confirm that (A) such Required Loan Documents have been
executed (either an original or a copy, as indicated on the Loan Asset
Checklist) and have no mutilated pages, (B) filed stamped copies of the UCC and
other filings (required by the Required Loan Documents) are included, (C) if
listed on the Loan Asset Checklist, a copy of an Insurance Policy with respect
to any real or personal property constituting the Underlying Collateral is
included and (D) the related original balance (based on a comparison to the note
or assignment agreement, as applicable), Loan Asset number and Obligor name, as
applicable, with respect to such Loan Asset is referenced on the related Loan
Asset Schedule (such items (A) through (D) collectively, the “Review Criteria”).
In order to facilitate the foregoing review by the Collateral Custodian, in
connection with each delivery of Required Loan Documents hereunder to the
Collateral Custodian, the Servicer shall provide to the Collateral Custodian a
hard copy (which may be preceded by an electronic copy, as applicable) of the
related Loan Asset Checklist which contains the Loan Asset information with
respect to the Required Loan Documents being delivered, identification number
and the name of the Obligor with respect to such Loan Asset. Notwithstanding
anything herein to the contrary, the Collateral Custodian’s obligation to review
the Required Loan Documents shall be limited to reviewing such Required Loan
Documents based on the information provided on the Loan Asset Checklist. If, at
the conclusion of such review, the Collateral Custodian shall determine that (i)
the original balance of the Loan Asset with respect to which it has received
Required Loan Documents is less than as set forth on the Loan Asset Schedule,
the Collateral Custodian shall notify the Administrative Agent and the Servicer
of such discrepancy within one Business Day, or (ii) any Review Criteria is not
satisfied, the Collateral Custodian shall within one Business Day notify the
Servicer of such determination and provide the Servicer with a list of the
non-complying Loan Assets and the applicable Review Criteria that they fail to
satisfy. The Servicer shall have five Business Days after notice or knowledge
thereof to correct any non-compliance with any Review Criteria. In addition, if
requested in writing (in the form of Exhibit N) by the Servicer and approved by
the Administrative Agent within 10 Business Days of the Collateral Custodian’s
delivery of such report, the Collateral Custodian shall return any Loan Asset
which fails to satisfy a Review Criteria to the Borrower. Other than the
foregoing, the Collateral Custodian shall not have any responsibility for
reviewing any Required Loan Documents.

 

(ii)          In taking and retaining custody of the Required Loan Documents,
the Collateral Custodian shall be deemed to be acting as the agent of the
Secured Parties; provided that the Collateral Custodian makes no representations
as to the existence, perfection or priority of any Lien on the Required Loan
Documents or the instruments therein; and provided, further, that, the
Collateral Custodian’s duties shall be limited to those expressly contemplated
herein.

 

 -143- 

 

 

(iii)        All Required Loan Documents shall be kept in fire resistant vaults,
rooms or cabinets at the locations specified on the address of the Collateral
Custodian on the signature pages attached hereto, or at such other office as
shall be specified to the Administrative Agent and the Servicer by the
Collateral Custodian in a written notice delivered at least 30 days prior to
such change. All Required Loan Documents shall be placed together with an
appropriate identifying label and maintained in such a manner so as to permit
retrieval and access. The Collateral Custodian shall segregate the Required Loan
Documents on its inventory system and will not commingle the physical Required
Loan Documents with any other files of the Collateral Custodian other than
those, if any, relating to BDCA and its Affiliates and subsidiaries; provided,
however, the Collateral Custodian shall segregate any commingled files upon
written request of the Administrative Agent and the Borrower.

 

(iv)        On the 12th calendar day of every month (or if such day is not a
Business Day, the next succeeding Business Day), the Collateral Custodian shall
provide a written report to the Administrative Agent and the Servicer (in a form
mutually agreeable to the Administrative Agent and the Collateral Custodian)
identifying each Loan Asset for which it holds Required Loan Documents and the
applicable Review Criteria that any Loan Asset fails to satisfy.

 

(v)          Notwithstanding any provision to the contrary elsewhere in the
Transaction Documents, the Collateral Custodian shall not have any fiduciary
relationship with any party hereto or any Secured Party in its capacity as such,
and no implied covenants, functions, obligations or responsibilities shall be
read into this Agreement, the other Transaction Documents or otherwise exist
against the Collateral Custodian. Without limiting the generality of the
foregoing, it is hereby expressly agreed and stipulated by the other parties
hereto that the Collateral Custodian shall not be required to exercise any
discretion hereunder and shall have no investment or management responsibility.

 

(c)           (i)           The Collateral Custodian agrees to cooperate with
the Administrative Agent and the Collateral Agent and deliver any Required Loan
Documents to the Collateral Agent or Administrative Agent (pursuant to a written
request in the form of Exhibit N), as applicable, as requested in order to take
any action that the Administrative Agent deems necessary or desirable in order
to perfect, protect or more fully evidence the security interests granted by the
Borrower hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder, including any rights arising with respect to
Article VII. In the event the Collateral Custodian receives instructions from
the Collateral Agent, the Servicer or the Borrower which conflict with any
instructions received by the Administrative Agent, the Collateral Custodian
shall rely on and follow the instructions given by the Administrative Agent.

 

(ii)          The Administrative Agent may direct the Collateral Custodian to
take any such incidental action hereunder. With respect to other actions which
are incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral
Custodian shall not be required to take any action hereunder at the request of
the Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Custodian, (A) shall
be in violation of any Applicable Law or contrary to any provisions of this
Agreement or (B) shall expose the Collateral Custodian to liability hereunder or
otherwise (unless it has received indemnity which it reasonably deems to be
satisfactory with respect thereto). In the event the Collateral Custodian
requests the consent of the Administrative Agent and the Collateral Custodian
does not receive a consent (either positive or negative) from the Administrative
Agent within 10 Business Days of its receipt of such request, then the
Administrative Agent shall be deemed to have declined to consent to the relevant
action.

 

 -144- 

 

 

(iii)        The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Administrative Agent. The
Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including an Event of Default, unless a Responsible Officer of
the Collateral Custodian has knowledge of such matter or written notice thereof
is received by the Collateral Custodian.

 

Section 12.03          Merger or Consolidation.

 

Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.

 

Section 12.04          Collateral Custodian Compensation.

 

As compensation for its Collateral Custodian activities hereunder, the
Collateral Custodian shall be entitled to the Collateral Custodian Fees and
Collateral Custodian Expenses from the Borrower, payable pursuant to the extent
of funds available therefor pursuant to the provisions of Section 2.04. The
Collateral Custodian’s entitlement to receive the Collateral Custodian Fees
shall cease on the earlier to occur of: (i) its removal as Collateral Custodian
pursuant to Section 12.05, (ii) its resignation as Collateral Custodian pursuant
to Section 12.07 or (iii) the termination of this Agreement.

 

Section 12.05          Collateral Custodian Removal.

 

The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Custodian (the
“Collateral Custodian Termination Notice”); provided, notwithstanding its
receipt of a Collateral Custodian Termination Notice, the Collateral Custodian
shall continue to act in such capacity and shall continue to receive
compensation of the amounts set forth in Section 12.04 above until a successor
Collateral Custodian has been appointed and has agreed to act as Collateral
Custodian hereunder.

 

 -145- 

 

 

Section 12.06          Limitation on Liability.

 

(a)           The Collateral Custodian may conclusively rely on and shall be
fully protected in acting upon any certificate, instrument, opinion, notice,
letter, telegram or other document delivered to it and that in good faith it
reasonably believes to be genuine and that has been signed by the proper party
or parties. The Collateral Custodian may rely conclusively on and shall be fully
protected in acting upon (i) the written instructions of any designated officer
of the Administrative Agent or (ii) the verbal instructions of the
Administrative Agent.

 

(b)           The Collateral Custodian may consult counsel satisfactory to it
and the advice or opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in accordance with the advice or opinion of
such counsel.

 

(c)           The Collateral Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties as related to this
Agreement.

 

(d)           The Collateral Custodian makes no warranty or representation and
shall have no responsibility (except as expressly set forth in this Agreement)
as to the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Custodian shall not be obligated to take any legal
action hereunder that might in its judgment involve any expense or liability
unless it has been furnished with an indemnity reasonably satisfactory to it.

 

(e)           The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Custodian.

 

(f)           The Collateral Custodian shall not be required to expend or risk
its own funds in the performance of its duties hereunder.

 

(g)           It is expressly agreed and acknowledged that the Collateral
Custodian is not guaranteeing performance of or assuming any liability for the
obligations of the other parties hereto or any parties to the Collateral
Portfolio.

 

(h)           In no event shall the Collateral Custodian be liable for any
failure or delay in the performance of its obligations hereunder because of
circumstances beyond its control, including, but not limited to, acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, embargo,
government action, including any laws, ordinances, regulations, governmental
action or the like which delay, restrict or prohibit the providing of the
services contemplated by this Agreement.  The Collateral Custodian will,
however, take all reasonable steps to minimize service interruptions for any
period that such interruption continues beyond the Collateral Custodian’s
control.

 

 -146- 

 

 

(i)           Subject in all cases to the last sentence of Section 12.02(c)(i),
in case any reasonable question arises as to its duties hereunder, the
Collateral Custodian may, prior to the occurrence of an Event of Default or the
Facility Maturity Date, request instructions from the Servicer and may, after
the occurrence of and during the continuance of an Event of Default or the
Facility Maturity Date, request instructions from the Administrative Agent, and
shall be entitled at all times to refrain from taking any action unless it has
received instructions from the Servicer or the Administrative Agent, as
applicable. The Collateral Custodian shall in all events have no liability, risk
or cost for any action taken pursuant to and in compliance with the instruction
of the Administrative Agent. In no event shall the Collateral Custodian be
liable for special, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Collateral
Custodian has been advised of the likelihood of such loss or damage and
regardless of the form of action.

 

Section 12.07          Collateral Custodian Resignation.

 

Collateral Custodian may resign and be discharged from its duties or obligations
hereunder, not earlier than 90 days after delivery to the Administrative Agent
of written notice of such resignation specifying a date when such resignation
shall take effect. Upon the effective date of such resignation, or if the
Administrative Agent gives Collateral Custodian written notice of an earlier
termination hereof, Collateral Custodian shall (i) be reimbursed for any costs
and expenses Collateral Custodian shall incur in connection with the termination
of its duties under this Agreement and (ii) deliver all of the Required Loan
Documents in the possession of Collateral Custodian to the Administrative Agent
or to such Person as the Administrative Agent may designate to Collateral
Custodian in writing upon the receipt of a request in the form of Exhibit N;
provided that the Borrower shall consent to any successor Collateral Custodian
appointed by the Administrative Agent (such consent not to be unreasonably
withheld). Notwithstanding anything herein to the contrary, the Collateral
Custodian may not resign prior to a successor Collateral Custodian being
appointed.

 

Section 12.08          Release of Documents.

 

(a)           Release for Servicing. From time to time and as appropriate for
the enforcement or servicing of any of the Collateral Portfolio, the Collateral
Custodian is hereby authorized (unless and until such authorization is revoked
by the Administrative Agent), upon written receipt from the Servicer of a
request for release of documents and receipt in the form annexed hereto as
Exhibit N, to release to the Servicer within two Business Days of receipt of
such request, the related Required Loan Documents or the documents set forth in
such request and receipt to the Servicer; provided that, the Servicer must get
the Administrative Agent’s consent for the release of any underlying promissory
notes and applicable assignments. All documents so released to the Servicer
shall be held by the Servicer in trust for the benefit of the Collateral Agent,
on behalf of the Secured Parties in accordance with the terms of this Agreement.
The Servicer shall return to the Collateral Custodian the Required Loan
Documents or other such documents (i) promptly upon the request of the
Administrative Agent or (ii) when the Servicer’s need therefor in connection
with such foreclosure or servicing no longer exists, unless the Loan Asset shall
be liquidated, in which case, the Servicer shall deliver an additional request
for release of documents to the Collateral Custodian and receipt certifying such
liquidation from the Servicer to the Collateral Agent, all in the form annexed
hereto as Exhibit N.

 

 -147- 

 

 

(b)           Limitation on Release. In the event the Administrative Agent
revokes the authorization granted in Section 12.08(a), the Collateral Agent
shall be authorized to release to the Servicer the Required Loan Documents only
to the extent that the Administrative Agent has consented to such release.
Promptly after delivery to the Collateral Custodian of any request for release
of documents, the Servicer shall provide notice of the same to the
Administrative Agent. Any additional Required Loan Documents or documents
requested to be released by the Servicer may be released only upon written
authorization of the Administrative Agent. The limitations of this paragraph
shall not apply to the release of Required Loan Documents to the Servicer
pursuant to the immediately succeeding subsection.

 

(c)           Release for Payment. Upon receipt by the Collateral Custodian of
the Servicer’s request for release of documents and receipt in the form annexed
hereto as Exhibit N (which certification shall include a statement to the effect
that all amounts received in connection with such payment or repurchase have
been credited to the Collection Account as provided in this Agreement), the
Collateral Custodian shall promptly release the related Required Loan Documents
to the Servicer.

 

Section 12.09          Return of Required Loan Documents.

 

The Borrower may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), require that the Collateral
Custodian return each Required Loan Document (a) delivered to the Collateral
Custodian in error or (b) released from the Lien of the Collateral Agent
hereunder pursuant to Section 2.16, in each case, by submitting to the
Collateral Custodian and the Administrative Agent a written request in the form
of Exhibit N (signed by both the Borrower and the Administrative Agent)
specifying the Collateral Portfolio to be so returned and reciting that the
conditions to such release have been met (and specifying the Section or Sections
of this Agreement being relied upon for such release). The Collateral Custodian
shall upon its receipt of each such request for return executed by the Borrower
and the Administrative Agent promptly, but in any event within five Business
Days, return the Required Loan Documents so requested to the Borrower.

 

Section 12.10          Access to Certain Documentation and Information Regarding
the Collateral Portfolio; Audits of Servicer.

 

The Collateral Custodian shall provide to the Administrative Agent and each
Lender Agent access to the Required Loan Documents and all other documentation
regarding the Collateral Portfolio including in such cases where the
Administrative Agent and each Lender Agent is required in connection with the
enforcement of the rights or interests of the Secured Parties, or by applicable
statutes or regulations, to review such documentation, such access being
afforded without charge but only (i) upon two Business Days prior written
request, (ii) during normal business hours and (iii) subject to the Servicer’s
and the Collateral Custodian’s normal security and confidentiality procedures.
Prior to the Original Closing Date and periodically thereafter at the discretion
of the Administrative Agent and each Lender Agent, the Administrative Agent and
each Lender Agent may review the Servicer’s collection and administration of the
Collateral Portfolio in order to assess compliance by the Servicer with the
Servicing Standard, as well as with this Agreement and may conduct an audit of
the Collateral Portfolio and the Required Loan Documents in conjunction with
such a review. Such review shall be (subject to Section 5.03(d)(ii) and 5.03(t))
reasonable in scope and shall be completed in a reasonable period of time.
Without limiting the foregoing provisions of this Section 12.10, from time to
time on request of the Administrative Agent, the Collateral Custodian shall
permit certified public accountants or other auditors acceptable to the
Administrative Agent to conduct, at the expense of the Servicer (on behalf of
the Borrower), a review of the Required Loan Documents and all other
documentation regarding the Collateral Portfolio.

 

 -148- 

 

 

Section 12.11          Collateral Custodian as Agent of Collateral Agent.

 

The Collateral Custodian agrees that, with respect to any Required Loan
Documents at any time or times in its possession or held in its name, the
Collateral Custodian shall be the agent of the Collateral Agent, for the benefit
of the Secured Parties, for purposes of perfecting (to the extent not otherwise
perfected) the Collateral Agent’s security interest in the Collateral Portfolio
and for the purpose of ensuring that such security interest is entitled to first
priority status under the UCC.

 

[Signature pages to follow.]

 

 -149- 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER: BDCA FUNDING I, LLC       By: BUSINESS DEVELOPMENT CORPORATION OF
AMERICA, Member of BDCA Funding I, LLC           By:       Name:   Corinne D.
Pankovcin     Title: Chief Financial Officer

 

  BDCA Funding I, LLC   c/o Benefit Street Partners LLC   9 West 57th Street,
Suite 4920   New York, NY 10019   Attention: Chief Financial Officer   Facsimile
No: (866) 421- 6244   Confirmation No: (401) 277- 5557

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



BDCA Funding I, LLC

Loan and Servicing Agreement



 

 

 

THE SERVICER: BUSINESS DEVELOPMENT CORPORATION OF AMERICA           By:      
Name:   Corinne D. Pankovcin     Title: Chief Financial Officer

 

  Business Development Corporation of America   c/o Benefit Street Partners LLC
  9 West 57th Street, Suite 4920   New York, NY 10019   Attention: Chief
Financial Officer   Facsimile No: (844) 269-5089   Confirmation No: (401)
277-5557

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



BDCA Funding I, LLC

Loan and Servicing Agreement



 

 

 

THE SELLER: BUSINESS DEVELOPMENT CORPORATION OF AMERICA                     By:
           Name:   Corinne D. Pankovcin     Title: Chief Financial Officer

 

  Business Development Corporation of America   c/o Benefit Street Partners LLC
  9 West 57th Street, Suite 4920   New York, NY 10019   Attention: Chief
Financial Officer   Facsimile No: (844) 269-5089   Confirmation No: (401)
277-5557

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



BDCA Funding I, LLC

Loan and Servicing Agreement



 

 

 

THE ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION           By:  
    Name:         Title:      

 

  Wells Fargo Bank, National Association   Duke Energy Center   550 S. Tryon
Street, 5th Floor   MAC D1086-051   Charlotte, North Carolina 28202   Attention:
Corporate Debt Finance   Confirmation No: (704) 715-410-2496   All electronic
dissemination of Notices should be sent to scp.mmloans@wellsfargo.com

 



BDCA Funding I, LLC

Loan and Servicing Agreement



 

 

  

INSTITUTIONAL LENDER: WELLS FARGO BANK, N.A.           By:       Name:        
Title:      

 

  Wells Fargo Bank, N.A.   Duke Energy Center   550 S. Tryon Street, 5th Floor  
MAC D1086-051   Charlotte, North Carolina 28202   Attention: Corporate Debt
Finance   Confirmation:  (704) 410-2496   All electronic dissemination of
Notices should be sent to scp.mmloans@wellsfargo.com and
cp.conduits@wellsfargo.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



BDCA Funding I, LLC

Loan and Servicing Agreement



 

 

 

INSTITUTIONAL LENDER: State Street Bank and Trust CompanyTIAA, FSB           By:
      Name:       Title:      

 

  TIAA, FSB   10000 Midlantic Drive, Suite 400E   Mount Laurel, NJ 08054   State
Street Bank and Trust Company   One Iron Street (CCB 0900)   Boston, MA 02210  
Attention: Alfred Barzykowski , VPJohn Dale     Tel: (617) 662-5542   Facsimile
No.: (617) 988-6677201-770-4762   Confirmation No:  856-505-8163

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



BDCA Funding I, LLC

Loan and Servicing Agreement



 

 

 

INSTITUTIONAL LENDER: EVERBANK COMMERCIAL FINANCE, INC.ZB, N.A., DBA CALIFORNIA
BANK & TRUST           By:       Name:         Title:      

 

  EverBank Commercial Finance, Inc.   10000 Midlantic Drive1900 Main Street,
Suite 400E2000   Mount Laurel, NJ 08054   Irvine, CA 92614   Attention: John
DaleChris Edmonds   Facsimile No.: 201949-770862-47627333 Email:
Christopher.Edmonds@calbt.com   Confirmation No: 856949-505251-81637772

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



BDCA Funding I, LLC

Loan and Servicing Agreement



 

 

 

INSTITUTIONAL LENDER: NBH BANK           By:     Name:       Title:  

 

NBH Bank   11111 W. 95th Street   Overland Park, KS 66214   Attention: Tom
Rohling   Confirmation No: 913-324-6185   Email: trohling@nbhbank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: RAYMOND JAMES BANK, N.A.           By:     Name:      
Title:  

 

Raymond James Bank, N.A.   1033 Demonbreun Street, Suite 500   Nashville, TN
37203   Attention: Alexander L. Rody   Confirmation No: 615-645-6699   Email:
alex.rody@raymondjames.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: FIFTH THIRD BANK           By:     Name:     Title:  

 

  Fifth Third Bank   38 Fountain Square Plaza, MD 109046   Cincinnati, OH 45263
  Attention: Andrew Cantillon   Tel: (513) 534 3797   Facsimile No.: (513) 534
0319   Email: Andrew.Cantillon@53.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

THE COLLATERAL AGENT: U.S. BANK NATIONAL ASSOCIATION           By:       Name:
Jeffrey B. Stone     Title:   Vice President

 

  U.S. Bank National Association   One Federal Street, 3rd Floor   Boston, MA
02110   Attention: Jeffrey B. Stone, Vice President   Facsimile No: (866)
373-5984   Confirmation No: (617) 603-6538   Email: Jeffrey.stone@usbank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



BDCA Funding I, LLC

Loan and Servicing Agreement



 

 

 

THE ACCOUNT BANK: U.S. BANK NATIONAL ASSOCIATION           By:       Name:
Jeffrey B. Stone     Title:   Vice President

 

  U.S. Bank National Association   One Federal Street, 3rd Floor   Boston, MA
02110   Attention: Jeffrey B. Stone, Vice President   Facsimile No: (866)
373-5984   Confirmation No: (617) 603-6538   Email: Jeffrey.stone@usbank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



BDCA Funding I, LLC

Loan and Servicing Agreement



 

 

 

THE COLLATERAL CUSTODIAN: U.S. BANK NATIONAL ASSOCIATION           By:      
Name:       Title:  

 

  U.S. Bank National Association   1719 Range Way   Florence, South Carolina
29501   Attention: Steve Garrett   Facsimile No: (843) 673-0162   Confirmation
No: (843) 676-8901   Email: steven.garrett@usbank.com         With a copy to:  
    U.S. Bank National Association   One Federal Street, 3rd Floor   Boston, MA
02110   Attention: Jeffrey B. Stone, Vice President   Facsimile No: (866)
373-5984   Confirmation No: (617) 603-6538   Email: Jeffrey.stone@usbank.com

 



BDCA Funding I, LLC

Loan and Servicing Agreement



 

 